Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page11of
                                                               of125
                                                                  125PageID
                                                                     PageID1567
                                                                            600
                                                                                        CONTRACT #C2757

                                           CONTRACT BETWEEN

                          THE FLORIDA DEPARTMENT OF CORRECTIONS

                                                         AND

                                                CORIZON, INC.

 This Contract is between the Florida Department of Corrections ("Department") and Corizon, Inc.
 ("Contractor") which are the parties hereto.

                                                 WITNESSETH

 Whereas, the Department is responsible for the inmates and for the operation of, and supervisory and
 protective care, custody and control of, all buildings, grounds, property and matters connected with the
 correctional system in accordance with Section 945.04, Florida Statutes;

 Whereas, it is necessary that budget resources be allocated effectively;

 Whereas, this Contract is entered into pursuant to RFP# 11-DC-8324, authorized pursuant to Section 287.057
 (1)(b), Florida Statutes, and funded in Line Item 784, General Appropriations Act, 2012; and

 Whereas, the Contractor is a qualified and willing participant with the Department to provide Comprehensive
 Healthcare Services to the Department’s inmates in Regions I, II, and the following institutions in Region III:
 Avon Park CI, Central Florida Reception Center (CFRC), Hernando CI, Lake CI, Polk CI, Sumter CI, and
 Zephyrhills CI, and their assigned satellite facilities, including annexes, work camps, road prisons and work
 release centers.

 Therefore, in consideration of the mutual benefits to be derived hereby, the Department and the Contractor
 do hereby agree as follows:


 I.      CONTRACT TERM AND RENEWAL

         A.      Contract Term

                 This Contract shall begin on October 1, 2012, or the date on which it is signed by both
                 parties, whichever is later, and shall end at midnight on September 30, 2017. In the event
                 this Contract is signed by the parties on different dates, the latter date shall control.

                 This Contract is in its initial term.

         B.      Contract Renewal

                 The Department has the option to renew this Contract for one (1) additional five (5) year
                 period after the initial Contract period upon the same terms and conditions contained herein
                 and at the renewal prices indicated in Section III., Compensation. Exercise of the renewal
                 option is at the Department’s sole discretion and shall be conditioned, at a minimum, on the
                 Contractor’s performance of this Contract and subject to the availability of funds. The
                 Department, if it desires to exercise its renewal option, will provide written notice to the
                 Contractor no later than thirty (30) days prior to the Contract expiration date. The renewal



                                                    Page 1 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page22of
                                                               of125
                                                                  125PageID
                                                                     PageID1568
                                                                            601
                                                                                      CONTRACT #C2757

                term shall be considered separate and shall require exercise of the renewal option should the
                Department choose to renew this Contract.

 II.    SCOPE OF SERVICE

        A.      General Service Description/Purpose

                1. The Contractor is to establish a program for the provision of staffing and operation of
                   health, mental/behavioral health, dental, healthcare network and utilization management,
                   and any claims management services for all institutions. The program is to meet
                   constitutional and community standards, the standards of the American Correctional
                   Association (ACA) and/or National Commission on Correctional Health Care
                   (NCCHC), Florida Statutes, Florida Administrative Code, court orders, applicable
                   policies, procedures, and directives regarding the provision of health services in the
                   Department. Department policy, procedure, or directive language will take precedence
                   over the Contractor’s policies and procedures in the event of any conflict between the
                   two.

                2. The Contractor shall provide services in accordance with the American Correctional
                   Association (ACA) Performance Based Standards, Expected Practices and Outcome
                   Measures and/or National Commission on Correctional Health Care (NCCHC) and
                   prevailing professional practices. The performance of the Contractor’s personnel and
                   administration must meet or exceed standards established by ACA and/or NCCHC as
                   they currently exist and/or may be amended. The contractor shall identify the clinical
                   criteria utilized to determine necessity for health care and treatment that at a minimum
                   meet National Clinical Practice Guidelines (i.e. internally developed or other national
                   criteria).

                3. Under no circumstances shall service delivery meeting less than the minimum service
                   requirements be permitted without the prior written approval of the Department.
                   Otherwise, it shall be considered that services will be performed in strict compliance
                   with the requirements and rules, regulations and governance contained in this Contract
                   and Contractor shall be held responsible therefore.

                4. The contractor shall be responsible for all pre-existing health care conditions of those
                   inmates covered under this contract as of 12:00am on the first day of the contract
                   implementation, per location. The contractor shall be responsible for all health care
                   costs incurred for services provided after 12:00am on the first day of the contract
                   without limitation as to the cause of an injury or illness requiring health care services.

                5. In addition, the Contractor shall implement a written health care work plan with clear
                   objectives; develop and implement policies and procedures; comply with all state
                   licensure requirements and standards regarding delivery of health care; maintain full
                   reporting and accountability to the Department; and maintain an open, collaborative
                   relationship with the Department’s Administration, Office of Health Services,
                   Department staff, and the individual institutions.

                6. The Contractor understands and agrees that the Department’s institutions are first
                   charged with the responsibility for maintaining custody and security for inmates.
                   Therefore, the Department retains authority to assign inmates to the most appropriate
                   institution. The Contractor shall not dispute or refuse acceptance of any inmate
                   assignment based on any medical, dental and/or mental health condition (s).



                                                Page 2 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page33of
                                                               of125
                                                                  125PageID
                                                                     PageID1569
                                                                            602
                                                                                       CONTRACT #C2757

                7. The Contractor shall ensure that any person performing work under the Contract agrees
                   to adhere to all Department procedures, policies, and codes of conduct, including
                   procedures concerning fraternization and contact with inmates. The Contractor shall
                   ensure compliance with all applicable statutes, promulgated rules, court orders, and
                   administrative directives pertaining to the delivery of health care services. The
                   Contractor shall employ health care professionals whose licenses or certifications are
                   clear, active and without on-going discipline.

                8. Access to and provision of comprehensive healthcare services will be in accordance with
                   minimum constitutionally adequate levels of healthcare and in compliance with
                   Department Policies and Procedures, court orders, Health Services’ Bulletins (HSB’s),
                   Technical Instructions (TI’s), Department Healthcare Standards, and Department
                   Memoranda regardless of place of assignment or disciplinary status.

        B.      Health Care Services

                Whenever possible, services will be provided on-site.

                1. Reception and Health Screenings

                    Inmate reception/receiving screening shall include, but not be limited to:

                    •   Initial intake screening
                    •   Transfer/Arrival summary
                    •   Release screening

                    All newly committed inmates receive an Initial Intake Screening which occurs at the
                    point of entry into the Reception Center. The screening is conducted by a registered
                    nurse, licensed practical nurse, or trained nursing support staff. Initial Intake Screening
                    includes a review of:

                    •   Past history of serious infectious or communicable illness, and any treatment or
                        symptoms (e.g., chronic cough, hemoptysis, lethargy, weakness, weight loss, loss of
                        appetite, fever, night sweats that are suggestive of illness), and medications
                    •   Current illness and health problems, include communicable diseases
                    •   Dental problems
                    •   Use of alcohol or drugs, including type(s) of drugs used, mode of use, amounts used,
                        frequency used, date or last time of use, and history of any problems that may have
                        occurred after ceasing use.
                    •   Gynecological problems (female only)
                    •   Past pregnancies or current pregnancy (female only)
                    •   Previous screening, tests (including TB Screening/testing and lab tests),
                        immunization history and labs, and other diagnostics, procedures, e.g. chest X-Ray
                        that would normally be performed on all inmates upon their arrival, transfer and/or
                        release, in accordance with Department procedure.

                    Documentation of observation of the following:

                    •   Behavior, including state of consciousness, mental status, appearance, conduct,
                        tremor and sweating
                    •   Body deformities and ease of movement



                                                Page 3 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page44of
                                                               of125
                                                                  125PageID
                                                                     PageID1570
                                                                            603
                                                                                       CONTRACT #C2757

                    •   Condition of skin, including trauma markings, bruises, lesions, jaundice, rashes,
                        infestations, recent tattoos and needle marks, or other indications of drug abuse

                    Documentation of medical disposition of the inmate:

                    •   General population
                    •   General population with prompt referral to health care service
                    •   Referral to appropriate health care service for emergency treatment.

                    The Transfer/Arrival Summary occurs every time an inmate transfers between
                    Department institutions. The purpose of the transfer/arrival summary is to create a check
                    and balance system designed to maintain an inmate’s specific appropriate continuum of
                    care. It includes a brief review of the health record and a face-to-face interview with the
                    inmate. The screening and summary must incorporate review of the problem list,
                    suicide history, known allergies, impairments, treatment plan, tuberculosis (TB) screen,
                    age appropriate interventions, medication review, review of special needs, current
                    behavior, vital signs and any other unique aspects of care. Orders and medications
                    issued at one institution are considered valid at all institutions unless specifically
                    discontinued by an authorized prescriber at the receiving institution. When the nurse’s
                    transfer summary identifies a problem or a question, consultation with the practitioner –
                    either on site or on call – should occur immediately. This process contrasts with, but is
                    similar to, the required immediate review that should occur upon return from any outside
                    medical institution. Both have as their purpose delivery of seamless and appropriate care
                    to inmates.

                    For all reception and transfers, an explanation of procedures for accessing health
                    services shall be provided to inmates verbally and in writing upon their arrival to the
                    institution. The Contractor shall develop a procedure to ensure the transfer of pertinent
                    medical information to emergency institutions, outside specialty consultants, and for
                    inmates who are transferred to other state institutions.

                    When inmates are transferred to other Department institutions, the medical record (and
                    medications) shall be transferred with them in a sealed container marked confidential
                    unless there is a complete electronic health record that will be available at the receiving
                    institution.

                    In addition, prior to an inmate’s release, the health record of an inmate must be
                    reviewed and a medical screening conducted in accordance with Department procedures.

                2. Service Lists Upon Transfer between Institutions

                    The Contractor shall ensure that adequate communication occurs between health
                    professionals to ensure continuity of care. Inmate’s health care needs should be triaged
                    in an expeditious manner upon arrival. A patient should not drop to the end of a service
                    list for a medically necessary service simply because they are new to the institution, if
                    they had been waiting for the service in their former institution.

                3. Infirmary Care

                    The Department operates institutional infirmaries. The infirmaries shall be under the
                    supervision of a registered nurse twenty-four (24) hours a day. These units are not
                    hospital units and cannot substitute for hospitals, but will meet ACA and/or NCCHC


                                                Page 4 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page55of
                                                               of125
                                                                  125PageID
                                                                     PageID1571
                                                                            604
                                                                                        CONTRACT #C2757

                    standards. The Contractor is expected to manage these units and ensure that infirmary
                    care is available for all inmates. The Contractor is responsible for maintaining all
                    infirmary equipment that will ensure the healthcare delivery to the inmates. The
                    Contractor will work with the Department to arrange transfers among the secure care
                    institutions when that will improve inpatient unit utilization. In general, infirmaries shall
                    provide convalescent care, skilled nursing care, pre- and post-surgical management, and
                    limited acute care. When existing infirmaries cannot provide necessary care (whether
                    because of program characteristics, bed availability, or other reason) but outpatient care
                    is not appropriate, the Contractor shall comply with established policy.

                    The Contractor shall assure that the following characteristics are maintained or
                    implemented in all infirmaries:

                    •   A physician is on call or available 24 hours a day, with a telephone response time of
                        15 minutes or less.
                    •   Admission and discharge shall be upon the order of a physician, dentist, nurse
                        practitioner, or physician assistant.
                    •   Clinicians will make daily rounds in the infirmary on all inmates requiring overnight
                        stays (patients who require more intensive care than can be provided by the existing
                        coverage must be hospitalized and not maintained in infirmaries).
                    •   When inpatient services are provided, the infirmary will be staffed twenty-four (24)
                        hours per day by health care personnel.
                    •   The infirmary shall maintain a current policy and procedures manual and clinical
                        protocols approved by the Department’s Office of Health Services for use in the
                        institutions.
                    •   All patients will be within sight or sound of staff at all times.
                    •   The infirmary space and equipment shall be adequate and appropriately cleaned and
                        maintained for the intended purposes. The Contractor must maintain a preventive
                        maintenance program.
                    •   Each admitted patient shall have:
                        ○ A separate and complete inpatient record with chief complaint, history of
                             present illness, past history and review of systems (physical examination that
                             includes a review of systems, vital signs, initial impression, medical care plan,
                             nursing assessments and clinician progress notes, discharge summary, new
                             orders, problem list, and treatment plan.
                        ○ An initial nursing assessment is completed within 2 hours of admission.
                        ○ A mental health or medical health nursing assessment is completed each shift
                             unless otherwise ordered by the clinician.
                        ○ Staff shall make rounds at least every 2 hours for all inmate patients in the
                             infirmary.
                        ○ An initial admission note by the nurse reflecting a summary of the patient’s
                             status.
                        ○ An initial admission note by the admitting practitioner reflecting the purpose for
                             admission and anticipated treatment process, generally completed within 24
                             hours of admission.
                        ○ An admission history and physical examination, problem list and treatment plan
                             prepared by the responsible practitioner specifically for the inpatient stay
                             initiated within one business day of the admission.
                        ○ When mental health concerns are the primary focus of health care needs, mental
                             health staff will perform daily (Monday – Friday, excluding holidays) treatment.
                        ○ Diagnostic studies appropriate to the patients needs.



                                                 Page 5 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page66of
                                                               of125
                                                                  125PageID
                                                                     PageID1572
                                                                            605
                                                                                       CONTRACT #C2757

                        ○   Progress notes from physician, nursing, and other staff reflecting ongoing care
                            and progress.
                        ○   Discharge planning initiated as soon as possible after admission.
                        ○   Discharge summaries including general patient education and care provided,
                            completed within 48 hours of discharge.

                4. Health Appraisals and Assessments

                    The Contractor’s clinician shall:

                    •   complete a health appraisal within 72 hours after the inmate’s arrival at reception;
                    •   review the initial intake screening;
                    •   complete a history and physical examination which must include:
                        ○ Collection of data to complete medical, dental, immunization, and appropriate
                             psychiatric histories
                        ○ Record of height, weight, pulse, blood pressure (BP), and temperature
                        ○ Vision and hearing screening
                        ○ Complete medical examination with evaluation of basic mental health status and
                             dental health status, referral if needed, and /or treatment when indicated.
                        ○ History of alcohol and /or substance abuse.
                    •   test for communicable diseases, including appropriate laboratory and diagnostic tests
                        (STD’s and TB skin testing as appropriate); the Contractor’s physician must test for
                        HIV (HIV testing is offered at reception and upon transfer, but is optional until the
                        required pre-release test);
                    •   initiate and prescribe treatment, therapy, and/or referrals when appropriate;
                    •   perform other tests and examinations as required and indicated, including physicals
                        for work release inmates and food handlers when necessary, and
                    •   Mental health status and history.

                    Information obtained during the health appraisal must be recorded on a form approved
                    by the Department’s Office of Health Services. This information will be reviewed by
                    the contractor’s physician for problem identification and entered in the patient’s
                    permanent health record.

                    A review of the initial health appraisal process shall be required each month from each
                    institution through one or more of the following processes: Contractor’s reports to the
                    Department, the Department’s Contract Monitoring staff review, and/or EHR data
                    collection.

                    •   The findings of the preliminary screening and evaluation will be documented in the
                        inmates’ health records. Additionally, transferred inmates initial screening forms
                        will be reviewed and verified for their accuracy by qualified health care staff.
                    •   Health care professionals shall refer inmates exhibiting signs of acute mental illness,
                        psychological distress, or danger of harm to self or others to the qualified mental
                        health professional staff member for further evaluation.
                    •   The preliminary health evaluation will include a review of the respective transferee’s
                        medical record from the transferring reception center, including:
                        ○ Inquiry into:
                             Current illness
                             Communicable diseases
                             Alcohol and chemical abuse history


                                                Page 6 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page77of
                                                               of125
                                                                  125PageID
                                                                     PageID1573
                                                                            606
                                                                                        CONTRACT #C2757

                             Medications currently being taken and special health care requirements
                             Dental health status
                             Chronic health problems
                             Immunizations
                             Dietary requirements
                             Suicide risk
                        ○ Observation of:
                             Loss of consciousness
                             Mental status (including suicidal ideation)
                             Odd conduct, tremors, or sweating
                             Condition of skin and body orifices including signs of trauma, bruises,
                               lesion, jaundice, rashes, infestations, and needle marks or other indications
                               of drug abuse.
                    •   Explanation of procedures necessary for inmates to access medical, mental health
                        and dental services.
                    •   Inmates will be classified into one of the following categories:
                        ○ Immediate emergency treatment needed
                        ○ Assignment to infirmary
                        ○ Referral to an appropriate health service
                        ○ Assignment to the general population

                5. Daily Processing of Inmate Sick Call Request

                    The Department utilizes a written “Inmate Sick Call Request Form” to permit inmates to
                    request health care services. These forms are collected and reviewed daily by nursing
                    staff. Most Inmate Sick Call request forms require a face-to-face meeting with health
                    services staff, which must occur within one working day. After this review, inmates are
                    “triaged” to various health care professionals and/or provided with a written response
                    appropriate to the described need and the existing health record information.

                    Inmate Sick Call requests must be processed at least daily as follows:

                    •   Health services providers personnel (physicians, mid-levels, or nurses) will review
                        and act upon all complaints with referrals to other qualified health care personnel as
                        required.
                    •   The responsible clinician will determine the appropriate triage mechanism to be
                        utilized for specific categories of complaints.

                    Sick call must be held at least five (5) times per week by a registered nurse(s) for each of
                    the institutions named in this Contract and must be accessible to all inmates regardless of
                    their custody status.

                    All routine physician care must be provided on site. A physician or mid-level provider
                    shall be on-site through the completion of call outs, treatments and follow up care. A
                    physician shall be on call 24 hours per day, seven days per week. The Contractor must
                    make provisions for additional sick call out hours if the inmate’s waiting time exceeds
                    48 hours. If an inmate’s custody status precludes attendance at a sick call out
                    appointment, arrangements must be made to provide services at the designated medical
                    room in the area of the inmate’s confinement. Note: The Department will allow certain
                    health care services to be provided via Telehealth, under the conditions outlined in
                    Section II., B., 24.



                                                Page 7 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page88of
                                                               of125
                                                                  125PageID
                                                                     PageID1574
                                                                            607
                                                                                       CONTRACT #C2757

                    Referral from routine triage to other health care staff members shall occur in accordance
                    with Department procedures. The Department requires routine referrals to take place in
                    accordance with established policy and procedures as follows:

                    •   From review of Inmate Sick Call Request Form (SCRF) to face-to-face review
                        (when indicated by routine health need) – no more than one working day.
                    •   Referral to a practitioner for routine care – one working week or less.
                    •   For review of SCRF routine dental, request by dental professional – within seventy-
                        two (72) hours
                    •   For review of routine mental SCRF by mental health staff –. within seventy-two (72)
                        hours
                    •   To optometrists – within one month.
                    •   To other on-site professionals – in a time frame appropriate to the patient need.

                    The Contractor is required to meet these standards and to notify the Department in
                    writing within one business day when any of the institution’s waiting lists exceeds the
                    time-frames listed above.

                6. Chronic Care Management

                    When chronic diseases are identified, necessary medical services must be provided and
                    documented. The Contractor shall enroll the inmate in a chronic illness clinic and
                    implement a chronic disease management plan. For each identified condition, the
                    medical record must reflect the identified chronic disease and a current problem list
                    appropriate to the individualized treatment plan.

                    Interventions for inmates with chronic diseases must meet generally recognized
                    standards of care. When outside specialty review is appropriate, it shall be provided in a
                    timely manner consistent with the standards described above.

                    When an inmate with a chronic disease is released from a Department institution, the
                    condition must be identified during the pre-release stage to identify community
                    resources to meet the inmate’s health needs

                7. Medication Administration

                    The Contractor is responsible for prescribing and administering medications in
                    accordance with ordered or recommended dosage schedules, to document such
                    provision, and to ensure that all dispensed medications are properly stored and all related
                    duties are performed by properly licensed personnel. The Contractor shall manage the
                    dispensed and stock supply medications to be in compliance with all applicable state and
                    federal regulations regarding prescribing, dispensing, distributing, and administering
                    pharmaceuticals.

                8. EKG Services

                    EKG services must be available at the institutions at all times. EKG services will have
                    the following characteristics:

                    •   A printed EKG will be available immediately and placed on the chart.




                                                Page 8 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page99of
                                                               of125
                                                                  125PageID
                                                                     PageID1575
                                                                            608
                                                                                      CONTRACT #C2757

                    •   Whether or not a computer interpretation is provided, all EKGs shall be reviewed by
                        a physician. A review by a cardiologist will be available upon request by the
                        institution practitioner.
                    •   EKG equipment will be properly and safely maintained.
                    •   Physicians reading will determine when an inmate may require a consult and/or off-
                        site evaluation.

                9. Laboratory Services

                    All laboratory and phlebotomy services must be provided for Departments’ inmates and
                    will be the responsibility of the Contractor. Laboratory specimens are to be collected by
                    a qualified health care person. Results must be placed in the inmate’s health record upon
                    receipt and the Contractor’s physician will review all normal and abnormal results.
                    Contractor is responsible for phlebotomy personnel, laboratory services, and all related
                    supplies.

                10. Optometry and Ophthalmology Services

                    Optometry and ophthalmology services should be provided on-site wherever possible.
                    Any exception to these requirements must be approved in advance by the Department.
                    All optometric and optical services, including the cost of lenses, frames, and cases, will
                    be the responsibility of the Contractor. All optometry services are the Contractor’s
                    responsibility.

                11. X-Ray Services

                    Contractor will be responsible for providing X-Ray services or performing on-site
                    radiographs necessary for medical evaluations. All X-rays will be provided in digital
                    format.

                12. Radiotherapy Services

                    The Department currently maintains a contract for radiotherapy services with CCCNF-
                    Lake Butler, LLC (Department Contract #C2573). The Contractor shall use the CCCNF-
                    Lake Butler, LLC (pursuant to the referenced contract) for all radiotherapy services
                    provided under this Contract or Department designated substitution. The Contractor is
                    responsible for all costs incurred in the provision of radiotherapy services by CCCNF-
                    Lake Butler, LLC. The Department shall provide all supporting services outlined in the
                    contract with CCCNF-Lake Butler, LLC.

                13. Inpatient Hospital Services

                    The Department currently operates a prison hospital at the Reception and Medical
                    Center that meets AHCA licensure requirements, and contracts with Memorial Hospital
                    in Jacksonville and Kendall Regional Medical Center in Miami for the provision of
                    hospital care at secure units within the hospitals.

                    The Contractor shall provide inpatient hospitalization services. When hospitalization of
                    an inmate is required, the Contractor will be responsible for the arrangement and timely
                    access to care. In emergency situations, the contractor shall have a process in place for
                    the inmate to receive emergency services.



                                                  Page 9 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page10
                                                             10of
                                                               of125
                                                                  125PageID
                                                                     PageID1576
                                                                            609
                                                                                      CONTRACT #C2757

                    Acute hospitalization care for mental illness that requires involuntary placement and
                    involuntary medication must be accessed through judicial proceedings in accordance
                    with Sections 945.40 through 945.49, Florida Statutes (The Florida Corrections Mental
                    Health Act). The Contractor’s staff will be expected to provide testimony in support of
                    the institution’s request for involuntary placement and/or treatment.

                    The Contractor shall review the health status of inmates admitted to outside hospitals
                    daily through a utilization management program, to ensure that the duration of the
                    hospitalization is not longer than medically indicated. Contractor shall provide the
                    Department’s Office of Health Services with a daily update/report of the health status of
                    all hospitalized inmates from each institution.

                    Currently, the Department has an established fee schedule for services provided by RMC
                    Hospital/Institution to inmates housed at private prisons. The Contractor shall be
                    entitled to reimbursement for services provided to private prisons in accordance with this
                    fee schedule. The fee schedule will be reviewed at least annually, but not more than
                    semi-annually, by the Department and the Contractor. All fees shall be approved by the
                    Department.

                    The comprehensive health care contractor for the nine institutions in South Florida (the
                    areas previously referred to as Region IV) will not be required to transfer patients to
                    RMC Hospital/Institution for services; however, the Contractors may use the services
                    provided if cost reductions can be achieved.

                    The reimbursement for using RMC Hospital will be based on an all-inclusive Daily
                    Inpatient Rate established by the Department. The rate will be invoiced per twenty-four
                    (24) hours or any part thereof over twelve (12) hours. Inmate services provided for less
                    than twelve (12) hours will be charged at one-half (1/2) the Daily Inpatient Rate. The
                    reimbursement for using outpatient services at RMC will be based on the reimbursement
                    rate between the Contractor and the vendor providing the services.

                    In order to ensure equal access to RMC services for all contractors, the Department shall
                    approve, pre-authorize, and retain final authority for all movement/transfers, except for
                    emergency hospital admissions.

                14. Specialty Care

                    When possible the Contractor shall make specialty care available on-site. Off-site non-
                    emergency consultations must be recommended by the appropriate Contractor’s
                    institutional health care staff and reviewed by Contractor for approval. Contractor’s
                    utilization review process shall be in accordance with established Department policy and
                    procedures.

                    When this is not possible, the Contractor shall make referral arrangements with local
                    specialists for the treatment of those inmates with health care problems, which require
                    services beyond what can be provided on-site. The Contractor shall coordinate such care
                    by specialists and other service providers in the state. All outside referrals shall be
                    coordinated with the Department for security and transportation arrangements.

                    The Department strives to minimize the need for inmates to travel off-site. Specialty
                    referrals must be scheduled in accordance with established policy and procedures and
                    completed within a reasonable period of time consistent with the community standard.



                                               Page 10 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page11
                                                             11of
                                                               of125
                                                                  125PageID
                                                                     PageID1577
                                                                            610
                                                                                      CONTRACT #C2757

                    The services listed below must be made available under this Contract, but additional
                    services may be required. The Department expects that the majority of the specialty
                    services be performed on-site.

                    •   Oral surgery
                    •   OB/GYN Services
                    •   Gastroenterology
                    •   Surgical services
                    •   Orthopedic services
                    •   Physiotherapy services
                    •   ENT
                    •   Podiatry
                    •   Dermatology
                    •   Urology
                    •   Neurology
                    •   Internal medicine
                    •   Audiology
                    •   Neurosurgery/Neurology
                    •   Oncology
                    •   Nephrology
                    •   Endocrinology
                    •   Infectious disease treatment
                    •   Ophthalmology
                    •   Respiratory therapy
                    •   Cardiology
                    •   Physical therapy
                    •   Orthotics

                15. Emergency Medical Services

                    Comprehensive emergency services shall be provided to inmates in the Department.
                    Contractor shall make provisions and be responsible for all costs for twenty-four (24)
                    hour emergency medical, mental health, and dental care, including but not limited to
                    twenty-four (24) hour on-call services.

                16. Ambulance services

                    All medically necessary inmate transportation by ambulance or other life-support
                    conveyance, either by ground or air, will be provided by the Contractor. All costs for
                    ambulance services are the responsibility of the Contractor. In accordance with Florida
                    Statutes, County Emergency Medical Services are solely responsible for determining the
                    need for air transport (Life Flight); however, the contractor will cover the costs of such
                    services. The contractor is expected to have a written plan with appropriate community
                    resources for required emergency transportation services. Contractor shall provide the
                    Department with a copy of the plan. Such ambulance and or advanced life services shall
                    be by pre-arranged agreement.

                17. Dialysis Services

                    The Contractor shall identify and provide all on-site and off-site peritoneal and/or
                    hemodialysis services, supplies, equipment, and other related expenses. The Contractor



                                               Page 11 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page12
                                                             12of
                                                               of125
                                                                  125PageID
                                                                     PageID1578
                                                                            611
                                                                                      CONTRACT #C2757

                    shall provide a Board Certified Nephrologist to supervise all dialysis services. The
                    Contractor is responsible for developing a renal dialysis Quality Improvement and
                    Infection Control Program to include accountability of sharps and waste.

                18. Specialty Care for Impaired, Pregnant and/or Elderly Inmates

                    The contractor shall provide appropriate care for inmates with complex medical needs in
                    compliance with state and federal laws, and shall coordinate with the Department’s
                    ADA Coordinator for reasonable accommodations. The Contractor shall ensure inmates
                    with a known or suspected medical or physical impairment or mental retardation receive
                    appropriate care. Care for impaired inmates should meet the needs of the inmate as both
                    an inmate and an impaired person, and focus upon the total person and the
                    mainstreaming service concepts, the continuity of required services, and inmate self-
                    responsibility within the limitation required by incarceration.

                19. Off-Site Transportation

                    To keep security staff overtime to a minimum for health care related transports, the
                    Contractor is required to establish off-site services as conveniently located to the
                    institutions as possible. Some off-site specialty visits are unavoidable and not
                    controllable by the Contractor. Except for radiotherapy services, the Contractor shall be
                    required to pay the sum of $250.00 per inmate per round trip over 50 miles on the
                    officer’s mileage log for every trip made. Mileage shall be calculated door-to-door from
                    institution to the appointment site and back to the institution, taking the most direct
                    route. Inmate transfers/movements and/or referrals between institutions for security
                    and/or health related needs directed by the Department are not applicable to this issue.

                    In addition, the institutions must have access to 24/7 on call availability of physician,
                    psychiatrist, psychologist, dentist, and health care administrator services. The on-call
                    coverage shall be made available by the service contractor responsible for on-site
                    services.

                    When inmates experiencing emergent or urgent health problems are brought to the
                    attention of institution personnel, health care personnel must be prepared to address
                    them immediately. This response may consist of permitting the patient to report or be
                    escorted to the health services unit/infirmary for evaluation, or sending health services
                    personnel to the patient’s location. The Contractor must plan in advance for the
                    management of emergency services, and must maintain an “open” system capable of
                    responding to emergency circumstances as they occur.

                    Contract employees shall not provide personal transportation services to inmates.

                20. Infection Control Program

                    Infectious diseases of special concern within an institutional setting include TB,
                    Hepatitis B, Hepatitis C, Human Immunodeficiency Virus (HIV), gonorrhea, syphilis,
                    Chlamydia, influenza, Varicella and Methicillin Resistant Staphylococcus Aureus
                    (MRSA). Communicable diseases must be monitored closely by all health care staff.
                    When communicable diseases are diagnosed, the Contractor must take proper
                    precautions and promptly transmit the appropriate reports to the Florida Department of
                    Health, outside hospitals/healthcare delivery facilities and notify the Department’s
                    Office of Health Services. All Contractors’ employees and sub-contractors must provide


                                                Page 12 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page13
                                                             13of
                                                               of125
                                                                  125PageID
                                                                     PageID1579
                                                                            612
                                                                                        CONTRACT #C2757

                    documentation of Hepatitis B immunizations, and annual TB screening and skin test
                    clearance.

                    The Contractor shall implement an infection control program, which includes concurrent
                    surveillance of inmates and staff, preventive techniques, and treatment and reporting of
                    infections in accordance with local and state laws. The program shall be in compliance
                    with CDC guidelines on universal precautions and OSHA regulations.

                    Other areas of concern include monitoring and management of nosocomial infection and
                    pediculosis both in inpatient units and in the general institution units, sterilization and
                    sanitation practices (especially in dental departments), management of isolation
                    activities, and kitchen sanitation (monitored but not managed by health care services).
                    Infection control workgroups should meet regularly at each institution and report their
                    findings through the Quality Assurance process.

                    As part of the infection control program, the Contractor will administer an immunization
                    program according to National Recommendations of Advisory Committee on
                    Immunization Practices (ACIP), a tuberculosis control program according to CDC
                    guidelines and any youthful inmate institutions shall participate in the federal Vaccines
                    for Children program (VFC). This program provides all vaccines used in youth settings,
                    including but not limited to HBV, at no cost to the Department. The Contractor’s
                    personnel must register for this program.

                    The Contractor will administer a Bloodborne Pathogen Control Program according to
                    National Guidelines and Department practices. The Contractor must comply with all
                    provisions of this plan. The Contractor will be required to offer Hepatitis B vaccine to
                    all new Department employees as part of the Bloodborne Pathogen Control Program.

                21. First Aid Kits, Automatic External Defibrillators (AEDs), and Protective Devices

                    The Contractor will be responsible for providing and maintaining emergency first-aid
                    kits in all housing areas, vehicles, work sites, training areas, classrooms, and other areas
                    designated by the Department.

                    •   The Contractor will be responsible for providing and maintaining Automatic
                        External Defibrillators (AEDs) in designated areas of the institution as determined
                        by the Institutional Health Services Administrator or designee.
                    •   The Contractor will supply all personnel who come in contact with inmates with
                        personal protective equipment

                22. Sexual Assault

                    The Contractor shall follow and enforce the Department’s Prison Rape Elimination Act
                    (PREA) policies which mandate reporting and treatment for abuse or neglect of all
                    inmates in the secure institutions. The Prison Rape Elimination Act (PREA) is federal
                    law, Public Law 108-79, signed into law in September 2003 by the President of the
                    United States and now designated as 42 USC § 15601. PREA establishes a zero-
                    tolerance standard against sexual assaults and rapes of incarcerated persons of any
                    age. This makes the prevention of sexual assault in Department institutions a top
                    priority.   PREA sets a standard that protects the Eighth Amendment right
                    (Constitutional right prohibiting cruel or unusual punishment) of Federal, State, and
                    local inmates.



                                                Page 13 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page14
                                                             14of
                                                               of125
                                                                  125PageID
                                                                     PageID1580
                                                                            613
                                                                                       CONTRACT #C2757

                23. Utilization Management (UM) Services

                    The Contractor must manage provision of services to avoid unnecessary off-site travel
                    while insuring that necessary consultations and off-site services are provided.
                    Therefore, the Contractor must implement an electronic Utilization Management (UM)
                    Program, which includes nationally accepted criteria, to manage inmate healthcare.

                    The Contractor must also manage requests for off formulary medication usage
                    (formulary exception process). At a minimum, the following information must be
                    provided to the Department:

                    •   Monthly UM reports by institution, identifying the inmate number, name, diagnosis,
                        requested service (referral, on-site service, off formulary medication, etc),
                        approval or alternative action, and reason.
                    •   Monthly report of alternative actions, by institution with full copies of all associated
                        review materials. A written summary of the information discussed in the phone
                        conversation shall be included with the material describing the individual case.
                    •   The Department’s Office of Health Services timely reviews alternative actions and
                        discusses resultant concerns with the Contractor’s medical director. If an agreement
                        cannot be reached, the Department’s Office of Health Services’ opinion shall prevail.

                24. Telehealth Services

                    The Contractor has agreed to provide a Telehealth solution as a value-added service
                    under this contract. The Contractor shall incur all costs associated with the
                    implementation of Telehealth. The Department must approve all sites and services to
                    be provided via Telehealth.

                    The Contractor will be responsible for the cost of acquiring and maintaining the
                    necessary telemedicine communication system, equipment and consultations provided
                    by telemedicine. The Contractor will also be responsible for paying for all telemedicine
                    service line/data charges for communications related to the provision of health care to
                    Department inmates. The proposed solution must meet the following minimum
                    requirements, and shall be approved by the Department’s Office of Information
                    Technology (OIT):

                    Platform/Network –
                        • Browser IE7
                        • Useable at 1024x768 resolution
                        • Runs on a 64-bit platform Windows 2003 server & above
                        • Application runs on Microsoft SQL 2008 or 2005 environment and above
                        • PC shall have a minimum of MS XP Pro, 512 MB RAM & 1GHz CPU
                        • Must be Windows Active Directory compliant
                        • Application supports clients connecting at T1, T3, WAN speed, and 100 mbps
                        • Must integrate with supporting single sign-on User ID and be centrally managed
                        • Must support HL7 compatibility as well as other data standards

                    The proposed solution will be Intranet web-based and users will need Internet Explorer
                    to access the application. Users will not be required to have a client module on their PC.
                    Updates (including white papers), patches and fixes must be approved by the



                                                Page 14 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page15
                                                             15of
                                                               of125
                                                                  125PageID
                                                                     PageID1581
                                                                            614
                                                                                       CONTRACT #C2757

                    Department’s Office of Information Technology; however, the Contractor will be
                    responsible for any up-load and install.

                    Software offered must have the ability to:

                    Be compliant with the Health Insurance Portability and Accountability Act (HIPAA) and
                    the HITECH Act. Any service, software, or process that handles and/or transmits
                    electronic protected health information must do so in full HIPAA compliance and with
                    encryption provided as a part of the service, software, or process. In addition, the
                    transmission and encryption scheme supplied by the Contractor must be approved by the
                    Department’s Office of Information Technology prior to implementation. Confidential
                    or personal health information includes but is not limited to, all social security numbers,
                    all health information protected by HIPAA, and addresses of law enforcement officers,
                    judges, and other protected classes. Pursuant to Florida Statute 119.071(5)(a)5, social
                    security numbers are confidential information and therefore exempt from public record
                    or disclosure.

                25. Nursing Services

                    Nurses must perform the following functions:

                    •   Respond to inmate patients medical needs
                    •   Practice within scope of educational preparation and licensure
                    •   Restore and maintain the health of inmates with compassion, concern, and
                        professionalism
                    •   Collaborate with other healthcare team members, correctional staff, and community
                        colleagues to meet the needs of the inmates, which include physical, psychosocial
                        and spiritual aspects of care
                    •   Provide education for disease prevention and health promotion
                    •   Maintain responsibility for monitoring and evaluating nursing practice for
                        continuous quality improvement
                    •   Deliver care to all inmates with compassion, empathy, commitment, competency,
                        dedication, and a positive attitude
                    •   Negotiate, problem solve, listen and communicate effectively
                    •   Good assessment, organizational, critical decision making and thinking skills
                    •   Conduct an appropriate and timely assessment
                    •   Collect comprehensive data pertinent to the inmate’s health and condition or
                        situation
                    •   Analyze the assessment data to determine the diagnoses or issues or need for referral
                        to appropriate discipline
                    •   Identify expected outcomes for a plan individualized to the inmate or situation
                    •   Develop a plan that prescribes strategies and alternatives to attain expected outcome
                    •   Implements identified plan
                    •   Coordinates care delivery
                    •   Employs strategies to promote health and a safe environment
                    •   Evaluates progress towards attainment of outcomes
                    •   Enhances the quality and effectiveness of nursing practice
                    •   Attains knowledge and competency that reflects current nursing practice
                    •   Integrates ethical provisions in all areas of practice




                                                Page 15 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page16
                                                             16of
                                                               of125
                                                                  125PageID
                                                                     PageID1582
                                                                            615
                                                                                      CONTRACT #C2757

                    •   Considers factors related to safety, effectiveness, cost, benefits, and impact on
                        practice in the planning and delivery of nursing services
                    •   Render or secure appropriate healthcare services
                    •   Timely, accurate and complete documentation record(s)
                    •   Comply with Department Policy Procedure, Health Services Bulletins, Court Orders,
                        Technical Instructions, Manuals, Federal and State Law, ACA and/or NCCHC
                        Standards

        C.      Dental Services

                1. General Overview

                    The Contractor shall be responsible for all inmate dental services and shall identify,
                    plan, and provide for all on-site general dental services. This includes all care that is
                    normally provided in the dental unit, dental treatment that cannot be performed in the
                    unit, as well as responding to any emergencies occurring in the dental area until
                    appropriate medical or mental health providers arrive. The Contractor shall have a
                    Dental Director responsible for providing clinical oversight of all dental care, both on
                    and off site, and Dental Utilization Management. The Dental Director will also be
                    responsible for supervision of all dental staff members.

                    A standardized program of routine, urgent and emergency dental services is to be
                    available to all inmates. Emphasis shall be placed on preventative dental practices. All
                    treatment will be rendered in accordance with Department of Corrections’ rules,
                    policies, procedures and Health Services Bulletins/Technical Instructions.
                    Comprehensive dental services will be provided at a minimum constitutionally adequate
                    level of care. This means all necessary dental care will be provided either routinely,
                    urgently or emergently as dictated by the need to resolve the issue presenting itself.
                    Dental treatment shall be provided according to the treatment plan, based upon
                    established priorities that in the dentist’s judgment are necessary for maintaining the
                    inmate’s health status.

                    a. The Contractor shall be responsible for all on-site and/or off-site dental treatments
                       and all other needed dental specialty care. All dental supplies, dental laboratory fees
                       and all dental equipment repairs, to include equipment replacements, shall be the
                       responsibility of the Contractor.

                    b. Dental sick call shall be performed daily Monday through Friday when a dentist is
                       present. For emergencies, dental sick call shall be performed on Saturdays,
                       Sundays, and Holidays by the medical staff on duty. Inmates must be able to sign-
                       up for sick call seven (7) days a week and the sick call sign-up form shall be triaged
                       daily by healthcare staff.

                    c. Inmates experiencing dental care emergencies may request and shall receive
                       emergency care at any time, if indicated, twenty-four (24) hours a day seven (7)
                       days a week.

                    d. Designated institutional dental healthcare staff will be responsible for coordination
                       with the institutional Health Services Administrator for purposes of coordination and
                       provision of institutional healthcare. The institutional Health Services Administrator
                       will be responsible to the institution’s Warden for coordinating and ensuring the
                       provision of all institutional health care. Questions or issues arising during the


                                               Page 16 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page17
                                                             17of
                                                               of125
                                                                  125PageID
                                                                     PageID1583
                                                                            616
                                                                                         CONTRACT #C2757

                         course of daily activities that cannot be resolved at the institution will be referred to
                         the Contract Manager and/or designee.

                    Dental medications will be administered/dispensed by the Contractor at the dental clinic
                    or a prescription will be written for administration of the medication by health care staff.
                    Prescriptions will be written for dispensing by the assigned pharmacy to be issued by
                    health care staff.

                    Note: The DOC Pharmacy currently provides stock medication for dispensing by
                    dentists (Ibuprofen/erythromycin/etc). DOC Pharmacy does not currently provide other
                    dental medications (lidocaine injections, etc.).

                    Inmates cannot dictate dental treatment in any form; however, inmates can refuse dental
                    care at any time. The contracted dentist will decide the appropriate treatment plan
                    individualized for each inmate. The Contractor cannot refuse to treat an inmate seeking
                    emergent, sick call, urgent or routine dental care.

                2. Dental Examinations/Assessments

                    a. Every inmate shall receive an intake dental examination at a reception center by a
                       dentist. The intake dental examination shall take place no later than seven (7) days
                       after reception. Each examination of this type shall include, at a minimum, a visual
                       clinical exam of the head, neck, intraoral areas for any pathology and charting
                       consisting of: missing teeth, restorations present, fixed or removable prosthetics,
                       gingival conditions, deposits, masticating efficiency, treatment indicated
                       (provisional treatment plan), dental grade, and emergency dental needs.

                    b. Each inmate shall receive, within seven (7) days of arrival at an institution, an
                       orientation to dental services, which includes information on available hours of
                       service and how to access dental care at the institution. The Dental Treatment
                       Record shall be reviewed for emergency/urgent dental needs or follow-up care. If an
                       inmate's dental record has not been received within seven (7) days or the inmate has
                       not had a dental examination in accordance with established policy, one is to be
                       completed within seven (7) days and a replacement dental record generated where
                       indicated.

                    c. Each inmate shall receive a periodic dental examination in accordance with
                       established policy. Each periodic examination shall consist of a clinical examination
                       of the head, neck and intra-oral areas, evaluation of urgent dental needs.

                    d. A dental examination/assessment shall be performed by a dentist on confined
                       individuals, when determined necessary.

                    e. Before commencing with routine dental treatment, a diagnosis and treatment plan
                       shall be derived from the following: a clinical examination, pathology examination,
                       full mouth radiographs, Periodontal Screening and Recording, plaque evaluation as
                       appropriate, charting, and health history.

                    f.   The topical application of fluoride may be included in the dental treatment plan as
                         deemed necessary by the treating dentist. The topical application of fluoride shall be
                         included as part of the dental treatment plan for all youthful inmates.



                                                 Page 17 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page18
                                                             18of
                                                               of125
                                                                  125PageID
                                                                     PageID1584
                                                                            617
                                                                                         CONTRACT #C2757

                3. Priorities for Dental Treatment

                    a. Emergency Dental Treatment: Emergency dental treatment will be available on a
                       twenty four (24) hour basis through the on-duty dental staff during working hours.
                       In the event a dentist is not available at a facility to treat a dental emergency, the
                       emergency will be referred to the medical department in accordance with nationally
                       accepted dental emergency protocols and dental emergency policies which must
                       provide back-up dental coverage. There is to be no waiting list for dental
                       emergencies.     Dental emergencies generally include fractured jaw, excessive
                       bleeding or hemorrhage, acute abscess, and/or other acute conditions.

                    b. Urgent Non-emergency Dental Treatment: All Department of Corrections’ dental
                       clinics shall hold daily sick call (five (5) days a week Monday through Friday or
                       when the dentist is present) to provide dental access to those inmate patients who
                       cannot wait for a routine appointment and yet do not meet the criteria for emergency
                       care. Inmates signing up for dental sick call must be evaluated, triaged and/or treated
                       a within 72 hours.

                        Urgent Non-emergency Dental Treatment includes toothaches, chronic abscesses,
                        fractured teeth, lost fillings, teeth sensitive to hot and cold, broken and/or ill-fitting
                        dentures, and other chronic conditions.

                        Dental sick call hours shall be set in accordance with each Senior Dentist's
                        preference. When dental staff is not present, inmates will be seen in the medical
                        clinic for sick call issues.

                        If an inmate is in need of urgent non-emergency dental care and the necessary dental
                        treatment cannot be completed that day, the inmate is to be treated palliatively and
                        treatment rescheduled as soon as possible, but in no event longer than ten (10)
                        working days.

                    c. Regular or Routine Dental Treatment: This treatment generally includes Partial
                       and Complete Dentures, Denture Repairs, Dental Radiology, Endodontics, Fixed
                       Prosthetics, Oral Surgery, Periodontics, Preventive Dentistry and Restorative
                       Dentistry.

                        Each inmate may submit a written request to obtain dental care. When a request is
                        received, the inmate’s name shall be placed on a list of individuals awaiting services
                        on a first-come, first-served basis. However, those individuals without sufficient
                        teeth for proper mastication of food, or those deemed by the dentist to be in urgent
                        need of dental care, are to have a higher priority in the scheduling of appointments.

                        The appointment waiting time between request for dental care and the treatment plan
                        appointment shall not exceed six (6) months.

                        Waiting times between routine dental appointments shall not exceed three
                        (3)months.

                        Note: The Contractor shall ensure that dentists and/or their staff are available for
                        treatment of dental emergencies and shall respond to same within twenty-four (24)
                        hours of occurrence.



                                                Page 18 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page19
                                                             19of
                                                               of125
                                                                  125PageID
                                                                     PageID1585
                                                                            618
                                                                                       CONTRACT #C2757

                        The Contractor shall have back-up dental coverage when the institution’s dentists
                        are not available. The Contractor’s list of back-up dentists must include a location
                        for emergent/life threatening care.

                4. Levels of Dental Care

                    Dental services available to inmates are based upon four (4) levels of dental care:

                    a. Level I

                        This level of dental care shall be provided to inmates during the reception process.
                        Level I services shall include, but not be limited to:

                        1) An intake dental examination performed by a dentist and development of a
                           provisional treatment plan.

                        2) Necessary extractions as determined by the intake dental examination; and

                        3) Emergency dental treatment including treatment of soft tissue pathology.

                    b. Level II

                        This level of dental care shall be provided to inmates with less than six (6) months
                        of Department of Corrections’ incarceration time. Level II services shall include,
                        but not be limited to:

                        1) All Level I care;

                        2) Caries control (reversible pulpitis) with temporary restorations;

                        3) Gross cavitron debridement of symptomatic areas with emphasis on oral hygiene
                           practices; and

                        4) Complete and partial denture repairs provided the inmate has sufficient
                           Department-incarceration time remaining on his/her sentence to complete the
                           repair. In cases of medical necessity, a complete denture(s) shall be fabricated if
                           the inmate has at least four (4) months of continuous Department-incarceration
                           time remaining on his/her sentence.

                    c. Level III

                        This level of dental care shall be provided to inmates who have served six (6)
                        months or more of continuous Department of Corrections’ incarceration time. Level
                        III service shall include, but is not limited to:

                        1) All Level I and Level II care;

                        2) Complete dental examination with full mouth radiographs, Periodontal
                           Screening and Recording (PSR) and development of a dental treatment plan.

                        3) Prophylaxis with definitive debridement. Periodontal examination as indicated
                           by the PSR, oral hygiene instructions with emphasis on preventive dentistry;



                                                Page 19 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page20
                                                             20of
                                                               of125
                                                                  125PageID
                                                                     PageID1586
                                                                            619
                                                                                        CONTRACT #C2757

                        4) Complete denture(s) provided the inmate has at least four (4) months of
                           continuous Department-incarceration time remaining on his/her sentence;

                        5) After the inmate has received a complete prophylaxis with definitive
                           debridement, he/she is eligible for restorative, amalgams, resins, glass ionomers,
                           chairside post and cores;

                        6) Removable Prosthetics

                            a) Acrylic partial dentures provided the inmate has at least four (4) months of
                               continuous Department-incarceration time remaining on his/her sentence;
                               and
                            b) Relines and rebases (provided the inmate has enough continuous
                               Department-incarceration time remaining to complete the procedure).

                        7) Anterior Endodontics (Canine - Canine), provided the tooth in question has
                           adequate periodontal support and has a good prognosis of restorability and long-
                           term retention;

                        8) Posterior Endodontics, which may be performed at either the local facility or by
                           referral to an endodontist. The tooth should be crucial to arch integrity (no
                           missing teeth in the quadrant or necessary as a partial denture abutment), have
                           adequate periodontal support, and have a good prognosis of restorability and
                           long-term retention; and

                        9) Basic non-surgical periodontal therapy, as necessary.

                    d. Level IV (Advanced Dental Services)

                        This level of dental care represents advanced dental services to be provided to
                        inmates on an as-needed basis after completion of Level III services and successful
                        demonstration of a Plaque Index Score of ninety percent (90%) or better for two (2)
                        consecutive months. If an inmate does not achieve the required Plaque Index Score,
                        he/she shall be rescheduled in three (3) months for another follow-up plaque score.
                        If the required ninety percent (90%) plaque score is not obtained, advanced dental
                        services shall not be considered.

                        Dental care and follow-up to highly specialized procedures such as orthodontics and
                        implants placed before incarceration shall be managed on an individual basis after
                        consulting with the Director of Dental Services.

                        Dental care and follow-up to oral surgery and pathology-related issues shall be
                        provided in accordance with appropriate technical instructions.

                5. Dental Hygiene and Preventive Dentistry

                    The Florida Department of Corrections’ Dental Services Program emphasizes preventive
                    dentistry that strives to restore and maintain the inmate's dentition to an acceptable level
                    of masticatory function within appropriate departmental guidelines. Preventive dentistry
                    shall be taught to all inmate patients. This shall be accomplished in two (2) ways:




                                                Page 20 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page21
                                                             21of
                                                               of125
                                                                  125PageID
                                                                     PageID1587
                                                                            620
                                                                                         CONTRACT #C2757

                    a. Prevention training with oral hygiene instructions shall be given to each inmate as
                       part of his/her orientation to the institution. This training is to include instructions in
                       proper usage of the three (3) essential oral hygiene aids (toothbrush, toothpaste, and
                       some type of floss).       This training shall be coordinated with the institutional
                       orientation and may be accomplished either through a direct presentation or any
                       other method approved by the Department.

                    b. Personal preventive training with oral hygiene instructions shall be included as part
                       of an inmate's dental treatment plan. Oral hygiene instructions shall be reinforced
                       throughout the dental treatment plan.

                    In addition, all dental clinics shall obtain Preventive Dentistry/Oral Hygiene posters
                    and/or plaques for viewing by inmate patients.

                6. Dentures/Prosthetics

                    NOTE (For All Removable Prosthetics): Each inmate is responsible for the loss,
                    destruction or mutilation of removable prosthetics. Failure to take responsibility for the
                    removable prosthetics is not justification for replacement at the Contractors expense.
                    Upon the inmate’s receipt of a denture(s), a Receipt of Provisions Received, shall be
                    completed and placed in chronological order on the left-hand side of the dental record.
                    Senior Dentists are allowed discretion to provide replacement removable prosthetics
                    when it is determined that the original prosthetics were inadvertently lost or damaged.
                    An incident report and/or additional documentation shall be presented to the dentist
                    before a replacement is fabricated at no charge to the inmate. In cases where intentional
                    damage or loss is suggested, the incident shall be considered the same as willfully
                    damaging state property and shall be dealt with in accordance with existing institutional
                    policies.

                    Justification for replacement shall be properly documented in the Dental Treatment
                    Record.

                    NOTE: Specifics on clinical dental care are contained in Health Services Bulletin
                    15.04.13, Supplement C.

                7. Dental Radiology

                    a. Dental radiographs are to be exposed in accordance with established policy. A full
                       mouth series of radiographs are required to develop a dental treatment plan. A
                       treatment plan series of radiographs and/or panorex are acceptable for a maximum
                       five-year period of time. Bitewing radiographs are acceptable for a maximum two-
                       year period of time. Dental radiographs are to be mounted dot out.

                    b. Appropriate dental radiology operating and safety procedures must be utilized,
                       including but not limited to:

                        1) Use of a lead apron for all intraoral radiographs.

                        2) All x-ray machine operators must be certified or undergoing radiology training
                           in accordance with Department of Health (DOH) guidelines.




                                                Page 21 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page22
                                                             22of
                                                               of125
                                                                  125PageID
                                                                     PageID1588
                                                                            621
                                                                                       CONTRACT #C2757

                    c. Radiographs exposed for endodontic therapy (minimum of pre- and post-treatment)
                       shall be mounted in sequence using the same mount.

                    d. The Contractor shall be responsible for all dental-specific hazardous waste disposal
                       from radiological developers and lead foil backings from dental x-rays. Hazardous
                       waste disposal by anyone other than the contractor shall be coordinated with the
                       Warden at the respective institution.

                    e. The Contractor may supply dosimeter for dental staff at the Contractor’s expense.

                    f.   The Contractor will be responsible for having all dental x-ray machines inspected by
                         the Department of Health (DOH), and for all costs associated with the inspection.
                         The Contractor will ensure all x-ray machines are registered through the Department
                         of Health (DOH) and a registration certificate is posted near each dental x-ray
                         machine.

                8. Dental Laboratory Services

                    For dental laboratory services provided under this Contract, the Contractor may use the
                    PRIDE Dental Lab or may utilize a dental lab of their choice.

                    a. Routine removable prosthetic appliances can be fabricated by the PRIDE Dental
                       Laboratory located at Union Correctional Institution. In addition, the PRIDE Dental
                       Laboratory can perform denture repairs, relines, rebases and other miscellaneous
                       procedures on removable prosthetic appliances. PRIDE’S address is:

                         PRIDE Dental Laboratory
                         Union Correctional Institution
                         7819 Northwest 228th Street
                         Raiford, Florida 32026

                         Partials and dentures with gold and/or gold shell crowns should be sent to an outside
                         dental lab as determined by the Contractor (not to the PRIDE Dental Laboratory).

                    b. The Contractor should call the PRIDE Dental Laboratory Supervisor if there is a
                       question as to whether or not the laboratory can perform the required procedure.

                    c. The Contractor shall be responsible for all costs related to shipping items to and
                       from the dental laboratory. All dental prosthetic cases must be disinfected prior to
                       shipping and marked “Sensitive Item”.

                    d. PRIDE Dental Laboratory may also provide limited fixed prosthetic services.

        D.      Mental Health/Behavioral Health

                As the inmate population may change, the Contractor should not assume that the current
                levels will be adequate to provide the care necessary in the future. The Contractor should
                review current staffing patterns, populations, and programs, and provide its best estimate for
                a starting staffing plan. Any changes in service delivery patterns that the Contractor
                contemplates should be described and highlighted, and the underlying reasoning defined.




                                                Page 22 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page23
                                                             23of
                                                               of125
                                                                  125PageID
                                                                     PageID1589
                                                                            622
                                                                                        CONTRACT #C2757

                The contractor should understand that adjustments in staffing may be necessary if the
                required work cannot be accomplished with the initial staffing levels. The Contractor should
                also be aware that lowered service levels associated with persistent vacancies in baseline
                staffing will be considered grounds for requiring that baseline-staffing levels be increased.

                The Contractor shall provide access to necessary mental health services, which are those
                services and activities that are provided primarily by mental health staff and secondarily by
                other health care staff for the purposes of:

                •   Identifying inmates who are experiencing disabling symptoms of a mental disorder that
                    impair the ability to function adequately within the incarceration environment;
                •   Providing appropriate intervention to alleviate disabling symptoms of a mental disorder;
                •   Assisting inmates with a mental disorder with adjusting to the demands of prison life;
                •   Assisting inmates with a mental disorder to maintain a level of adaptive functioning; and
                •   Providing re-entry mental health planning to facilitate the inmate’s continuity of care
                    after release to the community.

                Access to necessary mental health services are available to all inmates within the
                Department, are provided in a non-discriminatory fashion, and are provided in accordance
                with prevailing community and correctional standards of care. All inmates are eligible to
                receive mental health screening and psychological evaluation as necessary.

                It is the responsibility of the Contractor that all inmates entering the Department have access
                to necessary mental health services by ensuring:

                •   Inmates have access to necessary mental health services commensurate with their needs
                    as determined by mental health care staff;
                •   There is a comprehensive and systematic program for identifying inmates who are
                    suffering from mental disorder.
                •   Inmates move between levels of care according to their level of adaptive functioning and
                    treatment needs;
                •   All inmates receiving mental health treatment have a signed Consent for Treatment
                    form.
                •   All inmates who are receiving mental health services have an individualized services
                    plan developed by mental health service providers.

                A description of the inmate health classification system and levels of care is in HSB
                15.03.13.

                1. Intake Mental Health Screening at Reception Centers

                    All newly committed inmates will receive a mental health screening including
                    psychological testing, clinical interview, mental health history and psychiatric evaluation
                    as indicated upon receipt at a Department reception center.

                    New admissions to the reception center will have an intake screening psychological
                    testing completed within fourteen (14) days of their arrival at the reception center.

                    If the intake screening revealed information about past suicide attempts or if the results
                    of the Beck Hopelessness Scale were nine (9) or higher, form DC4-646 Initial Suicide
                    Profile shall be completed.



                                                Page 23 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page24
                                                             24of
                                                               of125
                                                                  125PageID
                                                                     PageID1590
                                                                            623
                                                                                      CONTRACT #C2757

                    If the newly admitted inmate received inpatient mental health care within the past six (6)
                    months or received psychotropic medication for a mental health disorder in the past
                    thirty (30) days, she/he will be referred for a psychiatric evaluation. The screening
                    medical staff person shall arrange for continuity of such care, until such time as the
                    inmate is seen by the psychiatrist.

                    In cases where the WASI score is <76 or the adaptive behavior checklist rating is <35
                    the Wechsler Adult Intelligence Scale III or other non-abbreviated, reputable,
                    individually administered intelligence test will be administered.

                    Requests for past treatment records will be briefly documented as an incidental note on
                    DC4-642.

                2. Inmate Orientation to Mental Health Services

                    All newly arriving inmates are oriented to mental health services at the receiving
                    institution in accordance with established policy and procedures.

                    Orientation will consist of a written, easily understood explanation (available both in
                    English and Spanish) and oral presentation of available services and instruction on
                    accessing mental health services including consent or refusal of mental health services
                    and confidentiality.

                3. Health Record Review and Assessment for Continuing Care at Permanent Institutions

                    Mental health clinical staff will assess a newly arriving inmate who is classified as S-2
                    or S-3 within the time frame and guidelines specified in established policy.

                    Inmates with a current diagnosis of Schizophrenia or other psychotic disorders including
                    disorders with psychotic features shall be maintained as a mental health grade 3 or
                    higher.

                    A newly arriving inmate who is classified as S-3 will be continued on any current
                    psychotropic medication and assessed by a psychiatric provider prior to the expiration of
                    the current psychotropic prescription to evaluate the inmate’s treatment needs. Medical
                    staff will ensure continuity of pharmacotherapy for any newly arriving S-3 inmate until
                    such time as the inmate can be interviewed by a psychiatric provider.

                    Case Manager Assignment and Screening for S-2 and S-3 Inmates: All newly
                    arriving S-2 and S-3 inmates shall have a case manager assigned (with documentation in
                    the health record).

                    Record Review for S-2 and S-3 Inmates: Mental health sections of records for newly
                    arriving S-2 and S-3 inmates, whether received from a reception center or transferred
                    from another institution, will be reviewed within eight (8) days of arrival by mental
                    health service providers.

                    Case Management: Case management services will be provided to inmates who are
                    receiving ongoing mental health services. Inmates with a mental health grade of S-2 or
                    S-3 shall have a case manager designated within three (3) business days of arrival at a
                    permanent institution or admission to CSU, TCU, or CMHTF. Case management will
                    be conducted at least every 90 days



                                               Page 24 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page25
                                                             25of
                                                               of125
                                                                  125PageID
                                                                     PageID1591
                                                                            624
                                                                                       CONTRACT #C2757

                    Based on documentation in the record, the frequency of clinical contacts is sufficient and
                    clinically appropriate.

                    Psychotherapy/Counseling: Psychotherapy/counseling is considered an interactive
                    intervention between the clinician and the patient. Individual and/or group therapy is
                    provided according to the inmate’s identified clinical needs. Mental health staff will
                    deliver therapy to best meet the inmates’ identified clinical needs.

                    Inmate-initiated requests shall be responded to within ten (10) working days of receipt.

                4. Consent to Mental Health Evaluation and Treatment

                    All inmates undergoing treatment and/or evaluation, including confinement assessments
                    and new screenings, must have a valid Form DC4-663 Consent to Mental Health
                    Evaluation or Treatment on record. Inmates will be advised of the limits of
                    confidentiality prior to receiving any mental health services.

                    Fully informed consent for pharmacological intervention will be obtained by the
                    psychiatrist prior to the initiation of such intervention.

                    When admitted to an IMR, TCU or CSU, a healthcare professional will request that the
                    inmate give written informed consent to treatment. The inmate may refuse to consent to
                    treatment, however, the inmate cannot refuse placement.

                    For inpatient psychiatric admissions, an Inpatient Nursing Assessment shall be
                    completed within four (4) hours of admission.

                    All patients shall receive a psychiatric evaluation within 72 hours of admission to a
                    mental health inpatient unit. The psychiatric evaluation may be completed in lieu of the
                    admission note if completed within 24 hours.

                    A risk assessment shall be completed within 72 hours of admission to a CSU by a team
                    comprised of mental health staff, security staff, and classification staff.

                    If the inmate’s personal property is removed for reasons of safety, such property
                    restrictions and the justifications shall be documented in the inmate’s infirmary/inpatient
                    health record and reviewed at least every 72 hours to determine whether continuation of
                    the restriction is necessary.

                    A minimum of 12 hours of planned scheduled services per week shall be available to
                    each patient in a CSU and a TCU, and a minimum of 15 hours of planned scheduled
                    services shall be available to each patient in a CMHTF.

                    Treatment for an inmate in corrections mental health treatment facility (CMHTF) is
                    suited to his or her needs is provided in a humane psychological environment and is
                    administered skillfully, safely, and humanely with respect for the inmate’s dignity and
                    personal integrity.

                5. Refusal of Mental Health Services

                    All inmates presenting for mental health services will be informed of their right to refuse
                    such services, unless services are to be delivered pursuant to a court order. When an


                                                Page 25 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page26
                                                             26of
                                                               of125
                                                                  125PageID
                                                                     PageID1592
                                                                            625
                                                                                      CONTRACT #C2757

                    inmate refuses mental health care services, such refusal will be documented in the
                    inmate health record.     Refusals of mental health evaluation/treatment will be
                    documented on Form DC4-711A Refusal of Healthcare Services Affidavit. If the inmate
                    refuses to sign Form DC4-711A, the form will be completed and signed by the provider
                    and another staff member who witnessed the refusal.

                    If an inmate refuses treatment that is deemed necessary for his/her appropriate care and
                    safety, such treatment may be provided without consent in accordance with Sections
                    945.40 through 945.49, Florida Statutes (The Corrections Mental Health Act).

                6. Confidentiality

                    The limits of confidentiality will be documented and explained to the inmate.

                    All information obtained by a mental healthcare provider retains its confidential status
                    unless the inmate specifically consents to its disclosure by initialing the appropriate
                    areas listed on the appropriate form.

                7. Individualized Service Plan

                    Each inmate who receives ongoing mental health services will have an Individualized
                    Service Plan (ISP) developed. Mental health treatment must be consistent with the ISP.

                    The ISP will be updated at regular intervals to reflect the patient’s current status. The
                    ISP shall reflect current psychiatric diagnosis, based on the current version of the
                    Diagnostic and Statistical Manual of Mental Disorders, and significant functional
                    problems listed in the Problem Index. The symptoms and history documented in the
                    Biopsychosocial Assessment (BPSA) shall be consistent with the diagnostic criteria.

                    The initial ISP shall be completed within 14 (calendar) days of the inmate being
                    assigned a mental health classification of S-2 or S-3. For inmates with a mental health
                    grade of S-4 through S-6, the ISP will be initiated and approved by the MDST within 14
                    days of admission to TCU, 5 days of admission to CSU, and 7 days of admission to
                    MHTF.

                8. Confinement Assessment

                    Confinement assessments will be completed in accordance with established Department
                    rules, policy and procedures.

                    Mental health staff shall perform weekly rounds in each confinement unit.

                    Each inmate who is classified as S-1 or S-2 and who is assigned to administrative or
                    disciplinary confinement, protective management, or close management status shall
                    receive a mental status examination within 30 days and every 90 days thereafter. S-3
                    inmates shall receive a mental status examination within five days of assignment and
                    every 30 days thereafter.

                    For close management inmates, a Behavioral Risk Assessment (BRA), form DC4-729,
                    shall be completed at the required intervals regardless of mental health grade or housing
                    assignment, including, when the inmate is housed outside the CM unit in order to access
                    necessary medical or mental health care.



                                               Page 26 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page27
                                                             27of
                                                               of125
                                                                  125PageID
                                                                     PageID1593
                                                                            626
                                                                                      CONTRACT #C2757

                    Close Management inmates shall be allowed out of their cells to receive mental health
                    services as specified in their ISP unless, within the past four (4) hours, the inmate has
                    displayed hostile, threatening, or other behavior that could present a danger to others.
                    Security staff shall determine the level of restraint required while CM inmates access
                    services outside their cells (reference Chapter 33-601.800 (9) (b), F.A.C.).

                9. Psychotropic Medication Management

                    The Contractor will provide a medication management program in accordance with
                    established policy and procedures.

                    A psychiatric evaluation will be completed prior to initially prescribing psychotropic
                    medications. Required laboratory tests shall be ordered for the initiation and follow-up
                    of psychotropic medication administration.        Informed consent forms for each
                    psychotropic medication shall be completed.

                    The initial psychiatric follow-up shall be conducted at least once every two (2) weeks
                    upon initiation of any new psychotropic medication and for a period of four (4) weeks.
                    The physician shall include a rationale for any change of medication in her/his progress
                    notes.

                    For patients receiving antipsychotic medications, AIMS testing shall be administered
                    every six (6) months.

                    All transfers will be coordinated with the Department’s OHS Transfer Coordinator in the
                    Office of Health Services.

                    Mental health transfers for inpatient care to TCUs, CSUs, and CMHTF will be
                    accomplished in accordance with established Department policy, rules and procedures
                    and sections 945.40-945.49, Florida Statutes (The Correctional Mental Health Act) as
                    applicable.

                10. Crisis Intervention and Suicide Prevention

                    Crisis intervention and management is available at all facilities and includes all
                    behavioral and/or psychiatric emergencies such as management of a suicidal or de-
                    compensating inmate.

                    The Contractor will ensure its entire staff is trained to recognize and immediately report
                    warning signs for those inmates exhibiting self-injurious behavior and suicidal ideations.
                     However, only mental health or in their absence, medical staff, determines risk of self-
                    injurious behavior, assign/discontinue suicide observation status, and make other
                    decisions that significantly impact healthcare delivery, such as when to admit/discharge
                    from a given level of care. All mental health staff shall receive yearly suicide and self-
                    injury prevention training.

                    Inmate-declared emergencies and emergent staff referrals shall be responded to within
                    four (4) hours of notification. Emergency evaluations shall contain sufficient clinical
                    justification for the final disposition.




                                               Page 27 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page28
                                                             28of
                                                               of125
                                                                  125PageID
                                                                     PageID1594
                                                                            627
                                                                                        CONTRACT #C2757

                    For inmates referred to inpatient care, the inmate/patient symptoms/behaviors
                    necessitating inpatient care shall be consistent and clinically appropriate to the specified
                    level of care (CSU, TCU, or MHTF).

                    For inmates placed on Self-harm Observation Status (SHOS), there shall be an order
                    documented in the infirmary record by the attending clinician. Inmates on SHOS shall
                    be visually checked by appropriate staff at least once every fifteen minutes.

                    For inmates housed in infirmary level of mental health care, daily counseling by mental
                    health staff (except weekend and holidays) shall be conducted and documented as a
                    SOAP note. The total duration of infirmary mental health care will not exceed fourteen
                    (14) days before the inmate is discharged to a lower level of mental health care or
                    referred to a higher level of care.

                    Infirmary records for inmates whose self-harm observation status (SHOS) was
                    discontinued contained sufficient clinical justification to ensure that the inmate’s level of
                    care was commensurate with the assessed treatment needs. Upon discharge from
                    Isolation Management/CSU/TCU a Discharge Summary shall be completed and placed
                    in inmate’s health record. Mental health staff will evaluate the relevant mental status
                    and institutional adjustment at least at by the seventh (7th) and twenty-first (21st) day
                    following discharge.

                    Isolation Management Rooms (IMR) shall be certified as safe housing for inmates who
                    are at risk for self-harm by authorized mental health personnel. The IMR must have an
                    unobstructed view for observation by staff to ensure patient safety.

                11. Restraint Usage

                    Any use of force for the provision of mental health care must be in accordance with
                    departmental policies.

                    Mental health staff shall evaluate S2/S3 inmates no later than the next working day
                    following a use of force.

                    When psychiatric restraints or seclusion are ordered, there shall be documentation that
                    less restrictive alternatives were considered and the clinical rationale for the use of
                    restraints shall be recorded in the inpatient record. Physician’s orders shall document
                    the maximum duration of the order for restraint, the clinical rationale for restraint, and
                    the behavioral criteria for release from restraints.

                12. Aftercare Planning for Mentally Retarded and Mentally Disordered Inmates

                    Continuity of care planning services will be provided to mentally disordered and
                    mentally retarded inmates to assist with the transition from incarceration to release.

                    All inmates with a mental health grade of S2-S6 and who are within 180 days of End of
                    Sentence (EOS) shall have their ISP updated to address Discharge/Aftercare Planning.
                    Inmates with a mental health grade of S3-S6 or with a diagnosis of mental retardation
                    who are between forty five (45) and thirty (30) days of release shall have a copy of DC4-
                    661 Summary of Outpatient Mental Health Care or DC4-657 Discharge Summary for
                    Inpatient Mental Health Care in their health record.



                                                Page 28 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page29
                                                             29of
                                                               of125
                                                                  125PageID
                                                                     PageID1595
                                                                            628
                                                                                         CONTRACT #C2757

                13. Psychological Evaluations and Referrals

                    Mental health staff is required to provide psychological evaluations for inmates referred
                    by various program areas or to ascertain a diagnostic disposition. Psychological
                    evaluations will be conducted only by licensed psychologists in accordance with Chapter
                    490.

                14. Clinical Review and Supervision

                    All non-psychiatric mental health services provided are supervised by the Senior
                    Behavior Analyst who assumes clinical responsibility and professional accountability for
                    the services provided. In doing so, the Senior Behavior Analyst reviews and approves
                    reports and test protocols as well as intervention plans and strategies. Documentation of
                    required review and approval takes the form of co-signing all psychological reports,
                    ISPs, treatment summaries, and referrals for psychiatric services and clinical
                    consultations.

                    A minimum of one hour per week is devoted to direct face-to-face clinical supervision
                    with each Behavioral Specialist and/or in accordance with guidelines of the Chapter 490
                    and 491 Boards.

                15. Psychology Doctoral Internship and Post-Doctoral Fellowship Programs

                    The Department has a Doctoral Psychology Internship program that is accredited by the
                    American Psychological Association (APA) and is a member of the Association of
                    Psychology Postdoctoral and Internship Centers (APPIC). The internship mission is to
                    provide training that will produce postdoctoral/entry level psychologists who have the
                    requisite knowledge and skills for successful entry into the practice of professional
                    psychology in general clinical or correctional settings and eventually become licensed
                    psychologists. The internship is organized around a Practitioner-Scholar Model where
                    scientific training is integrated into the practice training component. The internship
                    consists of 2,000 hours over a one year period and begins July 1st and ends on June 30th
                    of the succeeding year. The Florida Department of Corrections funds four (4) interns per
                    year. Interns work at several facilities during the year and are supervised by at least three
                    different Florida licensed psychologists.

                    The Department will have a Psychology Post-Doctoral Fellowship program starting in
                    2012, with the goal of obtaining accreditation by the American Psychological
                    Association. The mission of the Fellowship will be to prepare the Psychology Residents
                    for the advanced practice of professional psychology, with an emphasis in correctional
                    psychology. The Fellowship program will consist of two (2) Psychology Residents and a
                    Training Director, who will also serve as the Internship Training Director, and a data
                    entry operator, who will also support the internship program.

                    The Contractor shall fund and incorporate the internship/fellowship training director,
                    interns, psychology residents, and data entry operator into the mental health service
                    delivery system in order to satisfy the internship and fellowship requirements.

                16. Child and Adolescent Psychologist

                    The Contractor will ensure a Florida Licensed Psychologist with formal training and
                    credentials in child and adolescent psychology and approved by the Department is


                                                Page 29 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page30
                                                             30of
                                                               of125
                                                                  125PageID
                                                                     PageID1596
                                                                            629
                                                                                         CONTRACT #C2757

                    assigned on a full time basis to one institution designated by the Department to house
                    youthful offenders.

                    Note: The Department will allow certain mental health care services to be provided via
                    Telehealth, under the conditions outlined in Section II., B., 24.

        E.      Nutrition and Health Diets

                The Contractor shall provide nutritional supplements (inclusive of all required and/or
                prescribed maintenance solutions and/or hyper-alimentation products) that are medically
                prescribed by a licensed physician. This shall include all soluble, insoluble, and other liquid
                or colloid preparations delivered by the way of intravenous or medically prescribed oral,
                nasal, and/or percutaneous methods.

                Special diet orders are required to be written by qualified health care personnel. A standard
                special medical diet program is established between the health care contractor and food
                services. Any deviation from the special diet orders shall require written authorization from
                the Contractor’s Medical Director. The Department shall be responsible for the cost of the
                food with the exception of those nutritive supplements described in the paragraph above.

        F.      Quality Management/Quality Assurance

                The Contractor shall participate in quality assurance activities at the institutional and central
                office levels, in accordance with HSB 15.09.01, Clinical Quality Management. These
                activities include participation on statewide quality management committees that monitor the
                health services provided, including the performance of institution level quality assurance
                committees.

                The Central Office Quality Assurance (QA) Committee shall review reports from all
                institution level quality assurance committees and shall be empowered to consider the
                reports from all other committees as appropriate. The QA Committee shall make
                recommendations for necessary changes or interventions and review the outcomes of these
                practice modifications. The results of mortality reviews shall also be reviewed by the Central
                Office QA Committee, which shall meet at least quarterly.

                This committee shall also consider the results of quality of care audits, whether carried out
                by outside agencies such as the Correctional Medical Authority, ACA and/or NCCHC or by
                Department staff.

                The Contractor shall participate in external reviews, inspections, and audits as requested and
                the preparation of responses to internal or external inquiries, letters, or critiques. The
                Contractor shall develop and implement peer review and plans to address or correct
                identified deficiencies.

                1. Quality Management Activities

                    a. The health services Contractor shall conduct monthly health care review meetings at
                       each Department institution. The health services contractor must maintain minutes
                       of the meetings and submit them to the institution Warden and the Department’s
                       Office of Health Services.




                                                Page 30 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page31
                                                             31of
                                                               of125
                                                                  125PageID
                                                                     PageID1597
                                                                            630
                                                                                           CONTRACT #C2757

                      b. Infection Control Workgroup: The Infection Control Workgroup shall monitor
                         surveillance on communicable diseases of concern (see above), the occurrence and
                         control of nosocomial infections, sterilization, and sanitation practices in the health
                         care unit, control of any unexpected communicable diseases within the institution,
                         and other infection-related issues that may arise. The Infection Control Committee
                         shall meet at least quarterly.

                      c. Peer Review Workgroup: At each institution, the Contractor shall develop a Peer
                         Review Workgroup (PRW). The PRW shall be a subgroup of the Quality Assurance
                         Workgroup and shall insure that all professionals have their work reviewed in
                         accordance with HSB 15.09.06, Clinical Peer Review. Findings shall be reported to
                         and reviewed by the Quality Assurance Workgroups.

                      d. Credentialing and Continuing Education and Certifications: The Contractor
                         must verify credentials and current licensure of all licensed healthcare professionals.
                          Copies of licensure and certifications of the healthcare personnel must be provided
                         to the Department’s Contract Manager. If licensure or certification is dependent
                         upon continuing education, the Contractor is responsible to assure conformity with
                         such requirements. In addition, accrediting agencies require that such credentials and
                         licensure be maintained in the institution where the individual professional is
                         performing service.

        G.      Medical Disaster Plan

                The Contractor will implement the Department’s disaster plan for the delivery of health
                services in the event of a disaster, such as an epidemic, riot, strike, fire, tornado, or other acts
                of God (contract may be amended to include authorized additional costs). The plan shall be
                in accordance with Health Services Bulletin 15.03.06, Medical Emergency Plans, and
                Procedure 602.009, Emergency Preparedness, and shall be updated annually. The health
                care disaster plan must include the following:

                1.    Communications system
                2.    Recall of key staff
                3.    Assignment of health care staff
                4.    Establishment of a triage area
                5.    Triage procedures
                6.    Health records - identification of injured
                7.    Use of ambulance services
                8.    Transfer of injured to local hospitals
                9.    Evacuation procedures (coordinated with security personnel)
                10.   Back-up plan
                11.   Use of emergency equipment and supplies
                12.   Annual practice drill, according to Department policy.

        H.      Physician Provider Base

                The Contractor must have an established provider healthcare base. Contractor shall make
                available a comprehensive provider healthcare base network having sufficient numbers and
                types of contracted providers, hospitals, other health care professionals as necessary based
                on industry standards in Regions I, II and III. The system shall allow inmate access to local,
                regional and/or national healthcare networks as necessary. Healthcare networks shall be of



                                                 Page 31 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page32
                                                             32of
                                                               of125
                                                                  125PageID
                                                                     PageID1598
                                                                            631
                                                                                               CONTRACT #C2757

                sufficient size with numbers and types of providers to satisfactorily serve the inmate
                population.

        I.      Periodic Health Screening

                The Contractor will provide periodic health screening in accordance with Department
                directives. This includes “A” and “B” recommendations by the United States Preventive
                Services Task Force (USPSTF) as modified for correctional application and includes review
                of problem lists and treatment plans for completeness and appropriateness.

                The USPSTF updated its definitions of the grades it assigns to recommendations and now
                includes "suggestions for practice" associated with each grade. The USPSTF has also
                defined levels of certainty regarding net benefit of its recommendations.

                Those recommendations and benefits are as followings:

                •   Recommendation A - there is a high certainty that the net benefit is substantial.
                •   Recommendation B - there is a high certainty that the net benefit is moderate or there is
                    certainty that the net benefit is moderate to substantial.

                The recommendations are available at: http://www.uspreventiveservicestaskforce.org/uspstf/uspsabrecs.htm

                At certain points during confinement, charts must be reviewed to insure that necessary
                services are being provided. The health record is reviewed during periodic screening,
                transfer, and arrival at an institution.

        J.      Employee Health

                The contractor shall be responsible for the Contractor’s employee health program which
                includes:

                •   TB screening and testing;
                •   All vaccinations, to include Hepatitis B immunity by vaccination and/or antibody
                    confirmation;
                •   Immediate review of exposure incidents (Post-exposure follow-up and care is the
                    responsibility of the contractor); and
                •   Appropriate documentation and completion of records and forms (actual records are to
                    be made available to the Department’s Human Resource office upon verifiable request).

        K.      Health Education

                As part of primary health care, health education services will be an important and required
                component of the total health care delivery system. The Contractor will provide specialized
                training to security staff on health care topics (mental health, elderly, etc.). The Department
                will not be responsible for any associated costs for this education. Health education
                includes staff and inmate education as follows:

                1. Healthcare staff education must include routine in-service education for:

                    a. First aid training, cardio pulmonary resuscitation (CPR) certification training
                    b. AED Training for selected staff
                    c. Sprains


                                                   Page 32 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page33
                                                             33of
                                                               of125
                                                                  125PageID
                                                                     PageID1599
                                                                            632
                                                                                     CONTRACT #C2757

                    d.   Psychotic behavior
                    e.   Casts
                    f.   Seizures
                    g.   Minor burns
                    h.   Dependency on drugs
                    i.   Health seminar
                    j.   Lifts and carries
                    k.   Suicide Prevention and Emergency Response Training
                    l.   Mandatory annual in-service training on communicable diseases
                    m.   Universal Precautions
                    n.   Mandatory Departmental in services as determined by the Office of Staff
                         Development, in compliance with ACA and/or NCCHC standards.

                    These programs are to be offered at least quarterly and as needed. This training is not
                    designed to take the place of any medical services offered by the Contractor, but to
                    augment the medical services provided by the Contractor.

                2. Inmate education must include topics such as:

                    a. Access to health care
                    b. Communicable disease
                       • HIV
                       • Hepatitis A, B, C
                       • Gastroenteritis
                       • Syphilis
                       • Chlamydia
                       • Gonorrhea
                       • Human papilloma virus
                       • Herpes
                       • Methicillin resistant staphylococcus aureus
                       • Tuberculosis
                    c. Care of minor skin wounds
                    d. Diabetes
                    e. Personal / oral hygiene
                    f. Exercise
                    g. Heart disease
                    h. Hypertension
                    i. Infection control for kitchen workers
                    j. Smoking and smoking cessation.
                    k. Stress management.
                    l. Universal Precautions
                    m. Co-payment for health services
                    n. How to obtain over-the-counter and prescribed medications
                    o. Right to refuse medication and treatment
                    p. Advance directives

        L.      Administration

                1. Administrative Services

                    The Contractor must provide for the clinical and managerial administration of the health
                    care program and attend institutional and administrative meetings. As part of


                                               Page 33 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page34
                                                             34of
                                                               of125
                                                                  125PageID
                                                                     PageID1600
                                                                            633
                                                                                      CONTRACT #C2757

                    administrative services, the Contractor shall manage and/or support all
                    programmatic areas with the health care unit. These services shall include, but not
                    be limited to:

                    a. The Contractor’s staff shall comply with policies, procedures, and protocols for the
                       medical unit and staff that are approved by the Department.
                    b. The Contractor will be responsible for ensuring that its staff reports any problems
                       and/or unusual incidents to the Warden or designee.
                    c. The Contractor must ensure that the health care status of inmates admitted to outside
                       hospitals is reviewed to assure that the duration of hospitalization is no longer than
                       medically indicated.
                    d. The Contractor must ensure that its staff documents all health care contacts in the
                       medical record.
                    e. The Contractor must provide a staffing plan that identifies all personnel required to
                       perform the services and/or responsibilities under the Contract. All staffing plans
                       shall be approved by the Department’s Office of Health Services.
                    f. The majority of outside services should be provided within a forty-five (45)-mile
                       radius of each of the Department’s secured institutions.
                    g. The Contractor will be responsible for the cost of disposal of all bio-hazardous,
                       hazardous and/or other EPA regulated waste produced in the care, diagnosis, and
                       treatment of the inmate.
                    h. The Contractor will be responsible for all long distance phone charges.

                2. Administrative Functions

                    The Contractor must perform the following administrative functions including but not
                    limited to:

                    a. Attendance at monthly contract overview meetings;
                    b. Attendance at institution monthly/weekly Wardens meetings;
                    c. Attendance at regional meetings scheduled by the Regional Director;
                    d. Attendance at statewide meetings scheduled by the Department;
                    e. Reporting in compliance with statutes, rules, policies and procedures, court orders,
                       health services bulletins, court orders, and other contractual requirements set forth
                       by the Department. (risk management/incident reporting; infection control, quality
                       management; HIPAA reports, etc.);
                    f. Attendance by Designated Office of Health Services staff and/or Health Services
                       Administrator for each institution at all Regional Directors meetings;
                    g. Participation in statewide Quarterly Pharmaceutical and Therapeutic, and Quality
                       Management meetings.
                    h. Provide administrative support for tracking inmate co-payments in the Department’s
                       Offender Based Information System (OBIS) or through an Electronic Health Record
                       (see Section II., M.,16.);
                    i. Responding to inmate health care requests and grievances;
                    j. Tracking and responding to inquiries from family members and officials making
                       inquiry about health care issues on behalf of inmates. This includes referrals
                       from the Department, the Executive Office of the Governor, and other elected
                       officials.
                    k. Tracking and providing information in response to public records requests
                    l. Tracking and providing information in response to requests from the Office of
                       Attorney General, DOH, AHCA, and CMA.



                                               Page 34 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page35
                                                             35of
                                                               of125
                                                                  125PageID
                                                                     PageID1601
                                                                            634
                                                                                       CONTRACT #C2757

        M.      Computer and Information Systems

                1. Corporate Access to the Departments Network

                    Any access to the Departments network from an outside non-law enforcement entity
                    must be done via a LAN to LAN Virtual Private Network (VPN). This service is
                    provided by the Florida Department of Management Services. Once the corporate entity
                    has made the request thru DMS, the Department will require a copy of their security
                    policies and a network diagram. After review by the Departments network staff,
                    Information Security staff, the Chief Information Officer will make the final decision on
                    granting access.

                2. LAN to LAN Connections

                    Authorized LAN to LAN connections must utilize IPSec security with either Triple DES
                    or AES and be provided and managed (including software provision and configuration,
                    and connection support) by a Department-approved VPN service provider. Outside
                    entities requesting or using these connections are financially responsible for all required
                    or related equipment and must adhere to all VPN service provider policies and
                    procedures as well as Department procedures. The VPN service provider will coordinate
                    with the outside entity in determining whether to use outside entity equipment to
                    terminate that end of the VPN connection or provide the necessary equipment.

                    When LAN to LAN VPN access is requested the requestor must also present an accurate
                    and complete description of the requestor’s information network, including all
                    permanent and temporary remote connections made from and to the requestor’s network,
                    for Department review. Any access or connection to the Department’s network not
                    approved by the Chief Information Officer or the Department is strictly prohibited.

                    Outside entity workstations accessing the Department’s information network via a LAN
                    to LAN VPN must operate Windows XP or later operating system.

                    Outside entity workstations accessing the Department’s information network via a LAN
                    to LAN VPN must operate with password protected screen savers enabled and
                    configured for no more than 15 minutes of inactivity

                    It is the responsibility of the authorized users with VPN privileges to ensure that
                    unauthorized persons are not allowed access to the Department’s network by way of
                    these same privileges. At no time should any authorized user provide their userID or
                    password to anyone, including supervisors and family members. All users are
                    responsible for the communications conducted by their workstations through the VPN
                    connection to the Department.

                    Any attempt to fraudulently access, test, measure or operate unapproved software on the
                    Department’s network is strictly prohibited. The use of any software capable of
                    capturing information network packets for display or any other use is prohibited without
                    the express consent of the Office of Information Technology.

                3. Outside Entity Obligations

                    It is the outside entities’ and their workforce members’ responsibility to maintain
                    knowledge of and compliance with relevant and applicable Department procedures.



                                                Page 35 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page36
                                                             36of
                                                               of125
                                                                  125PageID
                                                                     PageID1602
                                                                            635
                                                                                       CONTRACT #C2757

                    Notice of planned events in an outside entity’s computing environment that may impact
                    its secured connection, in any way or at any severity level, to the Department must be
                    submitted to the Department at least one week in advance of the event.

                    The Department must receive notice in electronic and written form from an outside
                    entity when any unexpected event of interest occurs in any way or at any level of
                    severity within or around the outside entity’s computing environment that may impact
                    the Department’s information security. Events including but not limited to malware
                    (virus, trojan, etc) discovery, network or system breaches, privileged account
                    compromise, employee or workforce member misconduct, etc, are examples of events of
                    interest to the Department.

                    Outside entity workstations are not to access any resource or download any software
                    from the Department’s information network without prior approval.

                    Before connection and while connected to a VPN formed with the Department the
                    outside entity’s computing environment (computing devices including workstations,
                    servers, and networking devices) must be operating the latest available software versions
                    and applicable patches, and have the following implemented with supporting policies or
                    procedures available for review by the Department:

                    •   Active and effective network device, server and workstation operating system and
                        layered software patch or update processes.
                    •   Department approved, up-to-date server and workstation anti-virus/malware
                        software (all components) installed with active and effective patch or update
                        processes in place.

                    Outside entity workforce members with VPN access privileges to the Department’s
                    network shall not use non-Department email accounts (i.e., Hotmail, Yahoo, AOL), or
                    other external information resources to conduct Department business, ensuring a reduced
                    risk to Department data and that Department business is never confused with personal
                    business.

                    With regard to VPN connections used by outside entities that are provided by
                    Department-approved VPN providers, the Department bears no responsibility if the
                    installation of VPN software, or the use of any remote access systems, causes system
                    lockups, crashes or complete or partial data loss on any outside entity computing or
                    network equipment. The outside entity is solely responsible for protecting (backing up)
                    all data present on its computing and network equipment and compliance with all
                    regulatory legislation.

                4. Contractor’s Network

                    In addition to the contractor providing their own data network and connectivity devices,
                    all associated IT hardware at the local correctional facility level will be provided by and
                    maintained by the Contractor. This includes, but is not all inclusive, hardware such as
                    personal computers and laptops (including software licenses), tablet PC’s, thin clients,
                    printers, fax machines, scanners, video conferencing, switches, and UPS for switches.

                    The Department’s PCs and printers currently being used by Health Services staff, which
                    are the property of the Department, are available for use by the Contractor. The use of
                    Department equipment is the Contractor’s choice. If the Contractor decides to use the


                                                Page 36 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page37
                                                             37of
                                                               of125
                                                                  125PageID
                                                                     PageID1603
                                                                            636
                                                                                      CONTRACT #C2757

                    equipment then the Contractor assumes responsibility for the equipment and the
                    equipment will be treated like other Contractor equipment. The Contractor’s
                    responsibility for the equipment includes, but is not limited to, configuration,
                    maintenance, support, upgrade, replacement and other requirements specified within this
                    Contract. The equipment will not reside on the Department’s network. The equipment
                    (or its replacement) shall remain the property of the Department upon expiration or
                    termination of the contract. Other references in this Contract with regard to the
                    ownership, use, transfer and end of contract and related subjects, for equipment and
                    property other than PCs and printers still apply.

                5. Transmitting Health Information via E-mail

                    The Department does not currently have an e-mail encryption solution for the use of
                    Health Services to accommodate confidential email transmission in accordance with
                    applicable state and federal law. In conducting its mission the Department is required to
                    communicate with parties outside of its internal email and information systems. These
                    communications include electronic protected health information (ePHI) or other
                    confidential information governed by any of the Health Insurance Portability and
                    Accountability Act (HIPAA), The Health Information Technology for Economic and
                    Clinical Health (HITECH) Act or the Florida Administrative Code, Rule Chapter 71-A.
                    These and other regulations require that electronic transmission of ePHI or confidential
                    information be encrypted.

                    The current practice requires passing health or other confidential information by way of
                    phone calls, faxing, and traditional paper mail.

                    If the Contractor requires using e-mail to transport ePHI or other confidential health
                    information it must establish and host an e-mail encryption solution. The solution must
                    be approved by the Department’s Office of Information Technology (OIT) and meet or
                    exceed the federal and state regulations mentioned above before implementation.

                6. Contractor Data Availability

                    a. The Contractor shall have the capability for the Department to send data to and pull
                       data from the Contractor’s provided health service information technology system
                       via a secure transport method (SFTP, Secure Web Services, etc.); furthermore, the
                       data format should either be XML-based or delimiter-separated values. It is the
                       Contractor’s responsibility to provide all necessary documentation to assist in the
                       integration of data which includes but is not limited to crosswalk tables for code
                       values, schemas, and encodings.

                    b. The Contractor and their staff will be held to contractual obligations of
                       confidentiality, integrity, and availability in the handling and transmission of any
                       Department information.

                        1) No disclosure or destruction of any Department data can occur without prior
                           express consent from the Contract Manager.

                        2) The Contractor shall timely return any and/or all Department information in a
                           format deemed acceptable by the Department when the contractual relationship
                           effectively terminates.




                                               Page 37 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page38
                                                             38of
                                                               of125
                                                                  125PageID
                                                                     PageID1604
                                                                            637
                                                                                      CONTRACT #C2757

                        3) The Contractor shall provide certification of its destruction of all Departmental
                           data in its possession in accordance with DoD 5220.22-M, "National Industrial
                           Security Program Operating Manual” when the need for the contractor’s custody
                           of the data no longer exists.

                        4) The Contractor must maintain support for its services following an emergency
                           that affects the facilities and systems it maintains. Following an emergency that
                           affects the Contractor’s facilities or production systems, the Contractor must
                           provide access and use of a backup system with the same functionality and data
                           as its operational system within twenty-four (24) hours. The Contractor must
                           also guarantee the availability of data in its custody to the Department within
                           twenty-four (24) hours following an emergency that may occur within the
                           Contractor’s facilities or systems. Following an emergency that affects the
                           Department’s facilities or systems, the Contractor must continue to provide
                           access and use of its production systems once the Department has recovered or
                           re-located its service delivery operations.

                        5) The introduction of wireless devices at facilities is subject to prior review and
                           approval by the Contract Manager. The Contractor is responsible for notifying
                           the Department before introducing wireless devices into facilities.

                7. Information Security Auditing and Accountability

                    a. The Contractor will provide the Department audit and accountability controls to
                       increase the probability of authorized system administrators conforming to a
                       prescribed pattern of behavior. The Contractor in concert with the Department shall
                       carefully assess the inventory of components that compose their information systems
                       to determine which security controls are applicable to the various components.

                    b. Auditing controls are typically applied to the components of an information system
                       that provide auditing capability including servers, mainframe, firewalls, routers,
                       switches.

                8. Auditable Events and Content (Servers, Mainframes, Firewalls, Routers, Switches)

                    a. The Contractor shall generate audit records for defined events. These defined events
                       include identifying significant events which need to be audited as relevant to the
                       security of the information system. The Department shall specify which information
                       system components carry out auditing activities. Auditing activity can affect
                       information system performance and this issue must be considered as a separate
                       factor during the acquisition of information systems.

                    b. The Contractor shall produce, at the system level, audit records containing sufficient
                       information to establish what events occurred, the sources of the events, and the
                       outcomes of the events. The Department shall periodically review and update the list
                       of auditable events.

                9. Events

                    The following events shall be logged:

                    a. Successful and unsuccessful system log-on attempts.


                                               Page 38 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page39
                                                             39of
                                                               of125
                                                                  125PageID
                                                                     PageID1605
                                                                            638
                                                                                        CONTRACT #C2757

                    b. Successful and unsuccessful attempts to access, create, write, delete or change
                       permission on a user account, file, directory or other system resource.
                    c. Successful and unsuccessful attempts to change account passwords.
                    d. Successful and unsuccessful actions by privileged accounts.
                    e. Successful and unsuccessful attempts for users to access, modify, or destroy the
                       audit log file.

                10. Content

                    The following content shall be included with every audited event:

                    a. Date and time of the event.
                    b. The component of the information system (e.g., software component, hardware
                       component) where the event occurred.
                    c. Type of event
                    d. User/subject identity.
                    e. Outcome (success or failure) of the event.

                11. Response to Audit Processing Failures

                    The Contractor shall provide alerts to the Department’s CIO or designee in the event of
                    an audit processing failure. Audit processing failures include, for example:
                    software/hardware errors, failures in the audit capturing mechanisms, and audit storage
                    capacity being reached or exceeded.

                12. Time Stamps

                    The Contractor shall provide time stamps for use in audit record generation. The time
                    stamps shall include the date and time values generated by the internal system clocks in
                    the audit records. The agency shall synchronize internal information system clocks on an
                    annual basis.

                13. Protection of Audit Information

                    The Contractor shall protect audit information and audit tools from modification,
                    deletion and unauthorized access.

                14. Audit Record Retention

                    The Contractor shall retain audit records for at least 365 days. Once the minimum
                    retention time period has passed, the Contractor shall continue to retain audit records
                    until it is determined they are no longer needed for administrative, legal, audit, or other
                    operational purposes.

                15. Compliance Requirements

                    So as to be compliant with the Health Insurance Portability and Accountability Act
                    (HIPAA), any service, software, or process to be acquired by or used on behalf of the
                    Department that handles and/or transmits electronic protected health information must
                    do so in full HIPAA compliance and with encryption provided as a part of the service,
                    software, or process. In addition, the transmission and encryption scheme supplied by
                    the contractor must be approved by the Department prior to acquisition.



                                                Page 39 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page40
                                                             40of
                                                               of125
                                                                  125PageID
                                                                     PageID1606
                                                                            639
                                                                                        CONTRACT #C2757

                    Any service, software, or process used in service to the Department that includes a
                    userID and password component must ensure said component includes at a minimum
                    capabilities for password expiration and confidentiality, logging of all UserID activities,
                    lockout on failed password entry, provisions for different levels of access by its userIDs,
                    and intended disablement of UserIDs.

                    Any and all introductions or subsequent changes to information technology or related
                    services provided by the contractor in the Department’s corrections environment must be
                    communicated to and approved by the Department and Office of Information
                    Technology prior to their introduction. As examples, the implementation of wireless
                    (Bluetooth, 802.11, cellular, etc) technology or use of USB based portable technology.

                    Any and all information security technology or related services (e.g. internet monitoring
                    software) in the Department’s corrections environment are to be provided by the
                    contractor unless the lack of these technologies and services is approved by the
                    Department and Office of Information Technology.

                    The Department will maintain administrative control over any aspect of this service
                    within its corrections environment to the degree necessary to maintain compliance with
                    the U. S. Department of Justice Information Services Security Policy.

                    The contractor must agree to comply to any applicable requirement necessary to the
                    Department’s compliance with local, state, and federal code or law.

                    All contractors must be able to comply with Department procedures that relate to the
                    protection (maintaining confidentiality, integrity, and availability) of the Department’s
                    data and its collective information security. Access to Department information resources
                    will require use of the Department’s security access request application when applicable.

                    The contractor must recognize the Department’s entitlement to all Department provided
                    information or any information related to the Department generated as a result of or in
                    participation with this service.

                    No disclosure or destruction of any Department data by the contractor or its contracted
                    parties can occur without prior express consent from a duly authorized Department
                    representative.

                    The contractor must provide for the timely and complete delivery of all Department
                    information in an appropriate and acceptable format before the contractual relationship
                    effectively terminates.

                    The contractor must provide certification of its destruction of all of the Department’s
                    data in accordance with NIST Special Publication 800-88, Guidelines for Media
                    Sanitation, when the need for the contractor’s custody of the data no longer exists.

                    The Department’s data and contracted services must be protected from environmental
                    threats (contractor’s installation should have data center controls that include the timely,
                    accurate, complete, and secure backup (use of offsite storage) of all Department
                    information, and other controls that manage risks from fire, water/humidity, temperature,
                    contamination (unwanted foreign material, etc), wind, unauthorized entry or access,
                    theft, etc).



                                                Page 40 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page41
                                                             41of
                                                               of125
                                                                  125PageID
                                                                     PageID1607
                                                                            640
                                                                                      CONTRACT #C2757

                    The contractor should be prepared to guarantee availability of Department data and its
                    service during a disaster regardless of which party is affected by the disaster.

                    Correctional institutions site plans and plan components (electrical, plumbing, etc) are
                    exempt from public record and must be kept confidential.

                    If applicable, the contractor shall supply all equipment necessary to provide services
                    outlined in this Contract. Contractor equipment will not require connection to the
                    Department’s information network.

                    If applicable, the contractor will host the Department’s information and/or services
                    provided in a data center protected by the following:

                    a. Controlled access procedures for physical access to the data center;
                    b. Controlled access procedures for electronic connections to the contractor’s network;
                    c. A process designed to control and monitor outside agencies access to the
                       contractor’s information network;
                    d. A Firewalling device;
                    e. Server based antivirus/malware software;
                    f. Client based antivirus/malware software;
                    g. Use of unique userIDs with expiring passwords;
                    h. A process that involves collection of userID activities and regular review of these
                       activities for unauthorized access;
                    i. A process that ensures up to date software patches are applied to all information
                       resources

                    The contractor shall maintain an Information Security Awareness program. This
                    program will be designed to keep users knowledgeable on information security best
                    practices.

                16. Electronic Health Record (EHR)

                    The Department will seek a separate Legislative appropriation to implement a statewide
                    electronic health record in compliance with the Federal Health Care Reform Act. For
                    purposes of this Contract, the Contractor must use paper health records and the existing
                    CARP and OBIS systems as appropriate to record health care encounters, workload and
                    utilization data.

                    If the Department receives an appropriation for a statewide electronic health record, the
                    Contractor will be responsible for assisting the Department with documentation, testing
                    and implementation of the new system and the related conversion/integration from/with
                    OBIS.

                    The Contractor will be responsible for covering the cost of all user licenses for
                    Contractor’s staff related to EHR.

                    The Department will make all final decisions regarding compliance requirements for the
                    federal Health Care Reform Act and all other applicable state or federal requirements.

        N.      Health Records

                All inmates must have a health record that is up-to-date at all times, and that complies with
                problem-oriented health record format, Department’s policy and procedure, and ACA and/or


                                               Page 41 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page42
                                                             42of
                                                               of125
                                                                  125PageID
                                                                     PageID1608
                                                                            641
                                                                                      CONTRACT #C2757

                NCCHC standards. The record must accompany the inmate at all health encounters and will
                be forwarded to the appropriate institution in the event the inmate is transferred. All
                procedures (including HIPAA and the HITECH Act) concerning confidentiality must be
                followed.

                All health records both electronic and paper remain the property of the Department.

                The Contractor’s physician or designee will conduct a health file review for each inmate
                scheduled for transfer to other institution sites. A health/medical records summary sheet is
                to be forwarded to the receiving institution at the time of transfer.

                Health Records, at a minimum, contain the following information:

                •   The completed initial intake form
                •   Health appraisal data forms
                •   All findings, diagnoses, treatments, dispositions
                •   Problem list
                •   Immunization record
                •   Communicable disease record
                •   Prescribed medications
                •   medication administration record
                •   Lab and X-ray reports
                •   Dental radiographs
                •   Notes concerning patient’s education as required in paragraph entitled, “Health
                    Education”
                •   Records and written reports concerning injuries sustained prior to admission
                •   Signature and title of documenter
                •   Consent and refusal forms;
                •   Release of information forms Place, date, and time of health encounters
                •   Discharge summary of hospitalizations
                •   Health service reports, e.g. dental, psychiatric, and other consultations.

                All entries must be maintained in a manner consistent with SOAP and/or SOAPE
                charting.

                All health care records are the property of the Department and shall remain with the
                Department upon termination of the Contract. The Contractor will supply upon request of
                the Office of Health Services any and all records relating to the care of the inmates who are
                in the Contractor’s possession. A record of all services provided off-grounds must be
                incorporated into each inmate health care record. All prior health care records must be
                incorporated into each inmate health care record.

                All nonproprietary records kept by the Contractor pertaining to the Contract or to services
                provided under the Contract, including, but not limited to, those records specifically
                mentioned in the Contract, shall be made available to the Department for lawsuits,
                monitoring or evaluation of the contract, and other statutory responsibilities of the
                Department and/or other State agencies, and shall be provided at the cost of the Contractor
                when requested by the Department during the term of the contract or after termination of the
                Contract for the period specified beginning upon the date of award of the Contract to begin
                services.



                                               Page 42 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page43
                                                             43of
                                                               of125
                                                                  125PageID
                                                                     PageID1609
                                                                            642
                                                                                       CONTRACT #C2757

                The Contractor must follow all State and Federal laws, rules, and Department Policies and
                Procedures relating to storage, access to and confidentiality of the health care records. The
                Contractor shall provide secure storage to ensure the safe and confidential maintenance of
                active and inactive inmate health records and logs in accordance with Health Services
                Bulletin 15.12.03, Health Records. In addition, the Contractor shall ensure the transfer of
                inmate comprehensive health records and medications required for continuity of care in
                accordance with Procedure 401.017, Health Records and Medication Transfer. Health
                records will be transported in accordance with Health Services Bulletin 15.12.03, Appendix
                J (Post-Release Health Record Retention and Destruction Schedule).

                The Contractor shall ensure that its personnel document in the inmate’s health record all
                health care contacts in the proper format in accordance with standard health practice, ACA
                and/or NCCHC Standards and Expected Practices, and any relevant Department Policies and
                Procedures.

                The Contractor shall be responsible for the orderly maintenance and timely filing of all
                health information utilizing contract and State employees as staffing indicates.

                The Contractor shall comply with all HIPAA requirements.

                Length of Retention Period

                1. Unless otherwise specifically governed by Department regulations, all health records
                   shall be kept for a period of seven (7) years or for the period for which records of the
                   same type must be retained by the State pursuant to statute, whichever is longer. All
                   retention periods start on the first day after termination of the contract.

                2. If any litigation, claim, negotiation, audit, or other action involving the records referred
                   to has been started before the expiration of the applicable retention period, all records
                   shall be retained until completion of the action and resolution of all issues, which arise
                   from it, or until the end of the period specified for, whichever is later.

                3. In order to avoid duplicate record keeping, the Department may make special
                   arrangements with the Contractor for the Department to retain any records, which are
                   needed for joint use. The Department may accept transfer of records to its custody when
                   it determines that the records possess long-term retention value. When records are
                   transferred to or maintained by the Department, the retention requirements of this
                   paragraph are not applicable to the Contractor as to those records.

                4. The records retention program must comply with guidelines established by the Florida
                   Department of State, Division of Library and Information Services Records
                   Management program. The Department endorses the following medical record retention
                   and destruction practices:

                5. Records of inmates presently on extended parole will be maintained until release from
                   such Department of Corrections responsibility. After seven (7) consecutive years of
                   inactivity, the Department shall authorize destruction/recycling procedures in
                   accordance with law.

                6. Hard copies of health records will be securely stored at the Reception and Medical
                   Center. All health records received at the record archives will be checked to ensure that
                   the color-coded year band is properly attached before filing.



                                                Page 43 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page44
                                                             44of
                                                               of125
                                                                  125PageID
                                                                     PageID1610
                                                                            643
                                                                                        CONTRACT #C2757

        O.      340b Specialty Care Program

                On October 31, 2008, the Department of Corrections entered into an interagency agreement
                with the Department of Health to conduct a pilot project to treat inmates with HIV/AIDS and
                other Sexually Transmitted Diseases. Under this agreement, which was approved by the
                Federal Centers for Disease Control and Health Resources Services Administration, the
                Department pays local County Health Departments to provide medical services at designated
                institutions. The County Health Department physicians prescribe the drugs, which are filled
                by the Department of Health’s State Pharmacy. This model allows the Department to be
                eligible for Federal 340b drug pricing.

                The pilot project has been converted into a permanent program. To maintain the cost
                savings, the Department will continue to provide immunity clinic services through the
                participating County Health Departments. The Department reserves the right to
                add/delete sites, as well other medical and or mental health services and related drugs that
                are covered under the 340b drug pricing program. The Contractor is required to provide
                continuity of care in institutions participating in the 340b program.

        P.      Coordination of Services with Other Jurisdictions and Entities

                1. Interstate Compact Inmates

                    The contractor shall assume all responsibility for the coordination and provision of care for
                    Interstate Compact inmates in accordance with established Interstate Compact Agreements.

                2. County Jail Work Programs

                    The Department houses inmates in some county jails where they participate in work
                    programs at the county jail. The Department has the option of returning the inmates to a
                    correctional institution. Currently, the Department has contracts with 3 county jails,
                    which include the provision of health care to 75 inmates in Lafayette County (10),
                    Washington County (25) and Franklin County (40).

                3. Federal Inmates

                    The Department presently has only 4 federal inmates in our custody and there is no cost
                    exchanged. The Federal Bureau of Prisons has approximately 30 of the Department’s
                    inmates. The Contractor will be responsible transfer to and from Federal prisons.

                4. Private Correctional Facilities

                    Currently, there are approximately 10,000 inmates housed in 7 (seven) private
                    correctional facilities managed under contracts from the Department of Management
                    Services. The contractor will be responsible for the provision and coordination of health
                    care services for all inmates transferred from private facilities to the Department’s
                    institutions, and for working cooperatively with private facility staff on all transfers to
                    and from these facilities. The Department will retain final decision-making authority
                    regarding the transfer of inmates between the Department institutions and private
                    correctional facilities.

        Q.      Discharge Planning

                When an inmate with a serious medical and/or mental illness is released from a Department
                institution, his medical and mental health conditions must be identified during the pre-
                release stage to identify community resources to meet the inmate’s needs. Planning should


                                                Page 44 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page45
                                                             45of
                                                               of125
                                                                  125PageID
                                                                     PageID1611
                                                                            644
                                                                                       CONTRACT #C2757

                include at a minimum, continuing medication with a thirty (30)-day supply, which should be
                provided at release unless contraindicated clinically or earlier appointments with outside
                providers have been scheduled, for follow up care.

                The Contractor shall provide adequate staffing to coordinate discharge planning at each
                institution. Discharge planning includes making referrals to appropriate community
                healthcare settings and participating in the institution discharge planning process to promote
                continuity of care, to include referral of released inmates for commitment under Chapter
                394, Florida Statutes (Baker Act) in accordance with section 945.46, Florida Statutes. The
                Contractor shall develop, implement, and coordinate a comprehensive discharge plan for
                inmates with acute and/or chronic illness who are difficult to place due to their offense and
                are within six months of end of sentence. The Contractor shall coordinate inmate release
                issues with the Department’s Office of Health Services, Office of Re-Entry, and Bureau of
                Admission and Release, to help assist inmates as they prepare to transition back into the
                community.

                In addition, the Department’s Office of Health Services manages two specialty programs that
                assist inmates with release planning. The Contractor shall develop and implement a plan for
                incorporating these two programs, (HIV Pre-Release Planning and Mental Health Re-Entry /
                Aftercare Program) into their overall health care service delivery system.

                HIV Pre-Release Planning - The Department offers HIV pre-release planning services to all
                known HIV-infected inmates through a grant from the Department of Health. The program
                has been in effect since 1999 and is 100% funded through federal Ryan White Title B funds.
                The HIV Planners work with inmates and corrections staff in other institutions to coordinate
                referrals and linkages to medical care, case management, medication assistance, and other
                supportive services. They work with local Ryan White providers to ease the transition post-
                release back into the community, and to ensure clients continue to seek necessary care and
                treatment.

                Mental Health Re-Entry (Aftercare) Program - The Department manages the Mental Health
                Re-Entry (Aftercare) Program, which is a collaborative effort between the Department of
                Children and Families and the Department of Corrections. The result is an intake
                appointment at a Community Mental Health Center for every inmate that consents to receive
                outpatient psychiatric care at the time of their release. The program helps maximize the
                successful re-entry of inmates returning to their communities.

                The Contractor shall be responsible at each institution for coordinating the healthcare portion
                of the Department’s Re-Entry initiative.

        R.      Accreditation

                The Contractor shall be responsible for healthcare Accreditation costs.

        S.      Rules and Regulations

                1. The Contractor shall provide all healthcare treatment and services in accordance with all
                   applicable federal and state laws, rules and regulations, Department of Corrections’
                   rules, procedures, and Health Services’ Bulletins/Technical Instructions applicable to the
                   delivery of healthcare services in a correctional setting. In addition, the Contractor shall
                   meet all state and federal constitutional requirements, court orders, and applicable ACA
                   and/or NCCHC Standards for Correctional healthcare (whether mandatory or non-
                   mandatory). All such laws, rules and regulations, current and/or as revised, are
                   incorporated herein by reference and made a part of this Contract. The Contractor and


                                                Page 45 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page46
                                                             46of
                                                               of125
                                                                  125PageID
                                                                     PageID1612
                                                                            645
                                                                                          CONTRACT #C2757

                    the Department shall work cooperatively to ensure service delivery in complete
                    compliance with all such requirements.

                2. The Contractor shall ensure that all Contractors’ staff providing services under this
                   Contract complies with prevailing ethical and professional standards, and the rules,
                   procedures and regulations mentioned above.

                3. The Contractor shall ensure Contractor's staff is familiar with and capable of obtaining
                   and making use of all applicable Department Policies and Procedures, Technical
                   Instructions (TI's), and Health Service Bulletins (HSB's). The Contractor will be
                   provided access to the aforementioned documents through the Warden, or designee, at
                   the corresponding Correctional Institution.

                4. The Contractor shall fully comply with the requirements of Section 466.0285, Florida
                   Statutes, particularly the requirements in Section 466.0285(1), Florida Statutes, that “no
                   person other than a dentist licensed pursuant to Chapter 466, nor any entity other than a
                   professional corporation or limited liability company composed of dentists may employ
                   a dentist or dental hygienist in the operation of a dental office, may control the use of
                   any dental equipment or material while such equipment or material is being used for the
                   provision of dental services, whether those services are provided by a dentist, a dental
                   hygienist, or a dental assistant, or may direct, control, or interfere with a dentist’s clinical
                   judgment.”

                5. Should any of the above laws, standards, rules or regulations, Department procedures,
                   HSB’s/TI’s or directives change during the course of this procurement or resultant Contract
                   term, the updated version will take precedence

                6. The Contractor shall comply with all applicable continuing requirements as determined by
                   the Department’s Assistant Secretary for Health Services for reports to and from the
                   Department, and the Healthcare Contract Monitoring Team.

                7. Documentation of licensure and accreditation for all hospitals, clinics and other related
                   health service providers to be utilized by the Contractor shall be made available to the
                   Department upon request. All hospitals utilized by the Contractor for the care of inmates
                   shall be fully licensed and preferably accredited by the Joint Commission on Accreditation
                   of Healthcare Organizations (JCAHCO). All hospitals utilized by the Contractor require
                   prior written approval by the Department’s Contract Manager, identified in Section IV., A.,
                   of this Contract.

                8. The Contractor shall supply all equipment necessary to provide services outlined in this
                   Contract. Contractor equipment may require connection to the Department’s information
                   network. Should the Contractor’s equipment be required to connect to the Department’s
                   information network, all Federal, State and Department rules, regulations, and guidelines
                   for data transfer shall apply.

                9. The Department’s data must be protected from all environmental threats. The Contractor’s
                   computing equipment installation will be protected by the timely, accurate, complete, and
                   secure backup of data including the use of similarly secured offsite storage of all
                   Department information and other controls that manage any risks from all conditions
                   including but not limited to fire, water/humidity, temperature, contamination (unwanted
                   foreign material, etc), wind, unauthorized entry or access, and theft.



                                                 Page 46 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page47
                                                             47of
                                                               of125
                                                                  125PageID
                                                                     PageID1613
                                                                            646
                                                                                      CONTRACT #C2757

                    The Contractor must maintain support for its services following an emergency that
                    affects the facilities and systems it maintains or those maintained by Department.
                    Following an emergency that affects the Contractor’s facilities or production systems,
                    the Contractor must provide access and use of a backup system with the same
                    functionality and data as its operational system within twenty-four (24) hours. The
                    Contractor must also guarantee the availability of data in its custody to the Department
                    within twenty-four (24) hours following an emergency that may occur within the
                    Contractor’s facilities or systems.      Following an emergency that affects the
                    Department’s facilities or systems, the Contractor must continue to provide access and
                    use of its production systems once the Department has recovered or re-located its service
                    delivery operations.

                    The Contractor must host the computing equipment protected by the following:

                    a. Controlled access procedures for physical access to all computing equipment;
                    b. Controlled access procedures for electronic connections to the Contractor’s network;
                    c. A process designed to control and monitor outside agencies access to the
                       Contractor’s information network;
                    d. A Firewall device;
                    e. Server based antivirus/malware software;
                    f. Client based antivirus/malware software;
                    g. Use of unique userIDs with expiring passwords;
                    h. A process that involves collection of userID activities and regular review of these
                       activities for unauthorized access;
                    i. A process that ensures up to date software patches are applied to all information
                       resources; and
                    j. The Contractor shall maintain an Information Security Awareness program. This
                       program will be designed to keep users of the system up to date on cyber security
                       events capable of compromising the system and or network.

                    The Contractor’s solution must operate to the Department’s satisfaction on its current
                    personal computer platform, if applicable, which currently is configured with 1Gb of
                    RAM, a 1Ghz processor, a 100Mb NIC and Windows XP, SP3.

                    All Contractor activities involved in the support of its Contract and obligations to the
                    Department must be conducted in full compliance with all applicable HIPAA (Health
                    Insurance Portability and Accountability Act) requirements, including but not limited to
                    those in the HIPAA Security Rule, Part 164, Subpart C. Any service, software, or process
                    to be acquired by the Department that transmits electronic protected health information
                    must do so with encryption provided as a part of the service, software, or process. In
                    addition, the transmission and encryption scheme supplied by the Contractor must be
                    approved by the Department prior to acquisition.

                10. The Contractors must comply with Department procedures that relate to the protection of
                    the Department’s data and its collective information security which include but are not
                    limited to: 206.007 User Security for Information Systems Office of Information
                    Technology internal Remote Access and Virtual Private Network procedure; and the
                    Contractor, its subcontractors, and their staff will be held to contractual obligations of
                    confidentiality, integrity, and availability in the handling and transmission of any
                    Department information.




                                               Page 47 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page48
                                                             48of
                                                               of125
                                                                  125PageID
                                                                     PageID1614
                                                                            647
                                                                                           CONTRACT #C2757

                11. The Contractor must guarantee the availability of data in its custody to the Department
                    during an emergency that may occur at the Contractor or the Department.

                12. The Department must retain ownership of all Department provided information or any
                    information related to the Department generated as a result of or in participation with this
                    service.

                13. No disclosure or destruction of any Department data can occur without prior express
                    consent.

                14. The Contractor shall provide for the timely and complete return of all Department
                    information in an acceptable format when the contractual relationship effectively
                    terminates.

                15. The Contractor shall provide certification of its destruction of all of the Department’s data
                    in accordance with NIST Special Publication 800-88, when the need for the Contractor’s
                    custody of the data no longer exists.

                16. The Contractor will be required to maintain full accreditation by the American Correctional
                    Association (ACA) and/or National Commission on Correctional Health Care (NCCHC)
                    for the healthcare operational areas in all institutions in which healthcare services are
                    provided. (Information on the ACA and the NCCHC is available on their web-sites at
                    http://www.corrections.com/aca/ and http://www.ncchc.org/, respectively.

                17. The Contractor shall ensure that prior to the execution of the subcontractor agreements for
                    healthcare delivery (including pharmaceuticals), all subcontractor agreements are approved
                    by the Department’s Contract Manager and contain provisions requiring the subcontractor
                    to comply with all applicable terms and conditions of this Contract.

                18. The Contractor agrees to modify its service delivery, including addition or expansion of
                    comprehensive healthcare services in order to meet or comply with changes required by
                    operation of law or due to changes in practice standards or regulations, or as a result of legal
                    settlement agreement or consent order or change in the Department’s mission.

                19. Any changes in the scope of service required to ensure continued compliance with State or
                    Federal laws, statutes or regulations, legal settlement agreement or consent order or
                    Department policy, regulations or technical instructions will be made in accordance with
                    Section V., Contract Modification.

        T.      Permits, Licenses, and Insurance Documentation

                The Contractor shall have and at all times maintain, at their own cost, documents material to
                the resultant Contract - including but not limited to current copies of all required state and
                federal licenses, permits, registrations and insurance documentation, and bear any costs
                associated with all required compliance inspections, environmental permitting designs, and any
                experts required by the Department to review specialized medical requirements. The
                Contractor shall maintain copies of the foregoing documents which include, but are not limited
                to, current copies of the following:

                1. The face-sheet of the Contractor’s current insurance policy showing sufficient coverage
                   as indicated in Section VII., J.



                                                 Page 48 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page49
                                                             49of
                                                               of125
                                                                  125PageID
                                                                     PageID1615
                                                                            648
                                                                                        CONTRACT #C2757

                2. Any applicable state and/or federal licenses related to services provided under this
                   Contract, as applicable.

                The Contractor shall ensure all such licenses, permits, and registrations remain current and
                in-good-standing      throughout      the    term     of     the      Contract.         Any
                additions/deletions/revisions/renewals to the above documents made during the Contract
                period shall be submitted to the Contract Manager and the Department’s Assistant Secretary
                of Health Services - Administration within fifteen (15) days of said
                addition/deletion/revision/renewal.

        U.      Communications

                1. Contract communications will be in three (3) forms: Routine, Informal, and Formal. For the
                   purposes of the Contract, the following definitions shall apply:

                    Routine: All normal written communications generated by either party relating to
                             service delivery. Routine communications must be acknowledged or
                             answered within thirty (30) calendar days of receipt

                    Informal: Special written communications deemed necessary based upon either Contract
                              compliance or quality of service issues. Must be acknowledged or responded
                              to within fifteen (15) calendar days of receipt.

                    Formal: The same as informal but more limited in nature and usually reserved for
                            significant issues such as Breach of Contract, failure to provide satisfactory
                            performance, or Contract termination. Formal communications shall also
                            include requests for changes in the scope of the Contract and billing
                            adjustments. Must be acknowledged upon receipt and responded to within
                            seven (7) calendar days of receipt.

                2. The Contractor shall respond to informal and formal communications in writing,
                   transmitted by facsimile and/or email, with follow-up by hard copy mail.

                3. A date/numbering system shall be utilized by the Contractor, for tracking of formal
                   communication.

                4. The only personnel authorized to use formal Contract communications are the
                   Department’s Senior Executive Management Staff, Office of Health Services Senior
                   Management Staff, Contract Manager, Contract Administrator, and the Contractor’s CEO
                   or Contractor’s Representative. Designees or other persons authorized to utilize formal
                   Contract communications must be agreed upon by both parties and identified in writing
                   within ten (10) days of execution of the Contract. Notification of any subsequent changes
                   must be provided in writing prior to issuance of any formal communication from the
                   changed designee or authorized representative.

                5. In addition to the personnel named under formal Contract communications, personnel
                   authorized to use informal Contract communications include any other persons so
                   designated in writing by the parties.

                6. In addition to the contract communications noted in Section II., U., 1., in this Contract, if
                   there is an urgent administrative problem, the Department will make contact with the
                   Contractor and the Contractor shall orally respond to the Contract Manager or his/her


                                                Page 49 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page50
                                                             50of
                                                               of125
                                                                  125PageID
                                                                     PageID1616
                                                                            649
                                                                                       CONTRACT #C2757

                    designee within two (2) hours. If a non-urgent administrative problem occurs, the
                    Department will make contact with the Contractor and the Contractor shall orally respond
                    to the Contract Manager or his/her designee within forty-eight (48) hours. The Contractor
                    shall respond to inquiries from the Department by providing all information or records that
                    the Department deems necessary to respond to inquiries, complaints, or grievances from or
                    about inmates within three (3) working days of receipt of the request. The Contract
                    Manager shall be copied on all such correspondence.

        V.      Final Implementation Plan and Transition Date Schedule

                1. Current Department of Corrections’ employees who are affected by the health services
                   privatization initiatives shall be given first preference for continued employment by the
                   contractors. The Department shall make reasonable efforts to find a suitable job
                   placement for employees who wish to remain state employees.

                2. The Contractor shall provide regular reports to the Department, not less than weekly, on
                   the status of such interviews and the transition in general. If the Contractor elects to not
                   hire a displaced employee, the Contractor shall identify in the report the name of the
                   employee and the reasons for the decision not to hire.

                3. Within three (3) days after the Contract start date, the Contractor shall meet with the
                   Department to finalize the implementation plan to ensure an orderly and efficient
                   transition from Department to Contractor. During this transition period, the Contractor
                   shall have access to all records, files and documents necessary for the provision of
                   Comprehensive Healthcare Services, including but not limited to inmate records,
                   maintenance records, and personnel files.

                4. The Contractor will submit their Final Implementation Plan for approval within fifteen
                   (15) days after contract execution date.

                5. The Final Implementation Plan shall be designed to provide for seamless transition with
                   minimal interruption of healthcare to inmates. Final transition at each institution shall be
                   coordinated between the Contractor and the Department.

                6. The Contractor shall commence provision of comprehensive healthcare services to the
                   Department’s inmates consistent with the approved Final Implementation Plan and
                   Transition Date Schedule.

                7. The Contractor shall assume full responsibility for comprehensive healthcare service
                   delivery within 90 days of the contract execution date, or on a date agreed upon in
                   writing between the Contractor and the Department.

                8. Payment of services during the planning and transition period shall be made in
                   accordance with Section III., A., Payment.

        W.      Service Locations and Service Times

                1. Institutions/Facility Locations: The facilities to be included under this Contract include
                   all currently operating institutions and allied facilities as indicated.

                2. Add/Delete Institutions/Facilities for Services: The Department reserves the right to add
                   or delete institutions/facilities receiving or requiring services under this Contract upon


                                                Page 50 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page51
                                                             51of
                                                               of125
                                                                  125PageID
                                                                     PageID1617
                                                                            650
                                                                                      CONTRACT #C2757

                    sixty (60) days’ written notice. Such additions or deletions may be accomplished by
                    letter and do not require a contract amendment. The Department and Contractor hereby
                    acknowledge and agree that this provision does not apply to the addition of any of the
                    following facilities:

                    •   Everglades C.I.
                    •   South Florida Reception Center
                    •   Okeetchobee C.I.
                    •   Homestead C.I.
                    •   Martin C.I.
                    •   Dade C.I.
                    •   Hardee C.I.
                    •   Charlotte C.I.
                    •   Desoto Annex

                3. Service Times: The Contractor shall ensure access to comprehensive healthcare services
                   as required within Section II., Scope of Service, twenty-four (24) hours per day, seven
                   (7) days a week.

                4. The Contractor shall have an administrative office located within the State of Florida.

        X.      Administrative Requirements, Space, Equipment & Commodities

                1. The Department shall not provide any administrative functions or office support for the
                   Contractor (e.g., clerical assistance, office supplies, copiers, fax machines, and
                   preparation of documents) except as indicated in this Contract.

                2. Space and Fixtures: The Department will provide office space within each health
                   services unit. The institution shall provide and maintain presently available and utilized
                   health space, building fixtures and other items for the Contractor’s use to ensure the
                   efficient operation of the Contract. The institution shall also provide or arrange for
                   waste disposal services, not including medical waste disposal which shall be the
                   responsibility of the Contractor. The Department will maintain and repair the office
                   space assigned to the Contractor, if necessary, including painting as needed, and will
                   provide building utilities necessary for the performance of the Contract as determined
                   necessary by the Department. The Contractor shall operate the space provided in an
                   energy efficient manner.

                3. Furniture and Non-Healthcare Equipment: The Department will allow the Contractor to
                   utilize the Department’s furniture, and non-healthcare equipment currently in place in
                   each health services unit. A physical inventory list of all furniture and non-healthcare
                   equipment currently existing at each institution will be taken by the Department and the
                   current Contractor before the Institution’s implementation date. All items identified on
                   the inventory shall be available for use by the Contractor. Any equipment (i.e., copiers)
                   currently under lease by the Department will be either removed or the lease assumed by
                   the Contractor, if acceptable to the Contractor and if permitted by the leasing company.
                   If the lease is either not assumable by or transferred to the Contractor, the Contractor is
                   responsible for making its own leasing or purchasing arrangements. The Contractor
                   shall be responsible for all costs associated with non-healthcare equipment utilized,
                   including all telephone equipment, telephone lines and service (including all long
                   distance service and dedicated lines for EKG’s or lab reports), existing copy machines or



                                               Page 51 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page52
                                                             52of
                                                               of125
                                                                  125PageID
                                                                     PageID1618
                                                                            651
                                                                                        CONTRACT #C2757

                    facsimile equipment, and is responsible for all costs, including installation, of any phone,
                    fax or dedicated lines requested by the Contractor. The Department will not be
                    responsible for maintaining any furniture and non-healthcare equipment identified on the
                    Department’s inventory, including repair and replacement (including installation) of
                    Department-owned equipment. Any equipment damaged or otherwise found to be
                    beyond economical repair after the Contract start date will be repaired or replaced by the
                    Contractor and placed on the inventory list. All inventoried furniture and non-healthcare
                    equipment identified on the inventory sheet shall remain the property of the Department
                    upon expiration or termination of the contract. All furniture and non-healthcare
                    equipment purchased by the Contractor, except inventory list replacements, shall remain
                    the property of the contractor after expiration or termination of the Contract.

                4. Existing Healthcare Equipment: A physical inventory list of all healthcare equipment
                   owned by the Department and currently existing at each institution will be taken by the
                   Department and the current Contractor before each institution’s implementation date.
                   All existing equipment shall be available for use by the Contractor. All inventoried
                   equipment shall be properly maintained as needed by the Contractor and any equipment
                   utilized by the Contractor that becomes non-functional during the life of the Contract
                   shall be replaced by the Contractor and placed on the inventory list. All inventoried
                   equipment shall remain the property of the Department upon expiration or termination of
                   the Contract. “Healthcare Equipment” is defined as any item with a unit cost exceeding
                   one thousand dollars ($1,000). Any healthcare equipment damaged or otherwise found
                   to be beyond economical repair after the Contract start date will be repaired or replaced
                   by the Contractor and added to the inventory list. Within 30 days of implementation, the
                   Contractor will advise the Department of any healthcare equipment that is surplus to
                   their needs. In addition, within 30 days of implementation, the Contractor shall provide
                   the Department with documentation of maintenance agreements for existing
                   Department-owned equipment.

                5. Additional Equipment: Any healthcare service equipment not available in the
                   institutional health services unit upon the effective date of the Contract that the
                   Contractor deems necessary to its provision of healthcare services under the terms of the
                   Contract, will be the responsibility, and shall be provided at the expense of the
                   Contractor. The Department will permit the Contractor, at the Contractor’s expense, to
                   install healthcare equipment in addition to the Department-owned items on the inventory
                   list provided. Any additional equipment purchased by the Contractor shall be owned
                   and maintained by the Contractor and shall be retained by the Contractor at Contract
                   termination. Any additional equipment purchased, replaced or modified by the
                   Contractor shall meet or exceed the Department’s standards for functionality, sanitation
                   and security as determined by the Department’s Office of Health Services. To ensure
                   compliance with all Security requirements, the Contractor shall obtain written
                   authorization from the Contract Manager when repairing or replacing any non-
                   Department owned healthcare service equipment.

                6. The Contractor is responsible to have adequate computer hardware and software for staff
                   to perform care, provide required reports and perform functions that equal those of the
                   Department. All required computer equipment must be maintained by the Contractor to
                   ensure compliance with the Department information technology standards.

                7. If contracting to provide pharmaceutical services, the Contractor shall inventory all
                   pharmaceuticals in each regional pharmacy and correctional institution, work camp, etc.
                    The Contractor shall purchase the medication from the Department at the Department’s


                                                Page 52 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page53
                                                             53of
                                                               of125
                                                                  125PageID
                                                                     PageID1619
                                                                            652
                                                                                        CONTRACT #C2757

                    current cost and shall credit the Department by monthly invoice, not to exceed six (6)
                    months, for the agreed upon reimbursement for the medications.

                8. Healthcare Supplies: All supplies required to provide healthcare services shall be
                   provided by the Contractor. A physical inventory of all healthcare supplies currently
                   existing at each institution will be taken by the Department on or before the new contract
                   implementation date. This will be done in coordination between the Department and the
                   Contractor. Both parties will agree on any costs for supplies that the Contractor wishes
                   to retain. The Contractor shall strive to have at least a thirty (30) days’ supply of
                   healthcare supplies upon its assumption of responsibility for service implementation at
                   the institutions. A physical inventory of all equipment and healthcare supplies will also
                   be conducted upon the expiration or termination of this Contract with appropriate credit
                   payable to the Contractor, in the event the Department chooses to purchase then existing
                   supplies. The term “healthcare supplies” is defined as all healthcare equipment and
                   commodity items utilized in the provision of comprehensive healthcare services with a
                   unit cost of less than one thousand dollars ($1,000).

                9. Forms: The Contractor shall utilize Department forms as specified to carry out the
                   provisions of this Contract. The Department will provide an electronic copy of each
                   form in a format that may be duplicated for use by the Contractor. The Contractor shall
                   request prior approval from the Contract Manager should he/she wish to modify format
                   or develop additional forms.

                10. The Contractor shall not be responsible for housekeeping services, building
                    maintenance, provision of bed linens for inmate housing, routine inmate transportation
                    and security. However, the Contractor shall be responsible for maintaining the health
                    services unit in compliance with Department policy to include sanitation, infection
                    control, etc, according to Department policy. The Contractor shall be responsible for
                    healthcare specialty items utilized in the infirmary including, but not limited to, treated
                    mattresses, and infirmary clothing.

        Y.      Audits, Investigations and Legal Actions

                The Contractor shall notify the Contract Manager in writing (by email or facsimile) within
                twenty-four (24) hours (or next business day, if the deadline falls on a weekend or holiday)
                of its receipt of notice of any audit, investigation, or intent to impose disciplinary action by
                any State or Federal regulatory or administrative body, or other legal actions or lawsuits filed
                against the Contractor that relate in any way to service delivery as specified in the resultant
                contract. In addition, the Contractor shall provide copies of the below-indicated reports or
                documents within seven (7) working days of the Contractor’s receipt of such reports or
                documents:

                1. audit reports for any reportable condition, complaints filed and/or notices of
                   investigation from any State or Federal regulatory or administrative body;
                2. warning letters or inspection reports issued, including reports of “no findings,” by any
                   State or Federal regulatory or administrative body;
                3. all disciplinary actions imposed by any State or Federal regulatory or administrative
                   body for the Contractor or any of the Contractor’s employees; and
                4. notices of legal actions and copies of claims.




                                                Page 53 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page54
                                                             54of
                                                               of125
                                                                  125PageID
                                                                     PageID1620
                                                                            653
                                                                                        CONTRACT #C2757

        Z.      Security

                1. The Department shall provide security for the Contractor’s staff while in the state
                   facilities. The level of security provided shall be consistent with and according to the
                   same standards of security afforded to the DC personnel.

                2. The Department shall provide security and security procedures to protect the
                   contractor’s equipment as well as DC medical equipment. DC security procedures shall
                   provide direction for the reasonably safe security management for transportation of
                   pharmaceuticals, medical supplies and equipment. The contractor shall ensure that the
                   contractor’s staff adheres to all policies and procedures regarding transportation,
                   security, custody, and control of inmates.

                3. The Department shall provide adequate security coverage for all occupied infirmaries.
                   DC shall provide security posts for clinic areas as necessary and determined through the
                   facilities security staffing analysis and in coordination with the Office of Health
                   Services.

                4. The Department shall provide security escorts to and from clinic appointments whenever
                   necessary as determined by security regulations and procedures outlined in the Policies
                   and Procedures

                5. The Department will provide the Contractor with access to all applicable Department
                   rules and regulations. The Department will inform the Contractor of any regulatory or
                   operational changes impacting the delivery of services to be provided pursuant to this
                   Contract.

                6. The Department will ensure that any inmate receiving treatment pursuant to this
                   Contract is appropriately restrained, in accordance with the Department’s procedures, at
                   the time treatment is rendered and that such restraints shall not be removed during
                   treatment unless the inmate’s health or safety is immediately threatened or removal or
                   repositioning of the restraints is needed to insure provision of clinically indicated
                   treatment or diagnostic evaluation. Metallic restraints will be utilized unless the
                   treatment or procedure dictates the use of non-metallic restraints. Correctional staff
                   shall have sole discretion to determine whether restraints are to be removed or
                   repositioned.

        AA.     Contractor’s Staffing Requirements

                1. Conduct and Safety Requirements

                    When providing services to the inmate population or in a correctional setting, the
                    Contractor’s staff shall adhere to the standards of conduct prescribed in Chapter 33-208,
                    Florida Administrative Code, and as prescribed in the Department’s personnel policy
                    and procedure guidelines, particularly rules of conduct, employee uniform and clothing
                    requirements (as applicable), security procedures, and any other applicable rules,
                    regulations, policies and procedures of the Department.

                    By execution of this Contract, the Contractor acknowledges and accepts, for itself and
                    any of its agents, that all or some of the services to be provided under this Contract shall
                    be provided in a correctional setting with direct and/or indirect contact with the inmate
                    population and that there are inherent risks associated therewith.



                                                Page 54 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page55
                                                             55of
                                                               of125
                                                                  125PageID
                                                                     PageID1621
                                                                            654
                                                                                       CONTRACT #C2757

                    In addition, the Contractor shall ensure that all staff adheres to the following
                    requirements:

                    a. The Contractor’s staff shall not display favoritism to, or preferential treatment of,
                       one inmate or group of inmates over another.

                    b. The Contractor’s staff shall not deal with any inmate except in a relationship that
                       supports services under this Contract. Specifically, staff members must never accept
                       for themselves or any member of their family, any personal (tangible or intangible)
                       gift, favor, or service from an inmate or an inmate’s family or close associate, no
                       matter how trivial the gift or service may seem. The Contractor shall report to the
                       Contract Manager any violations or attempted violation of these restrictions. In
                       addition, no staff member shall give any gifts, favors or services to inmates, their
                       family or close associates.

                    c. The Contractor’s staff shall not enter into any business relationship with inmates or
                       their families (example – selling, buying or trading personal property), or personally
                       employ them in any capacity.

                    d. The Contractor’s staff shall not have outside contact (other than incidental contact)
                       with an inmate being served or their family or close associates, except for those
                       activities that are to be rendered under this Contract.

                    e. The Contractor’s staff shall not engage in any conduct which is criminal in nature or
                       which would bring discredit upon the Contractor or the State. In providing services
                       pursuant to this Contract, the Contractor shall ensure that its employees avoid both
                       misconduct and the appearance of misconduct.

                    f.   At no time shall the Contractor or Contractor’s staff, while delivering services under
                         this Contract, wear clothing that resembles or could reasonably be mistaken for an
                         inmate’s uniform or any correctional officer’s uniform or that bears the logo or other
                         identifying words or symbol of any law enforcement or correctional department or
                         agency.

                    g. Any violation or attempted violation of the restrictions referred to in this section
                       regarding employee conduct shall be reported by phone and in writing to the
                       Contract Manager or their designee, including proposed action to be taken by the
                       Contractor. Any failure to report a violation or take appropriate disciplinary action
                       against the offending party or parties shall subject the Contractor to appropriate
                       action, up to and including termination of this Contract.

                    h. The Contractor shall report any incident described above, or requiring investigation
                       by the Contractor, in writing, to the Contract Manager or their designee within
                       twenty four (24) hours, of the Contractor’s knowledge of the incident.

                2. Staff Levels and Qualifications

                    a. The Contractor shall provide an adequate level of staffing for provision of the
                       services outlined herein and shall ensure that staff providing services is highly
                       trained and qualified. Additionally, the contractor shall liaise with and maintain a
                       good working relationship with the judiciary, criminal justice system, DC staff, and
                       the community if required to support the Contract.




                                                Page 55 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page56
                                                             56of
                                                               of125
                                                                  125PageID
                                                                     PageID1622
                                                                            655
                                                                                      CONTRACT #C2757

                    b. Staffing Plans: All staffing plans must be approved by the Department. The
                       contractor shall submit any proposed revisions to the initial staffing plan that was
                       provided in their project proposal to the Department within 30 days of contract
                       execution. The staffing plan is subject to change throughout the life of the Contract.
                        In the event there are mission changes that impact on health services functions and
                       responsibilities at institutions covered by this Contract, the Department shall advise
                       the contractor of such changes in writing and request an updated staffing plan. The
                       Department must approve any and all revisions to the staffing plan.

                    c. All contractor/subcontractor staff providing services under the Contract shall have
                       the ability to understand and speak English to allow for effective communication
                       between Contractor staff and Department staff and inmates.

                3. Background/Criminal Record Checks

                    a. The Contractors’ staff assigned to this Contract and any other person performing
                       services pursuant thereto, shall be subject, at the Department’s discretion (with
                       the exception of provisions set forth in Section II., BB., 2., of this Contract), to a
                       Florida Department of Law Enforcement (FDLE) Florida Crime Information
                       Center/National Crime Information Center (FCIC/NCIC) background/criminal
                       records check. This background check will be conducted by the Department and
                       may occur or re-occur at any time during the contract period. The Department
                       has full discretion to require the Contractor to disqualify, prevent, or remove any
                       staff from any work under the Contract. The use of criminal history records and
                       information derived from such records checks are restricted pursuant to Section
                       943.054, F.S. The Department shall not disclose any information regarding the
                       records check findings or criteria for disqualification or removal to the
                       Contractor. The Department shall not confirm to the Contractor the existence or
                       nonexistence of any criminal history record information. In order to carry out
                       this records check, the Contractor shall provide, prior to contract execution, the
                       following data for any individual Contractor or subcontractor’s staff assigned to
                       the Contract: Full Name, Race, Gender, Date of Birth, Social Security Number,
                       Driver’s License Number and State of Issue. If requested, the Contractor’s staff
                       shall submit to fingerprinting by the Department of Corrections for submission
                       to the Federal Bureau of Investigation (FBI). The Contractor shall not consider
                       new employees to be on permanent status until a favorable report is received by
                       the Department from the FBI. The Contractor shall bear all costs associated
                       with background/criminal records checks.

                    Note: The Contractor shall comply with all provisions outlined in Procedure
                    208.054, Positions of Special Trust.

                    b. The Contractor shall ensure that the corresponding Warden or designee is provided
                       the information needed to have the NCIC/FCIC background check conducted prior
                       to any new Contractor staff being hired or assigned to work under the Contract. The
                       Contractor shall not offer employment to any individual or assign any individual to
                       work under the Contract, who has not had an NCIC/FCIC background check
                       conducted.

                    c. The Contractor shall not permit any individual to provide services under this
                       Contract who is under supervision or jurisdiction of any parole, probation or




                                               Page 56 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page57
                                                             57of
                                                               of125
                                                                  125PageID
                                                                     PageID1623
                                                                            656
                                                                                      CONTRACT #C2757

                         correctional authority. Persons under any such supervision may work for other
                         elements of the Contractor’s agency that are independent of the contracted services.

                    d. Note that a felony or first-degree misdemeanor conviction, a plea of guilty or
                       nolo contendere to a felony or first-degree misdemeanor crime, or adjudication
                       of guilt withheld to a felony or first-degree misdemeanor crime does not
                       automatically bar the Contractor from hiring the proposed employee. However,
                       the Department reserves the right to prior approval in such cases. Generally, two
                       (2) years with no criminal history is preferred. The Contractor shall make full
                       written report to the Contract Manager within three (3) calendar days whenever
                       an employee has a criminal charge filed against them, or an arrest, or receives a
                       Notice to Appear for violation of any criminal law involving a misdemeanor, or
                       felony, or ordinance (except minor violations for which the fine or bond
                       forfeiture is $200 or less) or when Contractor or Contractor’s staff has
                       knowledge of any violation of the laws, rules, directives or procedures of the
                       Department.

                    e. No person who has been barred from any Department institution or other facility
                       shall provide services under this Contract.

                    f.   Department employees terminated at any time by the Department for cause may not
                         be employed or provide services under this Contract.

                    g. The Contractor shall notify the Department, prior to employing any current or
                       former employee of the Department to provide either full-time or part-time services
                       pursuant to this Contract.

                4. Utilization of E-Verify

                    As required by State of Florida Executive Order Number 11-116, the Contractor
                    identified in this Contract is required to utilize the U.S. Department of Homeland
                    Security’s E-Verify system to verify employment eligibility of: all persons employed
                    during the contract term by the Contractor to perform employment duties pursuant to the
                    Contract, within Florida; and all persons, including subcontractors, assigned by the
                    Contractor to perform work pursuant to the Contract with the Department.
                    (http://www.uscis.gov/e-verify) Additionally, the Contractor shall include a provision in
                    all subcontracts that requires all subcontractors to utilize the U.S. Department of
                    Homeland Security’s E-Verify system to verify employment eligibility of: all persons
                    employed during the contract term by the Contractor to perform work or provide
                    services pursuant to this Contract with the Department.

                5. Orientation and Training

                    The Contractor shall ensure Contractor’s staff performing services under this Contract at
                    institutional sites meets the Department’s minimum qualifications for his/her specific
                    position/job class. Both the Department’s and the Contractor’s responsibilities with
                    respect to orientation and training are listed below.

                    a. The Department will determine what type and duration of orientation and training is
                       appropriate for the Contractor’s staff. Job specific orientation/training with regard
                       to particular policies, procedures, rules and/or processes pertaining to the
                       administration of health care at each institution where the Contractor delivers



                                                Page 57 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page58
                                                             58of
                                                               of125
                                                                  125PageID
                                                                     PageID1624
                                                                            657
                                                                                       CONTRACT #C2757

                        services, shall be coordinated between the Contractor and designated Department
                        staff.

                    b. The Contractor will not be compensated by the Department for any costs incurred as
                       a result of Contractor’s staff attending orientation and training, including any wages
                       paid.

                    c. The new employee orientation will be provided by the Department before the
                       Contractor’s staff begins to provide services on-site. The Contractor shall
                       coordinate with designated Department staff at each institution the administration
                       and scheduling of the Contractor’s staff new employee orientation.

                    d. The Contractor shall, at the Contractor’s expense, track and document all orientation
                       and training as indicated above. Documentation shall be provided to the
                       Department’s Contract Manager upon request.

                    e. The Department is not responsible for any required professional or non-professional
                       education/training required for the Contractor’s staff to perform duties under this
                       Contract.

                6. TB Screening/Testing

                    The Contractor shall ensure that all Department and Contractor institutional staff,
                    including subcontractors and other service providers, are screened and/or tested for
                    tuberculosis prior to the start of service delivery, as appropriate, and screened/tested
                    annually thereafter, as required by Department Procedure 401.015, Employee
                    Tuberculosis Screening and Control Program. The Contractor shall provide the
                    Department’s Contract Manager, or designee, with proof of testing prior to the start of
                    service delivery by the staff member and annually thereafter. Documentation shall be
                    provided to the Department’s Contract Manager upon request. The Contractor shall be
                    responsible for obtaining the TB screening/testing. The Contractor shall bear all costs
                    associated with the TB screening/testing.

                7. Hepatitis Vaccination

                    The Contractor shall ensure Contractor’s staff, performing services under this Contract
                    at institutional sites, is vaccinated against Hepatitis in accordance with the Department
                    of Health’s guidelines prior to the start of service delivery. The Contractor shall provide
                    the Contract manager or clinical designee with proof of vaccination prior to the start of
                    service delivery by any Contractor’s staff. The Contractor shall bear all costs associated
                    with the vaccination of their staff or subcontractor staff.

        BB.     Offender Based Information System (OBIS)

                All documentation shall comply with applicable Florida Statutes, relevant sections of Florida
                Administrative Code, pertinent Department Procedures, court orders, and Health Services’
                Bulletins/Technical Instructions. The Contractor shall utilize the Offender Based
                Information System (OBIS).

                1. OBIS Data Entry

                    The Contractor shall ensure information is available for input into the Department’s
                    existing information systems OBIS or Computer Assisted Reception Process (CARP) in


                                                Page 58 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page59
                                                             59of
                                                               of125
                                                                  125PageID
                                                                     PageID1625
                                                                            658
                                                                                      CONTRACT #C2757

                    order to record daily operations. Data includes, but is not limited to information or
                    reports, billing information and auditing data to ensure accuracy of OBIS and CARP
                    information, plus any other Department system or component developed for Health
                    Services or any Department system or component deemed necessary for Health Services
                    operations. When requested, the Contractor shall provide the Department data that can
                    be uploaded into the system. The data will meet all the parameters of the Department
                    and will be provided at no cost to the Department. This data shall conform to all
                    standard Department, State and/or Federal rules, guidelines, procedures and/or laws
                    covering data transfer.

                2. OBIS Use and Training

                    The Contractor will make available appropriate personnel for training in the Health
                    Services’ component of the Offender-Based Information System (OBIS-HS). This
                    “Train-the Trainer” training, which will be provided by the Department at designated
                    locations, will provide detailed instruction on the use of OBIS-HS for Medical, Mental
                    Health and Dental data entry as required by the Department. The Contractor is
                    responsible for payment of travel expenses for its employees associated with this
                    training. The Contractor shall be responsible for maintaining adequate level of trained
                    personnel to comply with the OBIS data entry requirements. Failure of the Contractor to
                    provide sufficient personnel for training is not an acceptable reason for not maintaining
                    OBIS information current and as noted earlier such failure shall be deemed breach of
                    Contract. If there is any reason the Contractor is directed to access the Department’s
                    information network, each employee doing so must have undergone a successful level 2
                    background check as defined in Chapter 435, F.S.

                3. OBIS Cost Reimbursements

                    All documentation shall comply with applicable Florida Statutes, relevant sections of
                    Florida Administrative Code, pertinent Department Procedures, court orders, and Health
                    Services’ Bulletins/Technical Instructions. The Contractor shall utilize the Offender
                    Based Information System (OBIS) and shall bear the costs for utilizing this system.
                    Costs are based on transaction usage and/or Central Processing Unit (CPU) utilization.

        CC.     Reporting Requirements

                1. Format Profiles: The Contractor shall provide a method to interface and submit data in
                   a format required by the Department for uploading to the Offender Based Information
                   System or other system as determined by the Department. The Contractor shall also
                   provide a web-based method for reviewing the reports.

                2. The Contractor shall provide the following reports electronically in the time frames
                   specified with a hard copy to follow, mailed within five (5) business days of the report
                   due date. All electronic reports shall be downloadable into an excel format, unless
                   otherwise approved by the Department. After initial reporting for the first month or
                   quarter of the contract, changes to the report format required by the Department shall be
                   made by the Contractor. Reports shall be provided to the Contract Manager unless
                   otherwise specified. All reports shall be developed in such a manner as to be understood
                   by the Contract Manager or other Department management staff.

                3. Monthly Dental Reporting

                    a. Quarterly Credentialing Report The Contractor shall provide a Quarterly
                       Credentialing Report by each institution which includes a summary of any action


                                               Page 59 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page60
                                                             60of
                                                               of125
                                                                  125PageID
                                                                     PageID1626
                                                                            659
                                                                                       CONTRACT #C2757

                        taken/conducted/granting of privileges or other credentialing issues at the institution
                        involving an employee, to include outcomes and recommendations.

                    b. The Contractor shall provide to the Director of Dental Services a Monthly Dental
                       Provider Day Report by institution for all Dentists and Dental Hygienists providing
                       dental treatment during that month.

                    c. The Contractor shall provide to the Director of Dental Services a Monthly Waiting
                       Time Report for each institution that documents the current waiting time from
                       receipt of an inmate request until the treatment plan appointment (Initial Waiting
                       Time) and the current waiting time between follow-up dental appointments for
                       routine comprehensive dental treatment (Between Appointment Waiting Time).

                4. Monthly Communicable Disease Reporting

                    a. Weekly Environmental Health and Safety Inspection Report: The Contractor
                       shall provide a Weekly Environmental Health and Safety Inspection Report (DC2-
                       537) by each institution in accordance with Environmental Health and Safety
                       Manual Chapter 3.

                    b. Weekly Wound Report: The Contractor shall provide a Weekly Wound Report by
                       each institution in accordance with Infection Control Manual.

                    c. Monthly Prevalence Walks Report: The Contractor shall provide a Monthly
                       Prevalence Walks Report by each institution which includes:

                        •   Prevalence Walk Blood Borne Pathogens and Post Exposure Prophylaxis Form-
                            DC4-788A
                        •   Prevalence Walk--Biomedical Waste—DC4-788B
                        •   Prevalence Walk—Refrigerators—DC4-788C
                        •   Prevalence Walk—Needle Collection Procedures – DC4-788D
                        •   Prevalence Walk—Isolation—DC4-788E
                        •   Prevalence Walk—Fluid, Disinfectants, Antiseptics, and Medications – DC4-
                            788F
                        •   Prevalence Walk—Under Sink Storage—DC4788G
                        •   Prevalence Walk—Environment—DC4-788H
                        •   Prevalence Walk—Ice Machines—DC4-788J
                        •   Prevalence Walk—Hand Washing Practices—DC4-788K
                        •   Prevalence Walk-Hand Sanitizer and Hand Lotion Inventory-DC4-788L

                    d. Monthly Communicable Disease Report: The Contractor shall provide a Monthly
                       Communicable Disease Report (“Infection Attack Rates”) by each institution which
                       includes a summary of any identified communicable disease outbreaks, including
                       surveillance data and actions to prevent future outbreaks.

                    e. Monthly EOS HIV Lab Test Report: The Contractor shall provide a Monthly
                       EOS HIV Lab Test Report by each institution which includes the number of EOS
                       HIV lab tests completed the previous month.




                                               Page 60 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page61
                                                             61of
                                                               of125
                                                                  125PageID
                                                                     PageID1627
                                                                            660
                                                                                       CONTRACT #C2757

                    f.   Monthly Inmate TST Report: The Contractor shall provide a Monthly TST
                         Disease Report by each institution which includes a summary of TST testing of
                         inmates in accordance with HSB 15.03.18.

                    g. Monthly Employee TST Report: The Contractor shall provide a Monthly TST
                       Disease Report by each institution which includes a summary of TST testing of
                       employees in accordance with Procedure 401.015.

                    h. Monthly Antibiotic Resistant Organism Report: The Contractor shall provide a
                       Monthly Antibiotic Resistant Organism Report (DC4-546D) by each institution in
                       accordance with Infection Control Manual.

                    i.   Monthly Dialysis Infection Control Report: The Contractor shall provide a
                         Monthly Dialysis Infection Control Report for each institution that provides dialysis
                         in accordance with Infection Control Manual.

                    j.   Monthly Vaccine Report: The Contractor shall provide a Monthly Vaccine Report
                         (DC4-539F) in accordance with Infection Control Manual.

                5. Nursing Services Reporting

                    a. Quarterly Mock Medical Code Blue Critique Report: The Contractor shall provide a
                       Quarterly Mock Med Code Blue Critique (DC4-677) in accordance with HSB 15.03.22.

                    b. Quarterly Medical Code 99 Emergency Work Sheet Report: The Contractor
                       shall provide a Quarterly Med Code 99 Emergency Work Sheet (DC4-679) in
                       accordance with HSB 15.03.22.

                    c. Quarterly Impaired Inmate Meeting Report (including meeting): The Contractor
                       shall provide a Quarterly Impaired Inmate Meeting Report with minutes in accordance
                       with HSB 15.03.25.

                    d. Annual Disaster Plan Drill Report: The Contractor shall provide an Annual
                       Disaster Plan Drill Report in accordance with HSB 15.03.06.

                    e. Annual Emergency Preparedness Roster: The Contractor shall provide an
                       Annual Emergency Preparedness Roster in accordance with HSB 15.03.06.

                6. Outbreak/Communicable Disease Reporting

                    a. Summary of Infection Control Investigation Table V Report: The Contractor
                       shall provide an immediate Summary of Infection Control Investigation Table V
                       Report (DC4-539) at the conclusion of an outbreak by each institution in accordance
                       with Infection Control Manual.

                    b. Infectious Disease Outbreak Worksheet: The Contractor shall provide a daily,
                       updated Infectious Disease Outbreak Worksheet (DC4-544C) by each institution in
                       accordance with Infection Control Manual.

                    c. Summary Tuberculosis INH Information Summary Report: The Contractor
                       shall a provide Tuberculosis INH Health Information Summary Report (DC4-758)
                       by each institution completed before end of sentence in accordance with HSB
                       15.03.18.



                                                Page 61 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page62
                                                             62of
                                                               of125
                                                                  125PageID
                                                                     PageID1628
                                                                            661
                                                                                        CONTRACT #C2757

                    d. Summary HIV/Aids Health Information Summary Report: The Contractor shall
                       a provide HIV/Aids Health Information Summary Report (DC4-682) by each
                       institution completed before end of sentence in accordance with HSB 15.03.18.

                    e. Summary Bloodborne Pathogen Report: The Contractor shall provide a Inmate
                       Bloodborne Pathogen Report (DC4-798) by each institution in accordance with
                       Bloodborne Pathogen Manual.

                7. Monthly Mental Health Reporting

                    a. Aftercare Status Report: The Contractor shall provide a monthly Aftercare report
                       in accordance with HSB 15.05.21.

                    b. Mental Health Emergency and Admission/Discharge Reports: The vendor shall
                       provide OHS with monthly reports that include information about mental health
                       emergencies, incidents of self-harm behavior, admissions/discharges from inpatient
                       units, and admissions/discharges from infirmary care for inmates on Self-Harm
                       Observation Status.

                    c. Outside Medical Care Report: The vendor shall also provide OHS with a written
                       mental health summary in a format designated by OHS for all inmates who engage
                       in self-injurious behaviors that result in transportation to an outside medical facility.

                8. Monthly Administrative Reporting

                    a. Monthly Staffing Report: The Contractor shall provide a Monthly Staffing Report by
                       each institution which includes, but not limited to, position title, staff member’s name,
                       position number, date of hire, full time, part time or temporary hours, start date, shift,
                       vacant date and penalty date.

                    b. Monthly Personnel Action Report: The Contractor shall provide a Monthly
                       Personnel Action Report by each institution which includes a summary of any
                       personnel actions, positive and/or negative, taken on an employee. In addition, the
                       report shall include a summary of FCIC/NCIC/E-Verify conducted on employees
                       during the month. The report shall not include protective data or any references that
                       are in violation of federal and/or state law.

                    c. Monthly Medical Equipment Report: The Contractor shall provide a Monthly
                       Medical Equipment Report by each institution which includes a summary of any
                       medical, dental and/or non-medical equipment.

                    d. Quarterly Inspection/Survey/Certification Report: The Contractor shall provide a
                       Quarterly Inspection/Survey/Certification Report by each institution which includes
                       a summary of any inspections/surveys conducted at the institution directly or
                       indirectly involving health services, to include outcomes and any corrective action
                       plans.

                    e. Monthly Inmate Refusal Report: The Contractor shall provide a Monthly Inmate
                       Refusal Report by each institution which includes a summary of any inmate’s refusal
                       of healthcare. The report shall not include protective data or any references that are in
                       violation of federal and/or state law.




                                                Page 62 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page63
                                                             63of
                                                               of125
                                                                  125PageID
                                                                     PageID1629
                                                                            662
                                                                                     CONTRACT #C2757

                    f.   Quarterly Cost Report: The Contractor shall provide a quarterly a report of its
                         operating costs to include, at a minimum, employee salaries and benefits, ancillary
                         services, medication, and medical supplies used for each institution. These cost
                         reports should be submitted in a format approved by the Contract Manager. Any
                         changes made to this format by the Department during the term of the contract shall
                         also be made by the Contractor.

                9. Utilization Reporting Requirements

                    a. Monthly Reports: The Contractor shall provide to the Contract Manager a monthly
                       report by the tenth (10th) business day each month for the preceding month:

                         1) Daily Inpatient Hospital Reporting by Diagnostic Related Groups
                            (DRG)/Current Procedural
                         2) Terminology (CPT) Data Elements
                         3) Diagnostic Related Grouping Codes for Admission, On-going Length of Stay
                            and Discharge
                         4) Inmate procedures report by DRG/CPT Coding, by Facility, by Provider
                         5) Inpatient Days per Month
                         6) Average Length of Stay
                         7) Routine/Urgent Consult Status Reporting to include:
                            a) Number of days from “request for medical care” (consult) to “seen”
                            b) Number of cancelled appointments by network provider
                            c) Number of cancelled appointments by institutions due to security issues

                    b. Quarterly Reports The Contractor shall provide to the Contract Manager a
                       quarterly report by the tenth (10th) business day of January, April, July and October
                       reflecting the following cumulative information gathered over the previous calendar
                       quarter or portion thereof:

                         1) Identification of Outliers, Variance/Variability based on DRG to Length of Stay
                         2) Identification of Patterns of Prescribing and Trends Analysis
                         3) Data Cost Analysis of services provided and comparative data for indicators
                            measured with the goal of cost containment.
                         4) Cost per Day – Inpatient Hospital, Inpatient at RMC, Infirmary Care
                         5) Cost per Surgical Case and/or Surgical Procedure
                         6) Cost by Diagnostic Codes, Provider, Facility, Region, and Inmate
                         7) Summary report of Unauthorized / Disapproved Claims with explanation

                10. Other Reporting Requirements

                    a. Quality Management Reports: The Contractor shall ensure all Clinical Quality
                       Management Reports as further described in Quality Management series, including
                       Mortality Review, Risk Management and Infectious Disease reporting, as
                       applicable, are properly completed and submitted as directed in the respective
                       Health Service Bulletins, to the Contract Manager and Quality Management section
                       in Central Office-Office of Health Services.

                    b. The Contractor shall comply with applicable continuing reporting requirements as
                       determined by the Assistant Secretary of Health Services or designee for reports to
                       and from the Department and the Healthcare Contract Monitor.




                                               Page 63 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page64
                                                             64of
                                                               of125
                                                                  125PageID
                                                                     PageID1630
                                                                            663
                                                                                       CONTRACT #C2757

                    c. The Contractor shall provide a quarterly report listing all contractor-employed
                       credentialed providers to the Contract Manager. This report will include the
                       provider name, health care license type and status, job title, privileges granted,
                       credentialing status, date started at a Department facility and date no longer working
                       at a Department facility if the contractor employee started or ceased providing
                       services during the reporting period.

                    d. The Contractor shall self-monitor compliance with the performance measures listed
                       in Section II., EE., of this Contract and provide one quarterly report indicating the
                       compliance rates for each institution. The report shall also note any steps taken to
                       correct areas of service where the compliance rate falls below the threshold. This
                       self-monitoring is in addition to any performance measure monitoring to be
                       conducted by the Department. This self-monitoring report will be due to the
                       contract manager no later than twenty-one days after the end of each quarter.

                    e. AdHoc Reports: The Department reserves the right to require additional reports,
                       adhoc reports, information pertaining to Contract compliance or other reports or
                       information that may be required to respond to grievances, inquiries, complaints and
                       other questions raised by inmates or other parties. The Contractor shall submit the
                       report or information in not less than seventy-two (72) hours after receipt of the
                       request. When time is of the essence, the Contractor shall make every effort to
                       answer the request as soon as possible so that the Department can respond to the
                       authority or party making the request.

        DD.     Contract Termination Requirements

                If, at any time, the Contract is canceled, terminated or otherwise expires, and a Contract is
                subsequently executed with a firm other than the Contractor, or service delivery is resumed
                by the Department, the Contractor has the affirmative obligation to assist in the smooth
                transition of Contract services to the subsequent Contractor (or to the Department). This
                includes, but is not limited to, the development of a Department approved transition plan that
                includes health record updates and disposition, identification of hospitalized inmates,
                inventories of equipment and supplies (pharmaceuticals, if applicable, etc.), disposition of
                employee health and safety training education and immunization records, and final
                submission of all required monthly, quarterly, and annual reports. The Contractor shall work
                with the Department during that time to coordinate the phase-out schedule, with the
                understanding that as institutions are removed from the Contract, the Contractor understands
                that its revenue will drop. The Contractor shall make timely provision of all contract-related
                documents and information, not otherwise protected from disclosure by law to the replacing
                party.

                The Contractor shall submit a transition plan to the Contract Manager no less than one
                hundred and twenty (120) days prior to intended contract termination by the Contractor
                outlining steps for transition of service upon contract expiration or in the event of contract
                termination. The plan shall set forth the date and time of transfer of responsibility by the
                Contractor to the entity assuming service, with a schedule for each institution as well as a
                transfer plan for any inmates in outside hospitals at the time of transition. Failure to timely
                submit the transition plan shall result in forfeiture of ten percent (10%) of the final monthly
                payment. In addition, upon the expiration date of the Contract, the Contractor shall provide
                inventories of equipment consistent with the levels and types of inventories provided upon
                Contractor’s initial assumption of services under the Contract.




                                                Page 64 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page65
                                                             65of
                                                               of125
                                                                  125PageID
                                                                     PageID1631
                                                                            664
                                                                                       CONTRACT #C2757

        EE.     Contractor’s Performance

                The Department desires to contract with a provider who clearly demonstrates its willingness
                to be held accountable for the achievement of certain performance measures in successfully
                delivering services under this Contract.

                The monitoring of comprehensive health service delivery will take place two (2) times a
                year. The audit will be performed by the Department’s Office of Health Services.

                1. Performance Outcomes, Measures, and Standards

                    The Department’s Office of Health Services will monitor Contractor’s performance in a
                    continuous and ongoing effort to ensure compliance with requirements of the contract
                    commencing 90 days after the initiation of this contract. These requirements and/or
                    expectations will be based on the current ACA Standards for Health Care Performance
                    Based Standards and Expected Practices and/or NCCHC Standards, the Contract
                    specifications, and the Department’s Policies and Procedures. The Contractor will
                    provide the Department’s Office of Health Services with all medical, dental and mental
                    health records; logbooks; staffing charts; time reports; inmate grievances; and other
                    reasonably requested documents required to assess the contractor’s performance. Actual
                    performance will be based on a statistically-significant sample compared with pre-
                    established performance criteria. An audit by the Department will be performed
                    quarterly to assess contract compliance. The following is a summary of general
                    performance indicators. These indicators do not represent the complete description of the
                    Contractor’s responsibility.     The Department reserves the right to add/delete
                    performance indicators as needed to ensure the adequate delivery of healthcare services.
                     Performance criteria include, but are not limited to, the following contract deliverables:

                    a. MEDICAL SERVICES

                        1. Access to Care

                            a) Inmates have access to care to meet their serious medical, dental, and
                               mental health needs.

                                   Outcome: Inmates have access to care in a timely manner with referral to an
                                   appropriate clinician as needed.
                                   Measure: Documentation by DC4-698B, DC4-698A, and the Call Out
                                   Schedule (OBIS).
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   of chart reviews.
                                   Reference: Procedure 403.006, HSB 15.05.20 and HSB 15.03.22.

                            b) All inmates receive information regarding access to care procedures
                               immediately upon arrival at reception and at new facility in a language
                               that is understandable to them.

                                   Outcome: A comprehensive health services orientation will be completed
                                   upon arrival.
                                   Measure: Documentation by DC4-773 and/or OBIS and inmate receives
                                   Health Services Inmate Orientation Handbook




                                                 Page 65 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page66
                                                             66of
                                                               of125
                                                                  125PageID
                                                                     PageID1632
                                                                            665
                                                                                        CONTRACT #C2757

                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   of inmates receives information regarding access to care and have
                                   documentation in the record to support it.
                                   Reference: Procedures 403.008, 401.014, HSB 15.01.06

                        2. Refusal of Health Care Services

                            Process for refusal of health care services by inmates and the documentation of
                            inmate-initiated decision to decline a procedure/treatment that a health care
                            clinician has indicated is medically necessary.

                            Outcome: Inmates are provided a process for refusal of health care and the
                            documentation thereof.
                            Measure: Refusal noted in OBIS; Documentation by DC4-711A
                            Standard: Achievement of outcome must meet ninety percent (90%) of record
                            and OBIS reviews.
                            Reference: Procedure 401.002

                        3. Reception, Transfers and Continuity of Care

                            a) All inmates receive an initial intake screening by a nurse.

                                   Outcome: All inmates have an Initial Intake Screening completed by a
                                   nurse upon entry.
                                   Measure: Complete documentation in health record via Computer-Assisted
                                   Reception Process (CARP)
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: Procedure 401.014

                            b) A proper medical health appraisal is provided to inmates upon
                               reception

                                   Outcome: Every newly committed inmate will receive a complete medical
                                   health appraisal within fourteen (14) days of arrival at the reception center
                                   Measure: Completed DC4-707
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   of record reviews.
                                   Reference: Procedure 401.014 and Health Services Bulletin 15.01.06

                            c) Health Classification - Identify medical, mental health, work,
                               transportation, and impairment status of inmates.

                                   Outcome: Inmates will be assigned an appropriate grade identifying his/her
                                   Medical, Mental Health, Work, Transportation, Impairment status; and
                                   single dose medication requirement if appropriate.           The Health
                                   Classification grade will be updated when inmate’s condition or need
                                   changes.
                                   Measure: Documentation by DC4-706 and Documentation of Health
                                   Classification in OBIS
                                   Standard: Achievement of outcome must meet ninety five percent (95%) of
                                   record reviews.
                                   Reference: Procedure 401.014, HSB 15.01.06, HSB 15.03.13



                                                  Page 66 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page67
                                                             67of
                                                               of125
                                                                  125PageID
                                                                     PageID1633
                                                                            666
                                                                                        CONTRACT #C2757

                            d) Transfer/Arrival Summary: Continuity of care is provided when
                               movement/transfer of inmates occur through the transfer of inmate
                               comprehensive health records, confidential maintenance of health
                               information, and required medications.

                                   Outcome: Transfer section is completed by the sending institution and the
                                   Arrival Summary is completed by the receiving institution upon arrival.
                                   Measure: Completed DC4-760A
                                   Standard: Achievement of outcome must meet ninety five percent (95%).
                                   Reference: Procedure 401.017, 401.014

                            e) Continuity of Care: Inmates referred to a clinician during the Initial
                               Intake Screening are provided with appropriate care.

                                   Outcome: Inmates who are referred to a clinician are seen by an appropriate
                                   level clinician in accordance with established guidelines for routine, urgent
                                   and emergent care.
                                   Measure: Completed DC4-701
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   of records reviewed.
                                   Reference: Procedure 401.014

                            f) Inmates have continuity of prescribed medication.

                                   Outcome: Inmates that have a current prescribed medication/s when
                                   arriving to the new institution have continuity of medication.
                                   Measure: Completed DC4-760A and DC4-701A
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   of records reviewed.
                                   References: Procedure 401.017

                            g) Medication Administration

                                       i.   Outcome: Inmates are administered medication as ordered by the
                                            Clinician
                                            Measure: DC4-701A
                                            Standard: Achievement of outcome must meet one hundred
                                            percent (100%).
                                            Reference: Procedure 403.007 Medication Administration and
                                            Refusals

                                       ii. Outcome: Medications are documented on the DC4-701A
                                           Medication and Treatment Record. Each dose of medication not
                                           administered is circled and an explanation written on the back of the
                                           DC4-701A.
                                           Measure: DC4-701A
                                           Standard: Achievement of outcome must meet ninety percent (95%).
                                           Reference: Procedure 403.007 Medication Administration and
                                           Refusals

                        4. Pre-Release Planning

                            All Inmates are offered HIV testing prior to End of Sentence (EOS)




                                                  Page 67 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page68
                                                             68of
                                                               of125
                                                                  125PageID
                                                                     PageID1634
                                                                            667
                                                                                         CONTRACT #C2757

                            Outcome: All inmates are offered an HIV Test prior to the EOS Date unless the
                            inmate has a previous positive HIV Test Result on file.
                            Measure: Documentation of an HIV test result, signed consent or refusal in
                            medical record.
                            Standard: Achievement of outcome one hundred percent (100%).
                            Reference: Section 945.355, Florida Statutes

                        5. Specialized Medical Care

                            a) Inmates who need specialized care that cannot be provided by the
                               contractor will receive a specialty consultation appointment as clinically
                               indicated.

                                   Outcome: Provide specialty consultation appointments.
                                   Measure: A completed Consultation Request/Consultant Report Form “DC4-
                                   702” in the record and a log that reflects appointments are made in accordance
                                   with established guidelines for routine, urgent and emergent care.
                                   Standard: Achievement of outcome ninety-five percent (95%).
                                   Reference: HSB 15.09.04

                            b) Follow up care after Specialty Consultation

                                   Outcome: Inmates seen by a specialist will have the Consultant Report
                                   reviewed by the clinician. The clinician will either approve recommended
                                   procedure/treatment or recommend alternative clinically appropriate
                                   treatment options and discuss them with the inmate.
                                   Measure: Completed Consultation Request/Consultant Report Form “DC4-
                                   702” Chronological Record “DC4-701 for entry by clinician of clinically
                                   appropriate procedure/treatment and communication with inmate record
                                   review for procedure/treatment implementation.
                                   Standard: Achievement of outcome one hundred percent (100%)
                                   Reference: HSB 15.09.04.

                        6. Hunger Strikes

                            Outcome: The Chief Health Officer at the institution is responsible for the
                            treatment of inmates on hunger strike.
                            Measure: Documentation of appropriate medical interventions as outlined in
                            Procedure 403.009, Management of Hunger Strikes.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Procedure 403.009

                        7. Prescribed Therapeutic Diets

                            Outcome: Therapeutic Diets are prescribed by a clinician.
                            Measure: Diet Prescription/ Order “DC4-728” signed by clinician.
                            Standard: Achievement of outcome must meet ninety five percent (95%).
                            Reference: Procedure 401.009

                        8. Chronic Illness Clinics

                            Inmates with a Chronic Illness will be seen in a Chronic Illness Clinic (CIC) at
                            the appropriate interval as determined by the HSB and physician.



                                                  Page 68 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page69
                                                             69of
                                                               of125
                                                                  125PageID
                                                                     PageID1635
                                                                            668
                                                                                       CONTRACT #C2757

                            Chronic illness clinics include, but are not limited to:
                            Immunity                     Cardiac
                            Gastrointestinal                     Endocrine
                            Neurology                    Respiratory
                            Oncology                     Miscellaneous

                            a) Outcome: Inmates will be assigned to the appropriate chronic illness clinic
                               based on clinical need.
                               Measure: DC4-701F
                               Standard: Achievement of outcome ninety five percent (95%)
                               Reference: HSB 15.03.05

                            b) Outcome: Inmate in chronic illness is seen by the clinician in accordance
                               with HSB and clinical need.
                               Measure: DC4-701F
                               Standard: Achievement of outcome ninety five percent (95%)
                               Reference: HSB 15.03.05

                        9. Lab testing and results

                            a) Outcome: All diagnostic tests are obtained as prescribed or clinically
                               indicated.
                               Measure: Documentation of orders on DC4-701, DC4-714B.
                               Standard: Achievement of outcome must meet ninety five percent (95%)
                               Reference: HSBs 15.03.04 and 15.05.20

                            b) Outcome: Clinician reviews results of diagnostic test
                               Measure: Results are initialed by a clinician indicating review
                               Standard: Achievement of outcome must meet ninety five percent (95%)
                               Reference: HSB 15.03.05; TI 15.03.39, HSB 15.05.20

                            c) Outcome: Clinician orders and implements plan of care for abnormal
                               diagnostics.
                               Measure: Documentation of plan and implementation on the DC4-701.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: HSB 15.03.05; TI 15.03.39 and HSB 15.03.24

                            d) Outcome: Lab results and diagnostics are available to the clinician prior to
                               appointment.
                               Measure: Documentation that lab results were available in the health
                               record, DC4-701.
                               Standard: Achievement of outcome (100%)
                               Reference: HSBs 15.03.24, 15.03.04

                        10. OB/GYN Care

                            a) Outcome: Pregnant inmates are assigned a medical grade M-9.
                               Measure: Documentation reflects medical grade M-9 on DC4-706, Health
                               Profile Sheet.
                               Critical Standard: Achievement of outcome must meet one hundred
                               percent (100%).
                               Reference: TI 15.03.39




                                               Page 69 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page70
                                                             70of
                                                               of125
                                                                  125PageID
                                                                     PageID1636
                                                                            669
                                                                                      CONTRACT #C2757

                            b) Outcome: Pregnant inmates are seen by a licensed physician for obstetrical
                               care.
                               Measure: Completed DC4-701F in Health record
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: TI 15.03.39

                            c) Outcome: All pregnant inmates will be offered HIV testing
                               Measure: HIV test result or signed refusal DC4-711 A in the Health
                               Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: Section 384.31, Florida Statutes, Rule 64D-3.019 Florida
                               Administrative Code, TI 15.03.39

                            d) Outcome: All pregnant inmates will have a hepatitis B (HBsAg) test at the
                               initial prenatal visit and at twenty eight (28) weeks to thirty two (32) weeks
                               gestation.
                               Measure: Hepatitis B test result or signed refusal DC4-711A in the Health
                               Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%)
                               Reference: Section 384.31, Florida Statutes, Rule 64D-3.019, Florida
                               Administrative Code, TI 15.03.39

                            e) Outcome: All pregnant inmates will have a syphilis test at the initial prenatal
                               visit and at twenty eight (28) weeks to thirty two (32) weeks gestation.
                               Measure: Syphilis test result or signed refusal DC4-711A in the Health Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%)
                               Reference: Section 384.31, Florida Statutes, Rule 64D-3.019, Florida
                               Administrative Code, TI 15.03.39

                            f) Outcome: All pregnant inmates will receive counseling including a
                               discussion concerning the risk to the infant and the availability of treatment
                               for HIV, hepatitis B and syphilis prior to testing.
                               Measure: Documentation that counseling, discussion or a signed refusal
                               DC4-711A is in the Health Record
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: Section 384.31, Florida Statutes, Rule 64D-3.019, Florida
                               Administrative Code, TI 15.03.39

                            g) Outcome: Breast examination self-examination, and professional
                               examination are in accordance with those of the United States Preventive
                               Services Task Force (USPSTF).
                               Measure: Complete documentation on DC4-686 in the Health Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%)
                               Reference: HSB 15.03.24

                            h) Outcome: Routine screening mammograms are performed in accordance
                               with policy.
                               Measure: Mammogram result or signed refusal is in the Health Record.
                               Standard: Achievement of outcome must meet ninety five percent (95%).
                               Reference: HSB 15.03.24




                                               Page 70 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page71
                                                             71of
                                                               of125
                                                                  125PageID
                                                                     PageID1637
                                                                            670
                                                                                         CONTRACT #C2757

                            i)     Outcome: Mammography shall be performed on all inmates with suspicious
                                   breast masses or lumps.
                                   Measure: Mammogram result or signed refusal is in the Health Record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.03.24

                            j)     Outcome: Complete routine Pap smear per policy.
                                   Measure: Completed DC4-686 or signed refusal in the Health Record.
                                   Standard: Achievement of outcome must meet ninety five percent (95%).
                                   Reference: HSB 15.03.04

                        11. Sick Call hours/Access to care

                            a) Information is provided to inmates on access to care and sick call hours
                               at reception and new assignment to a facility.

                                   Outcome: Medical will post sick call and pill line hours in English and
                                   Spanish in the Housing Dorms and Medical Unit. Sick call hours will not be
                                   held after dark.
                                   Measure: Observation: Sick Call and Pill Line Hours posted in English and
                                   Spanish in the Housing Dorms and Medical Unit.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: Procedure 403.006

                            b) Sick Call Request process

                                   i.   Outcome: No inmate is denied access to sick call. Inmate may submit a
                                        sick call request seven (7) days a week if the inmate is in confinement,
                                        and five (5) days a week in a clinic setting.
                                        Measure: Sick call request form DC4-698A or sign up List DC4-698B
                                        Standard: Achievement of outcome must meet ninety five percent
                                        (95%)
                                        Reference: Procedure 403.006

                                   ii. Outcome: Sick call request is triaged by a nurse daily and prioritized as
                                       (1) Emergent, (2) Urgent or (3) Routine.
                                       Measure: Documentation by nurse on sick call request form DC4-
                                       698A and DC4-698B.
                                       Standard: Achievement of outcome must meet ninety five percent
                                       (95%)
                                       Reference: Procedure 403.006

                                   iii. Outcome: The inmate’s sick call request is scheduled and followed up
                                        according to priority. All emergencies are seen immediately.
                                        Measure: DC4-698A, DC4-698B, DC4-683 Series
                                        Standard: Achievement of outcome must meet ninety five percent (95%)
                                        Reference: Procedure 403.006

                            c) Sick Call Referral process

                                   Outcome: All inmates who come to sick call on the third (3rd) time with the
                                   same complaint (unless it is scheduled) will be referred and evaluated by a
                                   clinician.


                                                   Page 71 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page72
                                                             72of
                                                               of125
                                                                  125PageID
                                                                     PageID1638
                                                                            671
                                                                                               CONTRACT #C2757

                                   Measure: Documentation on DC4-701 by clinician for sick call complaint.
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   Reference: Procedure 403.006

                        12. Specialty Care

                            a) Wound prevention and care

                                   Outcome: Prevention of and care for inmate’s wounds in accordance with
                                   the Wound Program in the Infection Control Manual Chapter XXII.
                                   Measure: Complete documentation DC4-683W, DC4-804, DC4-803, DC4-
                                   805, DC4-701A
                                   Standard: Achievement of outcome must meet ninety five percent (95%).
                                   Reference: Infection Control Manual Chapter XXII

                            b) Palliative Care

                                   Outcome: Provide palliative care for inmates when clinically indicated.
                                   Measure: Palliative Care provided as outlined in 15.02.17
                                   Standard: Achievement of outcome must meet one hundred (100%).
                                   Reference: TI 15.02.17

                            c) Vision Care

                                   i.   Outcome: All inmates will receive a vision screening during the
                                        reception process, routine, emergent screening based on inmate need.
                                        Measure: Documented vision screening at reception, routine, emergent
                                        in medical record.
                                        Screening performed with glasses and without glasses when applicable
                                        Standard: Achievement of outcome must meet one hundred percent
                                        (100%).
                                        Reference: HSB 15.02.10

                                   ii. Outcome: Optometry consults will be provided to inmates based on
                                       their visual acuity.
                                       Measure: Documented Consultation Request optometry for visual
                                       acuity of 20/60 or worse in either eye OR uncorrected near vision of
                                       20/60
                                       Standard: Achievement of outcome must meet one hundred percent
                                       (100%).
                                       Reference: HSB 15.02.10

                                   iii. Outcome: Ophthalmology consults will be provided to inmates based
                                        on specific eye/vision complaints
                                        Measure: Documentation of referral to an ophthalmologist for diagnosis and
                                        treatment for all inmates with complaints of new onset of diplopia, sudden
                                        onset of flashes or floaters, loss of part or all of vision in either eye, blurred
                                        vision, pain in or around the eye/s, or acute/intermittent/chronic red eye.
                                        Standard: Achievement of outcome must meet one hundred percent (100%).
                                        Reference: HSB 15.02.10



                                                    Page 72 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page73
                                                             73of
                                                               of125
                                                                  125PageID
                                                                     PageID1639
                                                                            672
                                                                                     CONTRACT #C2757

                        13. Auditory Care

                            Outcome: Provide proper auditory evaluation, prevention and care to inmates
                            that include the treatment and /or the appropriate corrective systems to inmates.
                            Measure: Documentation in medical record that hearing complaints/deficits
                            were evaluated by a clinician
                            Standard: Achievement of outcome must meet one hundred percent (100%)
                            Reference: HSB 15.03.27

                        14. Emergency Services, Emergency Plan and Training

                            a) Outcome: There is a plan for the immediate response and care of inmates
                               with medical, dental and mental health emergencies.
                               Measure: Documentation of DC4-701C, appropriate DC4-683 Nursing
                               Protocol or appropriate DC4-701 SOAPE note
                               Standard: Achievement of outcome must meet one hundred percent (100%)
                               Reference: HSB 15.03.22

                            b) Outcome: There is an institutional health services emergency plan that
                               includes emergency twenty four (24) hour coverage
                               Measure: Documentation on DC4-680, DC4-679
                               Standard: Achievement of outcome must meet one hundred percent (100%)
                               Reference: HSB 15.03.06, HSB 15.03.22

                            c) Outcome: Training for emergency care of inmates will be provided to all
                               health care staff
                               Measure: Documentation on DC2-901, DC4-678, DC4-677, First Aid
                               Training, CPR/AED Certification
                               Standard: Achievement of outcome must meet one hundred percent (100%)
                               Reference: HSB 15.03.22

                        15. Prison Rape and Elimination Act

                            Outcome: All Medical Staff receives training on the Prison Rape and
                            Elimination Act Procedure and associated Health Services Bulletin.
                            Measure: Documentation on file that Medical Staff had training in PREA;
                            compare employee roster with training documents
                            Standard: Achievement of outcome must meet one hundred percent (100%) of
                            record reviews.
                            Reference: Federal Senate Bill 1435, Prison Rape Elimination Act (PREA),
                            Florida Statute 944.35, Florida Administrative Code Chapter 33-602 and
                            Sections 33-208.002 and 33-208.003, Prison Rape: Prevention, Elimination and
                            Investigation 108.010 and Post-rape Medical Action, 15.03.36, DC4-683M.

                        16. Alleged Sexual Battery/Post-Rape Medical Action

                            Outcome: Medical Staff delivers care as outlined per policy to inmates who
                            state they are the victim of an alleged sexual battery.
                            Measure: Completed DC4-683M
                            Standard: Achievement of outcome must meet one hundred percent (100%)
                            Reference: Procedure 108.010, HSB 15.03.36, DC4-683M



                                               Page 73 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page74
                                                             74of
                                                               of125
                                                                  125PageID
                                                                     PageID1640
                                                                            673
                                                                                     CONTRACT #C2757

                        17. Infirmary services

                            A separately defined medical area/infirmary shall be maintained that provides
                            organized bed care and services for patients admitted for twenty-four (24) hours
                            or more and is operated for the expressed or implied purpose of providing
                            nursing care and/or observation for persons who do not require a higher level of
                            inpatient care.

                            a) Outcome: There will be a physician or designee on call for the infirmary
                               twenty four (24) hours seven (7) days a week.
                               Measure: Review on call-schedule. Physician (or designee) rounds
                               performed and documented daily on either a DC4-714A or DC4-701.
                               Standard: Achievement of outcome one hundred percent (100%).
                               Reference: HSB 15.03.26

                            b) Outcome: Infirmary nursing services provided under the direction of a
                               registered nurse.
                               Measure: Staff schedule will have a registered nurse scheduled twenty four
                               (24) hours seven (7) days.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: HSB 15.03.26

                            c) Outcome: Physician infirmary rounds made on a daily basis (Monday –
                               Friday), except holidays.
                               Measure: Completed DC4-714A
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: HSB 15.03.26

                            d) Outcome: The initial nursing admission is completed with 2 hours of
                               admission.
                               Measure: DC4-684
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: HSB 15.03.26

                            e) Outcome: Nursing rounds are made every two hours in the infirmary.
                               Measure: DC4-717
                               Standard: Achievement of outcome must meet ninety-five percent (95%).
                               Reference: HSB 15.03.26

                            f) Outcome: A discharge summary for an admitted inmate completed within
                               48 hours of discharge.
                               Measure: Completed documentation on DC4-713B (DC4-657 for a mental
                               health patient) completed by the physician (or designee) within 48 hours of
                               discharge.
                               Standard: Achievement of outcome must meet ninety five percent (95%).
                               Reference: HSB 15.03.26

                            g) Outcome: Nurse will perform Infirmary Patient Assessment per policy.
                               Measure: Completed documentation on DC4-684 three times a day unless
                               order more frequently by clinician.
                               Standard: Achievement of outcome must meet one hundred percent
                               (100%).
                               Reference: HSB 15.03.26, DC4-684



                                               Page 74 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page75
                                                             75of
                                                               of125
                                                                  125PageID
                                                                     PageID1641
                                                                            674
                                                                                   CONTRACT #C2757

                        18. Periodic screening

                            Periodic screening provides evaluation and documentation of inmate/patient’s
                            health status and preventive health maintenance.

                            Outcome: Inmates receive a periodic screening.
                            Measure: Completed Periodic Screening DC4-541 in accordance with schedule
                            outlined in Health Services Bulletin 15.03.04.
                            Standard: Achievement of outcome must meet ninety five percent (95%)
                            Reference: HSB 15.03.04

                        19. Pre-release Screening

                            Provide evaluation and documentation of inmate/patient’s health status at time
                            of release.

                            Outcome: Inmates receive screening by a clinician prior to release to Customs
                            Enforcement, parole, placement in a work release facility or community
                            correctional center.
                            Measure: Completed Pre-release DC4-549 original in medical record.
                            Standard: Achievement of outcome must meet one hundred percent (100%)
                            Reference: HSBs 15.03.04 and 15.03.29

                        20. Impaired inmate services, including inmate assistants for impaired inmates

                            a) Outcome: Inmates with impairments are placed in settings that can
                               adequately provide for their healthcare treatment needs.
                               Measure: Inmate impairment grade in record matches the Institution’s
                               impairment designation.
                               Standard: Achievement of outcome must meet one hundred percent (100%)
                               Reference: Procedure Transfer for Medical Reasons 401.016, Health
                               Services Bulletin Impaired Inmate Services 15.03.25

                            b) Outcome: Inmates who are assigned to assist impaired inmates will receive
                               required training.
                               Measure: Complete documentation DC4-526
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: Health Insurance Portability and Accountability Act, Florida
                               Administrative Code 33-210.201 and 33-401.701, Procedure 403.011

                        21. Special Housing

                            a) Outcome: Inmates in special housing receive a Pre-Confinement Physical.
                               Measure: Completed Special Housing Appraisal or Pre-Confinement
                               Physical “DC4-769”
                               Standard: Achievement of outcome must meet one hundred percent
                               (100%).
                               Reference: Procedure 403.003, DC4-769

                            b) Outcome: Nursing staff make daily rounds in special housing.
                               Measure: Documentation of daily rounds on Nursing Special Housing
                               Rounds “DC4-696”
                               Standard: Achievement of outcome must meet one hundred percent (100%).


                                              Page 75 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page76
                                                             76of
                                                               of125
                                                                  125PageID
                                                                     PageID1642
                                                                            675
                                                                                   CONTRACT #C2757

                                   Reference: Procedure 403.003, DC4-696

                        22. Inmate Passes

                            Outcome: Inmate receives medical pass based on sound medical judgment.
                            Measure: Clinician documentation on the Chronological Record of Health Care
                            DC4-701 supports need for pass.
                            Standard: Achievement of outcome must meet ninety five percent (95%)
                            Reference: HSB 15.02.16, DC4-701D

                        23. Post Use of Force

                            Outcome: A post use of force physical examination will be performed by
                            nursing staff with notification and/or referral to a clinician as clinically
                            indication.
                            Measure: Complete documentation on the Emergency Room Record “DC4-
                            701C”, Diagram of injury “DC4-708” and referral to clinician.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Rule 33-602.210, Florida Administrative Code (“Use of Force”)

                        24. Medication Administration

                            Outcome: Medication is administered by nursing utilizing standard precautions
                            and adherence to the six rights (inmate, time, medication, route, dose,
                            documentation) of administration.
                            Measure: Observation and interview
                            Standard: Achievement of outcome must meet ninety-five percent (95%).
                            Reference: Nursing Standard

                        25. Tools and Sensitive Item Control

                            Outcome: Medical Staff will manage tools and sensitive items according to
                            policy. Syringes, needles and medical tools are counted and kept secure.
                            Measure: Counts match Reserve Sharps Bulk Inventory DC4-765R and
                            Syringes and Other Sharps DC4-Each shift of the Tool Site Inventory Log
                            “DC6-284” is signed by medical staff.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Procedure 602.037

                        26. Infection Control and Communicable Disease

                            Outcome: Reportable diseases and conditions will be reported to the
                            Department of Health.
                            Measure: Complete documentation on the DC4-710 and timely notification to
                            the Department of Health.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Rule 64D-3, Florida Administrative Code, Infection Control Manual
                            Chapter XII.




                                                Page 76 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page77
                                                             77of
                                                               of125
                                                                  125PageID
                                                                     PageID1643
                                                                            676
                                                                                        CONTRACT #C2757

                        27. Inmate Communicable Disease Education

                            Provide inmates with education on human immunodeficiency virus, acquired
                            immune deficiency syndrome, and other communicable disease.

                            Outcome: Inmates will be provided with Communicable Disease Education
                            within seven (7) calendar days of inmate’s arrival to each receiving institution
                            Measure: Date of education is entered in the Offender-Based Information System
                            within seven (7) calendar days of inmate’s arrival to each receiving institution.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Florida Statute 945.35, Procedure 403.008

                        28. Medical Isolation for Suspected Communicable or Infectious Disease

                            Inmate is placed in an isolation cell if suspected of having a communicable or
                            infectious disease such as Tuberculosis, Chickenpox, etc.

                            Outcome: Any inmate diagnosed or suspected of having a communicable or
                            infectious disease shall be isolated until rendered noninfectious.
                            Measure: Isolation precautions will be documented in the medical record.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Infection Control Manual Chapter XIII

                        29. Immunization Administration and Documentation

                            a) Outcome: During the reception process inmate’s immunization history will
                               be assessed and documented.
                               Measure: Immunization history documented on the Immunization Record
                               “DC4-710A”.
                               Standard: Achievement of outcome must meet ninety-five percent (95%)
                               Reference: HSB 15.03.30

                            b) Outcome: Inmates will receive immunizations in accordance with
                               established policy.
                               Measure: Completed signed consent or refusal and documentation of
                               Immunization on DC4 710-A.
                               Standard: Achievement of outcome must meet ninety-five percent (95%)
                               Reference: HSB 15.03.30.

                        30. Tuberculosis Program

                            a) Employee Tuberculosis Screening

                                   Outcome: All Department employees whose duties are expected to bring
                                   them into contact with inmates and for contract employees, who perform
                                   their duties in institutions, must be screened/tested for tuberculosis upon
                                   application or hire, as appropriate and screened/tested annually thereafter.
                                   Measure: Review monthly report DC4-782B for percentage of compliance
                                   of TST including results.
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   Reference: Procedure 401.015



                                                  Page 77 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page78
                                                             78of
                                                               of125
                                                                  125PageID
                                                                     PageID1644
                                                                            677
                                                                                        CONTRACT #C2757

                            b) Inmate Tuberculosis Screening

                                   Outcome: All inmates are screened for Tuberculosis with the Tuberculosis
                                   Symptom Questionnaire “DC4-520C”
                                   Measure: Documentation on the Tuberculosis Symptom Questionnaire
                                   “DC4-520 C” is complete.
                                   Standard: Achievement of outcome must meet ninety-five percent (95%)
                                   Reference: HSB 15.03.18

                            c) Inmate Tuberculosis Skin Testing

                                   Outcome: Inmates with no history of a previous positive Tuberculosis Skin
                                   Test (TST) results will have TST per schedule outlined in Health Services
                                   Bulletin 15.03.18.
                                   Measure: Documentation that scheduled TST’s were noted on the
                                   Immunization record “DC4-710 A” results read in 48-72 hours and
                                   documented in millimeters (mm) of induration.
                                   Standard: Achievement of outcome must meet ninety-five percent (95%)
                                   Reference: HSB 15.03.18

                        31. Infection Control Surveillance and Monitoring

                            a) Prevalence walks will be performed by the Infection Control Nurse or
                               designee.

                                   Outcome: Prevalence walks will be performed by the Infection Control Nurse
                                   or designee
                                   Measure: Complete documentation on Prevalence walk collection form DC4-
                                   788 series.
                                   Standard: Achievement of Outcome must meet ninety-five percent (95%).
                                   Reference: Infection Control Manual Chapter XI

                            b) Infection Control Nurse or designee will collect surveillance data on acute
                               infections.

                                   Outcome: Medical staff at all institutions will collect surveillance data on
                                   selected active, acute infections according to standard infection control
                                   surveillance procedures.
                                   Measure: Complete documentation of all Healthcare Acquired Infections,
                                   Communicable Diseases (Infection Attack Rates), Antibiotic Resistant
                                   Organisms, Dialysis Infections, Daily Outbreak Worksheets, and Summaries
                                   of Infection Control Investigation.
                                   Standard: Achievement of Outcome must meet ninety-five percent (95%).
                                   Reference: Infection Control Manual Chapter V

                            c) Management of Methicillin Resistant Staphylococcus Aureus

                                   Outcome: Inmates will be screened for MRSA infection as outlined in
                                   chapter XIX of the Infection Control Manual
                                   Measures: Review of medical record will have the following criteria met:




                                                  Page 78 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page79
                                                             79of
                                                               of125
                                                                  125PageID
                                                                     PageID1645
                                                                            678
                                                                                        CONTRACT #C2757

                                   •  Inmates undergoing intake medical screening will be carefully evaluated
                                      for skin infections. Inmates will be screened for infections at intake
                                      using the “Health Information Arrival Summary,” DC4-760A.
                                   • Inmates with skin infections will be referred to the medical unit and
                                      placed on callout for assessment and treatment as needed, “Medical
                                      Medication Appointment Slip,” DC4-766 may be used.
                                   • Inmates reporting to medical with a skin infection will be assessed using
                                      the “Skin and Rash Assessment,” DC4-683W.
                                   • Any inmate complaining of spider bites will be assessed for MRSA
                                      infection.
                                   Standard: Achievement of Outcome must meet ninety-five percent (95%).
                                   Reference: Infection Control Manual Chapter XIX

                            d) Bloodborne Pathogens

                                   a. Outcome: All bloodborne pathogen exposure incidents must be
                                      assessed by medical to determine the significance and risk.
                                      Measure: Review of DC4-798 (Bloodborne Pathogens Exposure –
                                      Screening Incident) and DC4-799 (Inmate Bloodborne Pathogen
                                      Exposure Report).
                                      Standard: Achievement of Outcome must meet one hundred percent (100%).
                                      Reference: Infection Control Manual Chapter XIX and Bloodborne
                                      Pathogen Exposure Control Plan

                                   b. Outcome: Each facility will develop a Biomedical Waste Plan which
                                      addresses the definition, collection, storage, decontamination and
                                      disposal of regulated biomedical waste.
                                      Measure: During site visit nurse will observe for Bio-Hazardous waste
                                      being placed in red bags and disposed of appropriately and inappropriate
                                      waste in red biohazard bags. Ref DC4-788B
                                      Standard: Achievement of Outcome must meet one hundred percent (100%).
                                      Reference: Bloodborne Pathogen Exposure Control Plan, Florida
                                      Administrative Code (F.A.C.)chapter 64E-16 and chapter 33, FDC
                                      Environmental Health and Safety Manual.

                            e) Chest x-rays

                                   Outcome: Chest x-rays (CXR) are completed on inmates who have
                                   tuberculosis symptoms or a documented positive TST conversion within the
                                   last two years and have either not received or completed treatment.
                                   Measure: Documentation that CXR was completed within seventy two (72)
                                   hours of completion of DC4-520C and CXR reports
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.03.18

                            f) Treatment of Latent Tuberculosis Infection

                                   Outcome: Treatment of latent tuberculosis infection shall be considered for
                                   all inmates who have a positive skin test when active disease has been ruled
                                   out and there are no contraindications to treatment.
                                   Measure: Review of DC4-710A Immunization record and DC4-520C
                                   Tuberculosis      Symptom       Questionnaire,     DC4-719     Tuberculosis
                                   INH/Treatment for Latent TB Infection (LTBI) Follow-up Visit



                                                  Page 79 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page80
                                                             80of
                                                               of125
                                                                  125PageID
                                                                     PageID1646
                                                                            679
                                                                                        CONTRACT #C2757

                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.03.18

                            g) Monthly monitoring Tuberculosis Clinic

                                   Outcome: Monthly monitoring by the nurse or clinician if clinically
                                   indicated is to be initiated within two (2) weeks after the inmate has been
                                   started on INH or TB medications.
                                   Measure: DC4-719 Tuberculosis INH/Treatment for Latent TB Infection
                                   (LTBI) Follow-up Visit, MAR(Medication Administration Record
                                   Standard: Achievement of outcome must meet one hundred percent
                                   (100%).
                                   Reference: HSB 15.03.18

                            h) Continuity of Tuberculosis Treatment at End of Sentence

                                   Outcome: Notification to the Department of Health/County Health
                                   Department (DOH/CHD) of the status of an inmate's tuberculosis (TB)
                                   evaluation, treatment, or treatment of latent tuberculosis infection (LTBI)
                                   when the inmate is released from a Department of Corrections facility.
                                   Measure: DC4-758 Tuberculosis/INH Health Information Summary, DC4-
                                   711B Consent for Inspection and/or Release of Confidential Information.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.03.18

                            i)     Tuberculosis Contact Investigation

                                   Outcome: A Tuberculosis contact investigation is initiated on all infectious
                                   cases of Tuberculosis. Final results of the contact investigation must be
                                   reported to Department of Health Bureau of TB and Refugee Health within
                                   one year of start date
                                   Measure: Completed TB Contact Investigation documentation.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: 15.03.18

                            j)     Bloodborne Pathogen Exposure

                                   a. Outcome: The Florida Department of Corrections Bloodborne Pathogen
                                      Exposure control plan is implemented at all institutions.
                                      Measure: During site visit the nurse will check to see if bloodborne
                                      pathogen manual is accessible to staff
                                      Standard: Achievement of outcome must meet one hundred percent (100%).
                                      Reference: Bloodborne Pathogen Exposure control Plan

                                   b. Outcome: Filled sharps containers is sealed and discarded as
                                      biomedical waste when three- fourths (¾) full or filled to the “FULL”
                                      line (if present) on the side of the container.
                                      Measure: Inspection of sharps containers during site visit (DC4-788D)
                                      Standard: Achievement of outcome must meet one hundred percent (100%).
                                      Reference: Bloodborne Pathogen Exposure control Plan

                                   c. Outcome: Personal protective equipment in appropriate sizes is
                                      available for use.



                                                  Page 80 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page81
                                                             81of
                                                               of125
                                                                  125PageID
                                                                     PageID1647
                                                                            680
                                                                                        CONTRACT #C2757

                                      Measure: During site visits facilities will be checked for the presence of
                                      personal protective equipment.
                                      Standard: Achievement of outcome must meet one hundred percent
                                      (100%).
                                      Reference: Bloodborne Pathogen Exposure control Plan

                                   d. Outcome: All institutions will have Post Exposure Prophylaxis
                                      medications available on site.
                                      Measure: During site visit nurse will check for the presence of
                                      antiretroviral therapy for possible Human Immunodeficiency Virus
                                      (HIV) exposure and Hepatitis B vaccine for possible Hepatitis B
                                      exposure.
                                      Standard: Achievement of outcome must meet one hundred percent (100%).
                                      Reference: Bloodborne Pathogen Exposure Control Plan

                        32. Dialysis Services

                            a) Wait Time for Initial Requests

                                   Outcome: Initial Requests for care shall not have wait times that exceed
                                   more than three (3) days unless due to inmate security risks.
                                   Measure: The date of requested Initial Requests compared to the actual date
                                   of performance of the exam.
                                   Standard: Achievement of outcome must meet minimum of one-hundred
                                   percent (100%).

                            b) Wait Time for Urgent Requests

                                   Outcome: Urgent Request for care shall not have wait times that exceed
                                   more than two (2) days unless due to inmate security risks.
                                   Measure: The date of requested Urgent Request compared to the actual date
                                   of performance of the exam.
                                   Standard: Achievement of outcome must meet minimum of ninety-five
                                   percent (95%)

                            c) Pre-dialysis patient assessment

                                   Outcome: Conduct pre-dialysis assessment of patient’s vital signs, body
                                   weight, edema, and mental status.
                                   Measure: The assessment data must be documented onto the patient’s
                                   medical record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   Reference: Nephrology Nursing Standards of Care

                            d) Post-dialysis patient assessment

                                   Outcome: Conduct post-dialysis assessment of patient’s vital signs, body
                                   weight, edema, and mental status.
                                   Measure: The assessment data must be documented onto the patient’s
                                   medical record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   Reference: Nephrology Nursing Standards of Care



                                                 Page 81 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page82
                                                             82of
                                                               of125
                                                                  125PageID
                                                                     PageID1648
                                                                            681
                                                                                         CONTRACT #C2757

                            e) Timely Compliance with Medicare Certification Requirement

                                   Outcome: All services shall comply with all requirements established for a
                                   Medicare End Stage Renal Disease (ESRD) provider.
                                   Measure: Certification as established by the Centers for Medicare and
                                   Medicaid Services (CMS).
                                   Critical Standard: Achievement of outcome must meet one hundred percent
                                   (100%).
                                   Reference: Centers for Medicare and Medicaid Services

                    b. MENTAL HEALTH SERVICES

                        1) Informed Consent

                            Outcome: All inmates receiving mental health treatment have a signed Consent
                            for Treatment form or Affidavit of Refusal for Health Care Services in their
                            health record or inpatient health record.
                            Measure: Documentation on DC4-663 Consent to Mental Health Evaluation or
                            Treatment, DC4-649 Consent to Inpatient Mental Health Care, or DC4-711A
                            Affidavit of Refusal for Health Care Services in the health record or inpatient health
                            record.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: HSB 15.05.14 Mental Health Services, Section VI. A.

                        2) Access to Care (Mental Health)

                            a) Orientation

                                   Outcome: Inmates in the general population, regardless of assigned mental
                                   health grade, are oriented to mental health services within eight (8) calendar
                                   days of arrival at a permanent institution.
                                   Measure: Mental health orientation documented in OBIS.
                                   Standard: Achievement of outcome must meet ninety five percent (95%).
                                   Reference: HSB: 15.05.18 Outpatient Mental Health Services, Section VI. B.

                            b) Inmate Requests

                                   Outcome: Inmate-initiated requests are responded to within ten (10)
                                   working days of receipt.
                                   Measure: Documentation of incidental note on DC4-642 Chronological
                                   Record of Outpatient Mental Health Care and DC6-236 Inmate Request in
                                   the health record.
                                   Standard: Achievement of outcome must meet ninety-five percent (95%).
                                   Reference: HSB: 15.05.18 Outpatient Mental Health Services, Section V,
                                   A.

                            c) Inmate-Declared Emergencies/Emergent Staff referrals

                                   Outcome: Inmate-declared emergencies and emergent staff referrals are
                                   responded to as soon as possible, but must be within four (4) hours of
                                   notification.




                                                  Page 82 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page83
                                                             83of
                                                               of125
                                                                  125PageID
                                                                     PageID1649
                                                                            682
                                                                                         CONTRACT #C2757

                                   Measure: Documentation on DC4-642G Mental Health Emergency
                                   Evaluation, DC4-683A Mental Health Emergency Protocol, in the health
                                   record, and DC4-781A, Mental Health Emergency Log.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB: 15.05.18 Outpatient Mental Health Services, Section V. A.

                        3) Reception Center Services

                            a) Continuity of Care – Psychotropic Medications

                                   Outcome: If the inmate was taking psychotropic medication immediately
                                   prior to transfer from the county jail, the screening medical staff person
                                   arranges for continuity of such care, until such time as the inmate is seen by
                                   psychiatric staff.
                                   Measure: Documentation on DC4-701A Medication Administration Record
                                   in the health record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: 15.05.17 Intake Mental Health Screening at Reception Centers,
                                   Section V. A.

                            b) Psychiatry Referral – Past History

                                   Outcome: If the inmate received inpatient mental health care within the past
                                   six (6) months or received psychotropic medication for a mental health
                                   disorder in the past thirty (30) days, a psychiatric evaluation is completed
                                   within 10 days of referral.
                                   Measure: Documentation on DC4-655 Psychiatric Evaluation in the health
                                   record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.05.17 Intake Mental Health Screening at Reception
                                   Centers Section V.A.; Procedure 401.014 Health Services Intake and
                                   Reception Process Section (3) (a-b).

                            c) Intake Screening – Psychological Testing

                                   Outcome: Intake screening psychological testing is completed within
                                   fourteen (14) days for all new admissions to a reception center.
                                   Measure: Documentation on DC4-644 Intake Psychological Screening
                                   Report in the health record.
                                   Standard: Achievement of outcome must meet ninety percent (90%).
                                   Reference: HSB 15.05.17 Intake Mental Health Screening at Reception
                                   Centers, Section IV. B.

                        4) Treatment Planning

                            a) Outpatient Individualized Service Plan

                                   Outcome: The initial individualized service plan is completed within 14
                                   (calendar) days of the inmate being assigned a mental health classification
                                   of S-2 or S-3.
                                   Measure: Documentation on DC4-706 Health Services Profile, DC4-643A
                                   (Parts I, II, and III) Individualized Service Plan in the health record.
                                   Standard: Achievement of outcome must meet ninety percent (90%).



                                                  Page 83 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page84
                                                             84of
                                                               of125
                                                                  125PageID
                                                                     PageID1650
                                                                            683
                                                                                       CONTRACT #C2757

                                   Reference: HSB: 15.05.11 Planning and Implementation of Individualized
                                   Mental Health Services, Section V. A.

                            b) Inpatient Individualized Service Plan

                                   Outcome: An Individualized Service Plan (ISP) is initiated and approved by
                                   the MDST within 14 days of admission to TCU, 5 days of admission to
                                   CSU, and 7 days of admission to CMHTF.
                                   Measure: Documentation on DC4-643A (Parts I, II, and III) Individualized
                                   Service Plan; DC4-714B Physician Order Sheet in the health record or
                                   inpatient health record.
                                   Standard: Achievement of outcome must meet ninety percent (90%).
                                   Reference: HSB 15.05.11 Planning and Implementation of Individualized
                                   Mental Health Services

                        5) Outpatient Mental Health Services

                            a) Case Manager Assignment

                                   Outcome: Inmates with a mental health grade of S-2 or S-3 have a case
                                   manager designated within three (3) business days of arrival at a permanent
                                   institution.
                                   Measure: Documentation of incidental note on DC4-642 Chronological
                                   Record of Outpatient Mental Health Care in the health record.
                                   Standard: Achievement of outcome must meet ninety five percent (95%).
                                   Reference: HSB: 15.05.11 Planning and Implementation of Individualized
                                   Mental Health Services; 15.05.18 Outpatient Mental Health Services,
                                   Section VII. A. ACA Standard 4-4370

                            b) Level of Care

                                   Outcome: Inmates with a current diagnosis of Schizophrenia or other
                                   psychotic disorders including disorders with psychotic features are
                                   maintained as a mental health grade of S-3 or higher.
                                   Measure: DC4-706 Health Services Profile and DC4-643A (Parts I, II, and
                                   III) Individualized Service Plan in the health record.
                                   Standard: Achievement of outcome must meet ninety five percent (95%).
                                   Reference: HSB: 15.05.18 Outpatient Mental Health Services, Section VII. D.

                        6) Suicide and Self Injury Prevention

                            a) Self-Harm Observation Status Initial Orders

                                   Outcome: For inmates placed on Self-harm Observation Status, there is an
                                   order documented in the infirmary record by the attending clinician.
                                   Measure: Documentation on DC4-714B Physician's Order Sheet in the
                                   infirmary health record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: Procedure 404.001 Suicide and Self-Injury Prevention, Section
                                   (1) (d).

                            b) SHOS/IMR Observations

                                   Outcome: Observations are completed and recorded by nursing according to
                                   the interval specified by the Clinician.


                                                 Page 84 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page85
                                                             85of
                                                               of125
                                                                  125PageID
                                                                     PageID1651
                                                                            684
                                                                                         CONTRACT #C2757

                                   Measure: Documentation on DC4-650
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   Reference: Health Service Bulletin 404.001 Suicide and Self Injury
                                   Prevention; Health Service Bulletin 15.05.05 Inpatient Mental Health
                                   Services

                            c) Daily Counseling

                                   Outcome: Daily counseling by mental health staff (except weekend and
                                   holidays) is conducted and documented as a SOAP note.
                                   Measure: Documentation on DC4-714A Infirmary Progress Record in the
                                   infirmary record.
                                   Standard: Achievement of outcome must meet ninety five percent (95%).
                                   Reference: Procedure 404.001 Suicide and Self-Injury Prevention, Section
                                   (4) (b) 10; HSB 15.03.26 Infirmary Services, Sections V. D. 1 and VII. D.

                            d) Post-Discharge Continuity of Care

                                   Outcome: Mental health staff evaluates relevant mental status and
                                   institutional adjustment at least at the following intervals: by the seventh
                                   (7th) and twenty-first (21st) day after discharge.
                                   Measure: Documentation on DC4-642 Chronological Record of Outpatient
                                   Mental Health Care in the health record.
                                   Standard: Achievement of outcome must meet ninety five percent (95%).
                                   Reference: Procedure 404.001 Suicide and Self-Injury Prevention, Section
                                   (4) (e) 2.

                        7) Inpatient Mental Health Services

                            a) Psychiatric Evaluation at Intake

                                   Outcome: All patients receive a psychiatric evaluation within 72 hours of
                                   admission.
                                   Measure: Documentation on DC4-655 Psychiatric Evaluation in the
                                   inpatient health record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.05.05 Inpatient Mental Health Services, Section IV. B. 4. g.

                            b) Planned Scheduled Services

                                   Outcome: A minimum of 12 hours of planned scheduled services per week
                                   is available to each patient in a CSU and a TCU, and a minimum of 15 hours
                                   of planned scheduled services is available to each patient in a CMHTF.
                                   Measure: Documentation on DC4-664 Mental Health Attendance Record or
                                   DC4-711A Affidavit of Refusal for Health Care in the inpatient health
                                   record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: Administrative Memorandum dated 7/8/2003, “Levels and
                                   Privileges System for Inpatient Mental Health Units”.

                            c) Assessments

                                   Outcome: Nursing observations are documented in accordance with
                                   established policy.


                                                  Page 85 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page86
                                                             86of
                                                               of125
                                                                  125PageID
                                                                     PageID1652
                                                                            685
                                                                                        CONTRACT #C2757

                                   Measure: Documentation on DC4-530, DC4-531, DC4-692, DC4-642
                                   Standard: Achievement of outcome must meet ninety percent (90%)
                                   Reference: Health Service Bulletin 15.05.05 Inpatient Mental Health Services

                        8) Psychiatric Restraints

                            a) Physician Orders – Duration

                                   Outcome: Physician’s orders document the maximum duration of the order
                                   for restraint.
                                   Measure: Documentation on DC4-714B Physician’s Order Sheet.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.05.10 Inpatient Mental Health Services, Section XI. D.

                            b) Psychiatric Restraints – Nursing Observations and Assessments

                                   Outcome: Pertinent observations and assessments are completed by nursing
                                   in accordance with established policy
                                   Measure: Documentation on DC4-650A, DC4-642F, DC4-781J (restraint
                                   log)
                                   Standard: Achievement of outcome must meet one hundred percent (100%)
                                   Reference: HSB 15.05.10 Psychiatric Restraint, DC4-650A Restraint
                                   Observation Checklist, DC4- 642F Chronological Record of Inpatient
                                   Mental Health Care

                        9) Psychotropic Medication Management

                            a) Psychiatric Evaluation Prior to Initial Prescription

                                   Outcome: A psychiatric evaluation is completed prior to initially
                                   prescribing psychotropics.
                                   Measure: Documentation on DC4-655 Psychiatric Evaluation and by DC4-
                                   714B Physician’s Order Sheet in the health record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.05.19 Psychotropic Medication Use Standards and
                                   Informed Consent, Section III. F.

                            b) Informed Consent

                                   Outcome: Informed consent forms for psychotropic medications are
                                   completed.
                                   Measure: Documentation by DC4-545 form series (Specific to psychotropic
                                   prescribed) in the health record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.05.19 Psychotropic Medication Use Standards and
                                   Informed Consent, Section III. I.

                            c) Required Labs - Initial

                                   Outcome: Required laboratory tests are ordered for the initiation of
                                   psychotropic medication administration.



                                                  Page 86 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page87
                                                             87of
                                                               of125
                                                                  125PageID
                                                                     PageID1653
                                                                            686
                                                                                       CONTRACT #C2757

                                   Measure: Documentation on DC4-714B Physician’s Order Sheet in the
                                   health record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB 15.05.19 Psychotropic Medication Use Standards and
                                   Informed Consent, Section III. F. 5.

                        10) Use of Force

                            Mental Health Evaluation

                            Outcome: Medical staff, upon completing the medical examination following a
                            use of force, makes a mental health referral for each inmate who is classified S-2
                            or S-3 on the health profile and sends it to mental health staff, which evaluates
                            S2/S3 inmates no later than the next working day following a use of force.
                            Measure: Documentation on DC4-529 Staff Request/Referral and DC4-642B
                            Mental Health Screening Evaluation in the health record.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Administrative Rule: 33-602.210.

                        11) Confinement/Special Housing Services

                            a) Confinement Evaluations (S3)

                                   Outcome: Each inmate who is classified as S-3 and who is assigned to
                                   administrative or disciplinary confinement, protective management, or close
                                   management status receives a mental status examination within five days of
                                   assignment and every 30 days thereafter.
                                   Measure: Documentation on DC4-642B Mental Health Screening
                                   Evaluation in the health record.
                                   Standard: Achievement of standard must meet ninety five percent (95%).
                                   Reference: HSB 15.05.08 Mental Health Services for Inmates who are
                                   Assigned to Confinement, Protective Management or Close Management
                                   Status, Section II. G.

                            b) Confinement Evaluations (S1/S2)

                                   Outcome: Each inmate who is classified as S-1 or S-2 and who is assigned
                                   to administrative or disciplinary confinement, protective management, or
                                   close management status receives a mental status examination within 30
                                   days and every 90 days thereafter.
                                   Measure: Documentation on DC4-642B Mental Health Screening
                                   Evaluation in the health record.
                                   Standard: Achievement of standard must ninety five percent (95%).
                                   Reference: HSB 15.05.08 Mental Health Services for Inmates who are
                                   Assigned to Confinement, Protective Management or Close Management
                                   Status, Section II. H.

                            c) Confinement Rounds

                                   Outcome: Mental health staff performs weekly rounds in each confinement
                                   unit.
                                   Measure: Documentation on DC6-229 Daily Record of Segregation.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).


                                                 Page 87 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page88
                                                             88of
                                                               of125
                                                                  125PageID
                                                                     PageID1654
                                                                            687
                                                                                        CONTRACT #C2757

                                   Reference: HSB: 15.05.08 Mental Health Services for Inmates who are
                                   Assigned to Confinement, Protective Management or Close Management
                                   Status, Section II. D.

                            d) Behavioral Risk Assessments (BRA)

                                   Outcome: The BRA is completed at the required intervals regardless of S-grade
                                   or housing assignment, including when the CM inmate is housed outside the
                                   CM unit in order to access necessary medical or mental health care.
                                   Measure: Documentation on DC4-729 Behavioral Risk Assessment in the
                                   health record.
                                   Standard: Achievement of outcome must meet ninety percent (90%).
                                   Reference: FAC 33-601.800 Close Management

                        12) Sex Offender Screening and Treatment

                            Outcome: All identified sex offenders at a permanent institution whose current
                            sentence is a sex offense has a completed sex offender screening as a part of
                            their medical record.
                            Measure: Documentation on DC4 647 Sex Offender Screening and Selection in
                            the health record and/or review of OBIS (DC26 MH07 screens)
                            Standard: Achievement of outcome must meet ninety percent (90%).
                            Reference: HSB: 15.05.03 Screening and Treatment for Sexual Disorder,
                            Section II. A.

                        13) Re-Entry Services

                            a) Initiation of Re-entry Services

                                   Outcome: All inmates with a mental health grade of S-2 through S-6 who
                                   are within 180 days of End of Sentence (EOS) have an updated
                                   Individualized Service Plan to address Discharge/Aftercare Planning.
                                   Measure: Documentation on DC4-643A (Parts I, II, and III) Individualized
                                   Service Plan in the health record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: HSB: 15.05.21 Mental Health Re-Entry Aftercare Planning
                                   Services, Section VII. A.

                    c. DENTAL SERVICES

                        1) Access to Dental Care

                            a) Outcome: A complete dental intake examination is performed by a dentist
                               at a Reception Center within seven (7) days of arrival.
                               Measure: Review the DC4-735, Dental Clinical Examination Report and
                               DC4-724, Dental Treatment Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: FAC Rule 33-402.101, HSB 15.04.13

                            b) Outcome: Any dental emergency is evaluated and/or treated within twenty
                               four (24) hours by the dentist, or in the event the dentist is not available, by
                               referral to the medical department or local dentist/hospital.
                               Measure: Review available documentation such as the OBIS-HS computer system
                               for dental emergencies, along with the DC4-724, Dental Treatment Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%).


                                                  Page 88 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page89
                                                             89of
                                                               of125
                                                                  125PageID
                                                                     PageID1655
                                                                            688
                                                                                       CONTRACT #C2757

                                   Reference: FAC Rule 33-402.101, HSB 15.04.13

                            c) Outcome: Dental sick call is conducted on a daily basis when the dentist is
                               present to provide dental access to those inmates who cannot wait for a
                               routine dental appointment and yet do not meet the criteria for emergency
                               dental care. In the event the dentist is absent for more than seventy two (72)
                               hours medical staff are to evaluate and triage the inmate according to
                               established protocols.
                               Measure: Review available documentation such as the OBIS-HS computer
                               system, inmate requests, DC4-724, Dental Treatment Record and DC4-701,
                               Chronological Record of Health Care.
                               Standard: Achievement of outcome must meet One hundred percent (100%).
                               Reference: HSB15.04.13

                        2) Wait Times

                            a) Initial Waiting Times for Routine Comprehensive Dental Care

                                   Outcome: The initial wait after request for routine comprehensive dental
                                   care does not exceed six (6) months for any inmate.
                                   Measure: The amount of time between request for dental care and delivery
                                   of routine comprehensive dental care for all inmates. Review dental request
                                   logs and the DC4-724 Dental Treatment Record.
                                   Standard: Achievement of outcome must meet or exceed ninety-five
                                   percent (95%).
                                   Reference: HSB 15.04.13

                            b) Wait time for Dental Appointments Between the First Appointment and
                               Follow-Up Appointment

                                   Outcome: Inmate waiting times between dental appointments do not exceed
                                   three (3) months.
                                   Measure: Review DC4-724, Dental Treatment Record.
                                   Standard: Achievement of outcome must meet or exceed ninety-five
                                   percent (95%).
                                   Reference: HSB 15.04.13

                        3) Development of the Dental Treatment Plan for Routine Comprehensive
                           Dental Care

                            Outcome: A documented complete dental examination is done to develop an
                            individualized Dental Treatment Plan.
                            Measure: Review DC4-734, Dental Health Questionnaire, DC4-764, Dental
                            Diagnosis and Treatment Plan, DC4-724, Dental Treatment Record, and full
                            mouth radiographs.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: FAC Rule 33-402.101, HSB 15.04.13

                        4) Oral Hygiene Treatment

                            a) Outcome: A prophylaxis and oral hygiene instructions are included as part
                               of the comprehensive dental treatment plan.



                                                 Page 89 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page90
                                                             90of
                                                               of125
                                                                  125PageID
                                                                     PageID1656
                                                                            689
                                                                                      CONTRACT #C2757

                                   Measure: Review the DC4-764, Dental Diagnosis and Treatment Plan and
                                   DC4-724, Dental Treatment Record.
                                   Standard: Achievement of outcome must meet one hundred percent (100%).
                                   Reference: FAC Rule 33-402.101, HSB 15.04.13

                            b) Outcome: The complete prophylaxis is performed at the beginning of the
                               dental treatment plan unless emergent or urgent needs are a higher priority.
                               Measure: Review radiographs, DC4-764, Dental Diagnosis and Treatment
                               Plan, DC4-724, Dental Treatment Record.
                               Standard: Achievement of outcome must meet or exceed ninety five
                               percent (95%).
                               Reference: FAC Rule 33-402.101, HSB 15.04.13

                        5) Restorative Dentistry

                            a) Outcome: Decay reaching the DEJ radiographically is diagnosed for
                               restoration.
                               Measure: Review radiographs, DC4-764, Dental Diagnosis and Treatment
                               Plan and DC4-724, Dental Treatment Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: FAC Rule 33-402.101, HSB 15.04.13

                            b) Outcome: Restorations and bases are appropriate for the caries noted.
                               Measure: Review radiographs, DC4-764, Dental Diagnosis and Treatment
                               Plan, DC4-724, Dental Treatment Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: FAC Rule 33-402.101, HSB 15.04.13

                        6) Endodontics

                            a) Outcome: Anterior endodontic treatment is diagnosed if the tooth in
                               question has adequate periodontal support and has a good prognosis of
                               restorability and long term retention.
                               Measure: Review radiographs, DC4-764, Dental Diagnosis and Treatment
                               Plan, DC4-724, Dental Treatment Record
                               Standard: Achievement of outcome must meet or exceed ninety five
                               percent (95%).
                               Reference: FAC Rule 33-402.101, HSB 15.04.13

                            b) Outcome: Posterior endodontic treatment is diagnosed if the tooth is critical
                               to arch integrity (there are no missing teeth in the quadrant or necessary as a
                               partial denture abutment), has adequate periodontal support and has a good
                               prognosis of restorability and long term retention.
                               Measure: Review radiographs, DC4-764, Dental Diagnosis and Treatment
                               Plan, DC4-724, Dental Treatment Record.
                               Standard: Achievement of outcome must meet or exceed ninety five
                               percent (95%).
                               Reference: FAC Rule 33-402.101, HSB 15.04.13

                        7) Minor Periodontics

                            a) Outcome: Periodontal charting is done when indicated by the radiographs,
                               periodontal examination and/or PSR (Periodontal Screening and Recording).


                                                Page 90 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page91
                                                             91of
                                                               of125
                                                                  125PageID
                                                                     PageID1657
                                                                            690
                                                                                   CONTRACT #C2757

                                   Measure: Review radiographs, DC4-764, Dental Diagnosis and
                                   Treatment Plan, DC4-724, Dental Treatment Record, DC4-767,
                                   Periodontal Charting.
                                   Standard: Achievement of outcome must meet or exceed ninety five
                                   percent (95%).
                                   Reference: FAC Rule 33-402.101, HSB 15.04.13

                            b) Outcome: A scaling and root planning is diagnosed when indicated.
                               Measure: Review radiographs, DC4-764, Dental Diagnosis and Treatment
                               Plan, DC4-724, Dental Treatment Record, DC4-767, Periodontal Charting.
                               Standard: Achievement of outcome must meet or exceed ninety five
                               percent (95%).
                               Reference: FAC Rule 33-402.101, HSB 15.04.13

                        8) Oral Surgery

                            a) Outcome: Signed consent for extractions/oral surgery is obtained for each
                               procedure and post-operative instructions are documented.
                               Measure: Review DC4-724, Dental Treatment Record, DC4-763, Consent
                               for Extractions and DC4-762, Authorization and Consent for Dental
                               Surgery.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: HSB 15.04.13, Standards of Dental Care

                            b) Outcome: Post operative complications are appropriately addressed.
                               Measure: Review radiographs and DC4-724, Dental Treatment Record.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: HSB 15.04.13, Standards of Dental Care

                        9) Complete Dentures

                            Outcome: Complete dentures are diagnosed and provided for all edentulous
                            inmates requesting them.
                            Measure: DC4-764, Dental Diagnosis and Treatment Plan, DC4-724, Dental
                            Treatment Record, Inmate Requests for Dental Care and Referrals for Dental
                            Care.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: FAC Rule 33-402.101, HSB 15.04.13

                        10) Removable Partial Dentures

                            Outcome: A removable partial denture is diagnosed when seven (7) or less
                            posterior teeth are in occlusion.
                            Measure: Review radiographs, DC4-764, Dental Diagnosis and Treatment Plan,
                            DC4-724, Dental Treatment Record.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: FAC Rule 33-402.101, HSB 15.04.13

                        11) Other Specialized Dental Care as Needed

                            Outcome: Inmates are referred to other dentists/dental providers for treatment
                            planned dental care not available at the institution.
                            Measure: Review radiographs, DC4-764, Dental Diagnosis and Treatment Plan,
                            DC4-724, Dental Treatment Record and dental consult/referral logs.



                                               Page 91 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page92
                                                             92of
                                                               of125
                                                                  125PageID
                                                                     PageID1658
                                                                            691
                                                                                      CONTRACT #C2757

                            Standard: Achievement of outcome must meet or exceed ninety five percent
                            (95%).
                            Reference: FAC Rule 33-402.101, HSB 15.04.13

                        12) Oral Pathology Consults/Referrals

                            Outcome: Appropriate consults for oral pathology referrals are generated and
                            forwarded within five (5) calendar days of the encounter generating the need for
                            referral.
                            Measure: Review the consult/referral logs, radiographs, DC4-724, Dental
                            Treatment Record and DC4-702, Consultation Request.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Community Standard of Care

                        13) Oral Surgery Consults/Referrals

                            Outcome: Appropriate consults for oral surgery referrals are generated and
                            forwarded within ten (10) calendar days of the encounter generating the need for
                            referral.
                            Measure: Review the consult/referral logs, radiographs, DC4-724, Dental
                            Treatment Record and DC4-702, Consultation Request.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Community Standard of Care

                        14) Prescriptions

                            Outcome: Antibiotics and analgesics are prescribed when indicated, are
                            appropriate for the clinical condition being treated, and delivered within twenty-
                            four (24) hours to the inmate.
                            Measure: Review prescriptions, radiographs, DC4-724, Dental Treatment
                            Record.
                            Standard: Achievement of outcome must meet or exceed ninety five percent
                            (95%).
                            Reference: Community Standard of Care

                        15) Trauma/Cancer

                            Outcome: Inmates presenting with head and neck trauma or cancer are
                            immediately treated and/or referred to an appropriate provider for follow-up
                            care.
                            Measure: Review DC4-724, Dental Treatment Record, DC4-702, Consultation
                            Request, consult/referral logs and radiographs/lab reports.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: Community Standard of Care

                        16) Dental Radiography

                            a) Outcome: Each x-ray machine is registered thru the State of Florida and the
                               registration certificates are posted near the machines.
                               Measure: X-Ray machine registration certificates.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: HSB 15.04.06, HSB 15.04.13, FAC Rule 64B5-9



                                               Page 92 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page93
                                                             93of
                                                               of125
                                                                  125PageID
                                                                     PageID1659
                                                                            692
                                                                                  CONTRACT #C2757

                            b) Outcome: All x-ray machine operators are certified in dental radiology
                               theory and technique in accordance with Florida Board of Dentistry Rules.
                               Measure: Dental Assistant radiology certificates.
                               Standard: Achievement of outcome must meet one hundred percent (100%).
                               Reference: HSB 15.04.06, HSB 15.04.13, FAC Rule 64B5-9

                            c) Outcome: Dental radiographs are of diagnostic quality.
                               Measure: Review radiographs, DC4-724, Dental Treatment Record.
                               Standard: Achievement of outcome must meet or exceed ninety five
                               percent (95%).
                               Reference: HSB 15.04.06, HSB 15.04.13, FAC Rule 64B5-9

                        17) Refusal of Dental Services

                            Outcome: Inmates refusing dental treatment sign a refusal form and
                            documentation is placed in the dental record.
                            Measure: Dental Treatment Record, DC4-724, and DC4-711A, Refusal of
                            Health Care Services.
                            Standard: Achievement of outcome must meet one hundred percent (100%).
                            Reference: FAC 33-401.105, Procedure 401.002

                        18) Dental Record Review

                            Outcome: A Dental Record Review is to be done by a dental staff member on
                            all new inmate arrivals at an institution within seven (7) days of arrival.
                            Measure: Review OBIS reports and DC4-724, Dental Treatment Record.
                            Standard: Achievement of outcome must meet or exceed ninety five percent
                            (95%).
                            Reference: HSB 15.04.13

                    d. MEDICATION MANAGEMENT/ PHARMACY SERVICES

                        1) Medication Therapy Review

                            Outcome: All medications are dispensed for the appropriate diagnosis and in
                            therapeutic dosage ranges as determined in the most current editions of Drug
                            Facts and Comparisons, Physicians’ Desk Reference, or the package insert or
                            pursuant to an approved DER.
                            Measure: Review medication regimen therapy
                            Critical Standard: Achievement of outcome must be ninety-five percent
                            (95%).
                            Reference: TI 15.14.04 app A; Procedure 403.007; HSB 15.05.19; 64B16-
                            27.810 F.A.C.; 64B16-28.501 F.A.C.; 64B16-28.502 F.A.C.; 64B16-28.702
                            F.A.C.

                        2) Medication Administration Review (MAR)

                            Outcome: Medication Administration Review (MAR) is completed
                            Measure: Review the institutional Medication Administration Review (MAR)
                            records
                            Critical Standard: Achievement of outcome must be ninety-five percent
                            (95%).



                                              Page 93 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page94
                                                             94of
                                                               of125
                                                                  125PageID
                                                                     PageID1660
                                                                            693
                                                                                 CONTRACT #C2757

                            Reference: TI 15.14.04 app A; TI 15.14.14 app B; Procedure 403.007; HSB
                            15.05.19; 64B16-28.501 F.A.C.; 64B16-28.502 F.A.C.; 64B16-28.702 F.A.C.

                        3) Medication Administration Review (MAR) Clinical

                            Outcome: Drug therapy indicated on Medication Administration Review
                            (MAR) is appropriate as indicated or pursuant to an approved DER..
                            Measure: Review drug therapy indicated on the Medication Administration
                            Review (MAR)
                            Critical Standard: Achievement of outcome must be ninety-five percent
                            (95%)
                            Reference: Current editions of Drug Facts and Comparisons, Physicians’ Desk
                            Reference, or the package insert.

                        4) Psychotropic Drugs

                            a) Outcome: Inmates prescribed four or more psychotropic drugs have an
                               approved Drug Exception Request (DER) for “Four of more psychotropic
                               drugs”.
                               Measure: Review Medication Administration Report (MAR) and medical
                               records
                               Critical Standard: Achievement of Outcome must be ninety-five percent
                               (95%).
                               Reference: HSB 15.14.03; HSB 15.05.19

                            b) Outcome: Inmates on two or more psychotropic drugs in the same class
                               have an approved Drug Exception Request (DER) for “two or more
                               psychotropic drugs in the same class”.
                               Measure: Review Medication Administration Report (MAR) and medical
                               records
                               Critical Standard: Achievement of Outcome must be ninety-five percent
                               (95%)
                               Reference: HSB 15.14.03; HSB 15.05.19

                        5) Pharmacy Inspections

                            a) Outcome: Compliant on monthly Consultant Pharmacist inspections
                               Measure: Review monthly Consultant Pharmacist inspections
                               Critical Standard: Achievement of Outcome must be ninety percent (90%)
                               Reference: TI 15.14.04 app A; 64B16-28.501 F.A.C.; 64B16-28.502
                               F.A.C.; 64B16-28.702 F.A.C.; 465 F.S.

                            b) Outcome: Deficiencies in previous Consultant Pharmacist Monthly
                               Inspection Report are corrected
                               Measure: Review monthly Consultant Pharmacist inspections
                               Critical Standard: Achievement of Outcome must be ninety percent (90%)
                               Reference: TI 15.14.04 app A; 64B16-28.501 F.A.C.; 64B16-28.502
                               F.A.C.; 64B16-28.702 F.A.C.; 465 F.S.

                            c) Outcome: Successful completion on yearly State of Florida Board of
                               Pharmacy Inspection
                               Measure: Review yearly State of Florida Board of Pharmacy Inspection
                               Critical Standard: Achievement of Outcome must be one hundred percent
                               (100%)


                                             Page 94 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page95
                                                             95of
                                                               of125
                                                                  125PageID
                                                                     PageID1661
                                                                            694
                                                                                      CONTRACT #C2757

                                   Reference: TI 15.14.04 app A; 64B16-28.501 F.A.C.; 64B16-28.502
                                   F.A.C.; 64B16-28.702 F.A.C.; 465 F.S.

                        6) Inventory control

                            a) Narcotics Control

                                   Outcome: Narcotic perpetual inventory are maintained
                                   Measure: Compare actual narcotic counts with perpetual inventory sheet.
                                   Critical Standard: Achievement of Outcome must be one hundred percent
                                   (100%).
                                   Reference: TI 15.14.04 app A; TI 15.14.04 app A; 465 F.S.

                            b) Narcotic Key Control

                                   Outcome: Narcotic keys are controlled per HSB 15.14.04
                                   Measure: Review narcotic key control documents
                                   Critical Standard: Achievement of Outcome must be one hundred percent
                                   (100%)
                                   Reference: TI 15.14.04 app A; TI 15.14.04 app A; 465 F.S.

                            c) Legend Drug Stock Control

                                   Outcome: Each legend drug stock item has a perpetual inventory system
                                   Measure: Compare actual counts with perpetual inventory sheets
                                   Critical Standard: Achievement of Outcome must be ninety percent (90%)
                                   Reference: TI 15.14.04 app A; TI 15.14.04 app A; 465 F.S.

                        NOTE: Should the Contractor be responsible for pharmaceutical services, the
                        Contractor shall also be responsible for the achievement of the following
                        performance standards:

                        7) Dispensing requirements

                            a) New regular prescription orders.

                                   Outcome: All new regular prescriptions and orders are dispensed and
                                   delivered within twenty-four (24) hours or the next day from the time-of-
                                   order to time-of-receipt at the ordering Department Institution, excluding
                                   weekends and holidays.
                                   Measure: Date-of-order as compared to date-of-receipt.
                                   Critical Standard: Achievement of Outcome must be ninety-eight percent
                                   (98%)
                                   Reference: HSB 15.14.03

                            b) Refill prescription orders.

                                   Outcome: All refill prescriptions and orders are dispensed and delivered
                                   within forty-eight (48) hours or the second day from the time-of-order to
                                   time-of receipt at the ordering Department Institution, excluding weekends
                                   and holidays.
                                   Measure: Date-of-order as compared to date-of-receipt.
                                   Critical Standard: Achievement of Outcome must be ninety-eight percent
                                   (98%)


                                                 Page 95 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page96
                                                             96of
                                                               of125
                                                                  125PageID
                                                                     PageID1662
                                                                            695
                                                                                        CONTRACT #C2757

                                   Reference: HSB 15.14.03

                            c) New non-formulary prescriptions.

                                   Outcome: All new non-formulary prescriptions and orders are dispensed
                                   and delivered within forty-eight hours (48) or the second day from the time-
                                   of-order to time-of-receipt at the ordering Department Institution, excluding
                                   weekends and holidays, once an approved Drug Exception Request (DER)
                                   has been approved and received.
                                   Measure: Date-of-order as compared to date-of-receipt.
                                   Critical Standard: Achievement of Outcome must be ninety-eight percent
                                   (98%)
                                   Reference: HSB 15.14.03

                            d) Drug Exception Request (DER) for non-formulary drugs.

                                   Outcome: All non-formulary drugs have an approved Drug Exception
                                   Request (DER)
                                   Measure: Review drug reports with approved Drug Exception Requests
                                   (DER)
                                   Critical Standard: Achievement of Outcome must be ninety-five percent
                                   (95%)
                                   Reference: HSB 15.14.03

                            e) Stat Orders

                                   Outcome: STAT orders and prescriptions are administered from stock
                                   immediately.    If not available, the prescription will be filled and
                                   administered within 4 hours.
                                   Measure: Review STAT orders and prescriptions
                                   Critical Standard: Achievement of Outcome must be one hundred percent
                                   (100%)
                                   Reference: HSB 15.14.03

                            f) Adherence to state and federal statutes, administration rules, and
                               regulations

                                   Outcome: All prescriptions dispensed adheres to State and Federal Statutes,
                                   administrative rules and regulations
                                   Measure: Review dispensed prescriptions
                                   Critical Standard: Achievement of Outcome must be one hundred percent
                                   (100%)
                                   Reference: HSB 15.14.03

                        8) Licenses and Drug Pedigree

                            a) Possession of Pharmacy Licenses

                                   Outcome: Possession and display of pharmacy licenses
                                   Measure: Document that pharmacy licenses are displayed
                                   Critical Standard: Achievement of Outcome must be one hundred percent
                                   (100%)



                                                  Page 96 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page97
                                                             97of
                                                               of125
                                                                  125PageID
                                                                     PageID1663
                                                                            696
                                                                                      CONTRACT #C2757

                                   Reference: TI 15.14.04 app A; 499.01212 F.S.; 64B16-28.501 F.A.C.;
                                   64B16-28.502 F.A.C.; 64B16-28.702 F.A.C.; 465 F.S.

                            b) Drug Pedigree

                                   Outcome: State of Florida drug pedigree requirements met (Florida Statutes
                                   499-01212)
                                   Measure: Document State of Florida drug pedigree requirement
                                   documented
                                   Critical Standard: Achievement of Outcome must be one hundred percent
                                   (100%)
                                   Reference: TI 15.14.04 app A; 499.01212 F.S.; 64B16-28.501 F.A.C.;
                                   64B16-28.502 F.A.C.; 64B16-28.702 F.A.C.; 465 F.S.

                    e. ADMINISTRATIVE RESPONSIBILITIES

                        1) Compliance with ACA and/or NCCHC Accreditation Standards

                            Outcome: Health care delivery complies with all accreditation requirements.
                            Measure: Review of accreditation reports related to healthcare delivery system
                            at each institution.
                            Critical Standard: Achievement of Outcome must meet 100% for mandatory
                            medical standards and ninety-seven (97%) for non-mandatory medical standards
                            Reference: ACA and/or NCCHC Accreditation Standards for Major Institutions

                        2) Timely Submission of Corrective Action Plans

                            Outcome: All Corrective Action Plans shall be timely submitted within
                            timeframe in Section II., FF., .3.
                            Measure: Date of receipt of Contractor’s Corrective Action Plan as compared to
                            date of receipt of monitoring report.
                            Critical Standard: Achievement of outcome must meet one hundred percent (100%)
                            on a quarterly basis.

                        3) Timely Corrections of Deficiencies per Timeframes Established in the
                           Corrective Action Plan

                            Outcome: All deficiencies addressed in a Corrective Action Plan shall be timely
                            corrected.
                            Measure: Date of correction of deficiency as compared to date for correction
                            indicated in Contractor’s Corrective Action Plan.
                            Critical Standard: Achievement of outcome must meet one hundred percent (100%)
                            on a quarterly basis.

                        4) Timely Submission of Required Reports

                            Outcome: All required reports submitted in accordance with contractual
                            requirements
                            Measure: The date quarterly reports are received by the Contract Manager.
                            Standard: Achievement of Outcome must meet or exceed ninety five percent
                            (95%).
                            Reference: Section II., CC., Reporting Requirements.



                                                 Page 97 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page98
                                                             98of
                                                               of125
                                                                  125PageID
                                                                     PageID1664
                                                                            697
                                                                                     CONTRACT #C2757

                        5) Inmate Requests, Informal and Formal Grievances

                            Outcome: All inmate requests, informal and formal grievances are responded to
                            in accordance with established rules, policies and procedures.
                            Measure: Review of inmate requests, and informal and formal grievance logs.
                            Standard: Achievement of Outcome must meet or exceed ninety-five percent
                            (95%).
                            Reference: Chapter 33-103, F.A.C.

                        6) Operating Licenses and Permits

                            Outcome: All operating licenses and permits are current, on hand and posted
                            appropriately at each institution in accordance with statutory requirements and
                            policy.
                            Measure: Visual review of licenses and permits (on site), and/or copies
                            provided through desk review
                            Standard: Achievement of Outcome must be one hundred percent (100%).
                            References: Florida Statutes and Rules

                        7) Health Record Maintenance

                            Outcome: All clinical information significant to inmate health is filed in the
                            health record within 72 hours of receipt.
                            Measure: Random Sampling of encounter forms, labs, etc., corresponding
                            health care records and OBIS data (or approved electronic health record).
                            Standard: Achievement of Outcome must be ninety-five percent (95%).
                            Reference: HSB 15.12.03

                        8) HIPAA/HITECH Compliance

                            Outcome: The contractor safeguards Protected Health Information in
                            accordance with the terms and conditions outlined in the Business Associate
                            Agreement.
                            Measure: Review of HIPAA reports and medical records to confirm that a
                            release of information was obtained for all protected health information that was
                            disclosed.
                            Standard: Achievement of Outcome must be one hundred percent (100%).
                            Reference: Business Associate Agreement

                        9) Staffing

                            a) Outcome: Contractor provides adequate staff to carry out contractual health
                               care service delivery requirements for medical, nursing, dental, mental
                               health, pharmacy and administration.
                               Measure: Contractor maintains positions outlined in approved staffing plan.
                                Measurement is based on monthly staffing reports.
                               Standard: Achievement of Outcome must be ninety-five percent (95%) for
                               each clinical position in each discipline at each institution.
                               NOTE: This standard will be applied after the first sixty (60) days of
                               the contract, to allow for appropriate ramp-up period.
                               Reference: Approved staffing plan.

                            b) Outcome: Supervision of staff is provided in accordance with statutory
                               requirements for medical, nursing, dental, mental health and pharmacy.



                                               Page 98 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page99
                                                             99of
                                                               of125
                                                                  125PageID
                                                                     PageID1665
                                                                            698
                                                                                        CONTRACT #C2757

                                   Measure: Review of qualifications of supervisory staff to verify appropriate
                                   licensure and certification, and documentation of any required supervision.
                                   Standard: Achievement of Outcome must be one hundred percent (100%).
                                   Reference: Chapters 458, 459, 464, 466, 490 and 491, Florida Statutes.

                        10) Quality Management

                            a) Quality Management Reports

                                   Outcome: The contractor submits quality management in accordance with
                                   policy.
                                   Measure: Contractor submits reports and corrective action plans in
                                   accordance with requirements.
                                   Standard: Achievement of Outcome must be ninety-five percent (95%).
                                   Reference: HSB 15.09.01

                            b) Risk Management Reports

                                   Outcome: The contractor submits risk management reports in accordance
                                   with policy.
                                   Measure: Contractor submits reports and corrective action plans in
                                   accordance with requirements.
                                   Standard: Achievement of Outcome must be ninety-five percent (95%).
                                   Reference: HSB 15.09.08

                            c) Compliance with Credentialing Standards

                                   Outcome: Credentialing records shall comply with all requirements
                                   established by the Department.
                                   Measure: Review of credential records compared to Department standards.
                                   Standard: Achievement of Outcome must meet one hundred percent
                                   (100%).
                                   Reference: Health Services Bulletin 15.09.05, Credentialing and Privileging
                                   Procedures.

                            d) Mortality Review

                                   i.   E-form Death Notification

                                        Outcome: An e-form death notification will be sent in accordance with
                                        time frames established in policy
                                        Measure: The date the Central Office Mortality Review Coordinator
                                        receives the e-form death notification.
                                        Standard: Achievement of Outcome must be met one hundred percent
                                        (100%).
                                        Reference: HSB 15.09.09

                                   ii. Mortality Review Records

                                        Outcome: Two copies of the records are made and one sent to Central
                                        Office Mortality Review Coordinator per policy.
                                        Measure: Date medical records are received in Central Office.
                                        Standard: Achievement of Outcome must be met one hundred percent
                                        (100%).


                                                  Page 99 of 125
 MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page100
                                                             100of
                                                                 of125
                                                                    125PageID
                                                                       PageID1666
                                                                              699
                                                                                       CONTRACT #C2757

                                       Reference: HSB 15.09.09

                                    iii. Mortality Review Forms

                                       Outcome: Mortality Review meeting occurs and appropriate paperwork
                                       is completed in accordance with policy.
                                       Measure:       DC4-502, Institutional Death Summary, DC4-503,
                                       Institutional Mortality Review Case Abstract and Analysis, DC4-504,
                                       Institutional Mortality Review Team Signature Log, DC4-508,
                                       Institutional Mortality Review Findings/Conclusions and Federal Report
                                       Form.
                                       Standard: Achievement of Outcome must be met one hundred percent
                                       (100%).
                                       Reference: HSB 15.09.09.

                                    iv. Autopsy

                                       Outcome: The institution requests an autopsy, if performed, from the
                                       Medical Examiner’s Office and sends it to the Central Office Mortality
                                       Review Coordinator. If an autopsy is not performed there should be a
                                       statement indicating the cause of death from the Medical Examiner.
                                       Measure: The date the autopsy results or statement indicating the cause
                                       of death are received by the Central Office Mortality Review
                                       Coordinator.
                                       Standard: Achievement of Outcome must be met one hundred percent
                                       (100%).
                                       Reference: HSB 15.09.09.

                         11) Utilization Management

                             Outcome: Contractor has process in place to handle routine, urgent and
                             emergent consults.
                             Measure: Review of consult forms (DC4-702) and logs to determine if routine,
                             urgent and emergent consults are being processed in accordance with policy.
                             Standard: Achievement of Outcome must be one hundred percent (100%).
                             Reference: Procedure 401.005 and HSB 15.09.04

                         12) Information Technology

                             a) Data Exchanges

                                    Outcome: Proper transmission of data exchanges with related agencies and
                                    vendors.
                                    Measure: Scheduled transfers to be verified by recipient.
                                    Standard: Achievement of Outcome must be met one hundred percent
                                    (100%)

                             b) Repeated Outages

                                    Outcome: There will be no instances of outages occurring for the same
                                    reason as a previously detected outage.
                                    Measure: Repetition of unplanned outages or major problems.



                                                  Page 100 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page101
                                                             101of
                                                                 of125
                                                                    125PageID
                                                                       PageID1667
                                                                              700
                                                                                           CONTRACT #C2757

                                    Standard: 99% of unplanned outages will be resolved in such a way that the
                                    root cause of the problem is determined, and a fix is in place to prevent it
                                    from happening again in the same day.

                             c) Recovery Time

                                    Outcome: Services will be returned to operation within performance target
                                    timeframe while still ensuring the outage will not reoccur in less than five
                                    minutes.
                                    Measure: The amount of time from an unplanned outage of a service until
                                    the service is again available to its users. This shall be measured on a fiscal
                                    year basis.
                                    Standard: In 98% of unplanned outages the service will be available in less
                                    than one hour after being reported as unavailable.

                             d) Minimum Acceptable Monthly Service Availability

                                    Outcome: Services will be returned to operation within performance target
                                    timeframes.
                                    Measure: The amount of time the Contractor’s system is available for use
                                    outside schedule availability.
                                    Standard: On a monthly basis, the systems are available for use a minimum
                                    of 99.99% of the time.

                 2. Other Contract Requirements

                     The Department shall monitor the Contractor’s performance to ensure that all other
                     terms and conditions of the Contract, not included in Section II., EE., 1., Performance
                     Outcomes, Measures, and Standards, are complied with at all times by the Contractor.

         FF.     Monitoring Methodology

                 The Department may utilize any or all of the following monitoring methodologies in
                 monitoring the Contractor’s performance under the Contract and in determining compliance
                 with contract terms and conditions:

                 •   desk review of records related to service delivery maintained at Department facilities
                     serviced by the Contract (shall include any documents and databases pertaining to the
                     contract and may be based on all documents and data or a sampling of same whether
                     random or statistical);
                 •   on-site review of records maintained at Contractor’s business location, if applicable;
                 •   interviews with Contractor and/or Department staff;
                 •   review of grievances filed by inmates regarding Contractor’s service delivery; and
                 •   review of monitoring, audits, investigations, reviews, evaluations, or other actions by
                     external agencies (e.g., American Correctional Association and/or National Commission
                     on Correctional Health Care, Department of Health, etc.).

                 A Contract Monitoring tool will be developed and administered by the Department’s Office
                 of Health Services in accordance with the requirements in this contract. The monitoring tool
                 will be utilized in review of Contractor’s performance.




                                                   Page 101 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page102
                                                             102of
                                                                 of125
                                                                    125PageID
                                                                       PageID1668
                                                                              701
                                                                                       CONTRACT #C2757

                 To further assist in the contract monitoring process, the Department has established a
                 Contractor’s Self-Certification of Compliance checklist, which will be incorporated as an
                 attachment to the Contract Monitoring tool to be developed. The Self-Certification of
                 Compliance will be retained in the Contract Manager’s file and the official Contract file. The
                 Contractor shall complete the Self-Certification of Compliance checklist within thirty (30)
                 days of execution of this Contract and forward the original to the Contract Manager. All
                 documents referenced in the Self-Certification of Compliance checklist shall be maintained
                 by the Contractor and copies shall be provided to the Department upon request, within three
                 (3) business days.

                 1. Monitoring Performance Outcomes, Measures, and Standards

                     Performance will be continuously monitored for contract compliance and measured
                     against the requirements as contained in this Contract and all other applicable standards
                     in accordance with Department policies. The Department’s Office of Health Services
                     will conduct semi-annual site visits, and annual assessments of contract performance and
                     compliance. Other monitoring site visits may be conducted as needed. For those
                     Performance Outcomes that have monthly standards, monitoring shall be conducted semi-
                     annually, but will measure monthly performance. Performance shall be measured as
                     specified beginning no sooner than the sixty-first (61st) day after services have been
                     implemented.

                     If the Department determines the Contractor has failed a Performance Outcome and
                     Standard, the Contractor will be sent a formal Contract communication in accordance
                     with Section II., U., Communications.

                     The Contractor will be provided with information-specific to any such non-compliance,
                     in order to adequately investigate the issue. Contractor will be given thirty (30) days, a
                     reasonable time frame to create and implement a corrective action plan.

                     The Contractor shall have an opportunity to respond to and request a review of the
                     Department’s Office of Health Services findings of non-compliance within ten (10) days
                     of receipt of the written notice. The Assistant Secretary will make a final decision on
                     the corrective action within fifteen (15) days of the review.

                     Corrective action shall be completed within the reasonable time frame given in the written
                     notice or, if a review is requested, within thirty (30) days of final decision. Should the
                     Contractor fail to cure an issue of non-compliance to the reasonable satisfaction of the
                     Department, the Department reserves the right to seek damages it is entitled to under law
                     and/or termination of this Contract.

                 2. Rights to Examine, Audit and Administer Resources

                     The Contractor will permit online and onsite visits by Department’s authorized
                     employees, officers, inspectors and agents during an administrative or criminal
                     investigation. The process can begin with either declaration of a computer security
                     incident (CSIRT) from the Department's CIO or Information Security Officer or directly
                     from the Department’s Inspector General.

                     The Contractor will make available any and all operating system computer logs
                     generated by the mainframe, servers, routers and switches as requested. If requested the
                     Contractor will provide the Department with administrative level on-line access to the
                     server console interfaces and logs.



                                                Page 102 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page103
                                                             103of
                                                                 of125
                                                                    125PageID
                                                                       PageID1669
                                                                              702
                                                                                       CONTRACT #C2757

                     Right to Audit: The Contractor will permit and facilitate both physical and virtual access
                     to the mainframe, servers, intrusion prevention system, firewalls, routers and switches by
                     the Department’s authorized audit staff or representatives. Such access may include both
                     internal and external security scans of those resources.

                     In certain criminal investigations it may be necessary for the Department to seize control
                     of the mainframe or servers for the purpose of evidentiary control, pursuant to Sections
                     20.055 and 944.31, Florida Statutes.

                 3. Monitoring Other Contract Requirements

                     Monitoring for Other Contract Requirements, identified in Section II., EE., 2., will be
                     conducted as determined necessary, but no less than annually, beginning no sooner than
                     the sixty-first (61st) day after services have been implemented. A Contract Monitoring
                     tool will be developed by the Department’s Office of Health Services. The monitoring
                     tool will be utilized in review of the Contractor’s performance. Such monitoring may
                     include, but is not limited to, both announced and unannounced site visits.

                     To ensure the Contract Monitoring process is conducted in the most efficient manner,
                     the Department has established a Contractor’s Self-Certification of Compliance
                     checklist, which will be incorporated as an attachment to the Contract Monitoring tool to
                     be developed. The Self-Certification of Compliance will be retained in the Contract
                     Manager’s file and the official Contract file. The Contractor shall complete the Self-
                     Certification of Compliance checklist within thirty (30) days of execution of this
                     Contract and forward the original to the Contract Manager.

                     The Department’s Contract Monitor or designee will provide a written monitoring report
                     to the Contractor within three (3) weeks of a monitoring visit. Non-compliance issues
                     identified by the Contract Manager or designee will be identified in detail to provide
                     opportunity for correction where feasible.

                     Within ten (10) days of receipt of the Department’s written monitoring report (which
                     may be transmitted by e-mail), the Contractor shall provide a formal Corrective Action
                     Plan (CAP) to the Contract Manager (e-mail acceptable) in response to all noted
                     deficiencies to include responsible individuals and required time frames for achieving
                     compliance. Unless specifically agreed upon in writing by the Department, time frames
                     for compliance shall not exceed thirty (30) days from the date of receipt of the
                     monitoring report by the Contractor. CAP’s that do not contain all information required
                     shall be rejected by the Department in writing (e-mail acceptable). The Contractor shall
                     have five (5) days from the receipt of such written rejection to submit a revised CAP;
                     this will not increase the required time for achieving compliance. All noted deficiencies
                     shall be corrected within the time frames identified. The Contract Manager, Contract
                     Monitoring Team, or other designated Department staff may conduct follow-up
                     monitoring at any time to determine compliance based upon the submitted CAP.

                     The Department reserves the right for any Department staff to make scheduled or
                     unscheduled, announced or unannounced monitoring visits.

                 4. Repeated Instances

                     Repeated instances of failure to meet either the Performance Outcomes and Standards or
                     Other Contract Requirements Outcomes and Standards or to correct deficiencies thereof



                                                Page 103 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page104
                                                             104of
                                                                 of125
                                                                    125PageID
                                                                       PageID1670
                                                                              703
                                                                                        CONTRACT #C2757

                     may, result in determination of Breach of Contract and/or termination of the Contract in
                     accordance with Section VI., Termination.

         GG.     Deliverables

                 The following services or service tasks are identified as deliverables for the purposes of this
                 Contract:

                 1. Appropriate health care services for inmates consisting of deliverables listed under
                    Section II., EE., 1., Performance Outcomes, Measures, and Standards.
                 2. Reports as required in Section II., CC., Reporting Requirements.
                 3. Compliance with contract terms and conditions.


  III.   COMPENSATION

         This is a full risk Contract without any caps or aggregate levels after which costs are shared. The
         Contractor is responsible for all costs associated with the provision of comprehensive healthcare
         services, with the exception of including HIV/STD care and pharmaceuticals provided by the County
         Health Departments at selected institutions, through the Department’s 340b Agreement with the
         Florida Department of Health. The Department reserves the right to add/delete sites, as well as other
         medical and or mental health services and related drugs that are covered under the 340b drug pricing
         program. The Contractor may be required to certify receipt or non-receipt of medications ordered
         for treatment purposes.

         In addition, the Department reserves the right to access any programs under the new Federal
         Healthcare Reform Act, Federal State Local Grants, and Partnership opportunities, or any state
         initiatives, that result in savings on healthcare costs. Changes will be made by formal contract
         amendment, as indicated in Section V., Contract Modification.

         A.      Payment

                 1. The Department will compensate the Contractor on a monthly basis, for the provision of
                    comprehensive healthcare services as specified in Section II., Scope of Service, at the
                    Single Capitation Rate of $8.4760 Per-Inmate, Per Day (Unit Price) times the
                    average monthly number of inmates, times the number of days in the month. This
                    capitation rate is broken down as follows:

                     •   For the provision of comprehensive healthcare services, at the Single Capitation
                         Rate of $8.4611 Per-Inmate, Per Day (Unit Price); and

                     •   For the cost of a performance bond, at the Single Capitation Rate of $0.0149 Per-
                         Inmate, Per Day (Unit Price).

                     The average monthly number of inmates will be determined by the Department’s official
                     Monthly Average Daily Population (ADP) report. Payment for each facility shall begin at
                     12:01 a.m. on the implementation date contingent upon actual implementation of services.
                     The Department requires a consolidated, single invoice, on a monthly billing cycle for
                     services performed.

                     Monthly adjustments will also be made for costs defined as payable by the Contractor
                     which have been paid by the Department or costs defined as payable by the Department


                                                Page 104 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page105
                                                             105of
                                                                 of125
                                                                    125PageID
                                                                       PageID1671
                                                                              704
                                                                                         CONTRACT #C2757

                     which have been paid by the Contractor. Such adjustments will be added or deducted to
                     the subsequent monthly payment after reconciliation between the Department and the
                     Contractor.

                     This Contract does not include the Pharmaceutical Services component; therefore, the
                     Departments’ cost of all non-formulary pharmaceuticals and emergency pharmaceuticals
                     filled at local pharmacies will be adjusted from the monthly payment. If, according to
                     the request for proposals, Pharmaceutical Services are added to the Contract at a later
                     date, the per diem rate will be increased by the amount that was included in the
                     Contractors price proposal.

                     The cost of the Health Services Contract Monitors will be a deduction from the monthly
                     management payment to the Contractor. The actual cost for such deductions will be
                     based upon the appropriated rate, salary and expense dollars for the function.

                     The last payment of the Contract will be withheld until all pending adjustments
                     including those provided for in Section II., DD., of this Contract, have been determined
                     and reconciled.

                     The Contractor verifies that they shall not dispute or refuse acceptance of any inmate
                     assignment based on any medical and/or mental health condition(s). Furthermore, except
                     as outlined in Section III., A., 2., CPI Adjustments, no additional compensation shall be
                     granted to the Contractor unless the conditions under Chapter 287, Florida Statutes has
                     been satisfactorily met and/or allowed. The Contractor agrees that they shall not
                     terminate the Contract during the initial period based upon monetary losses and
                     acknowledges that termination for this purpose shall result in damages assessed at the
                     full contract compensation to the State payable within 90 days of notice by the
                     Contractor.

                 2. CPI Adjustments

                     The Department will allow for changes to the per diem based on increases or decreases
                     in the medical consumer price index (CPI) for services, adjusted for geographic region,
                     subject to legislative approval and appropriation. If the adjusted medical services CPI
                     increases, the vendor(s) may submit a written request for an increase to the per diem
                     prior to September 1 of each year. However, the amount of the increase may not exceed
                     the adjusted medical services CPI for the 12-month period ended June 30 of the same
                     year. If the medical services CPI decreases, the Department must notify the vendor(s) in
                     writing by September 1 of each year if the Department plans to seek a decrease in the
                     per diem rate. However, the amount of the decrease may not exceed the adjusted medical
                     services CPI for the 12-month period ended June 30 of the same year. Any requested
                     increase to the health services per diem rates will be reflected in the Department’s
                     annual Legislative Budget Request and subject to Legislative approval and
                     appropriation. Any increase to the health services per diem will be effective on the date
                     specified in the appropriation. If the appropriation does not specify an effective date, the
                     increase to the health services per diem will be effective at the beginning of the next
                     contract year that falls during the year of the appropriation. Any decrease to the health
                     services per diem rates will be automatically effective at the beginning of the next
                     contract year and will not require legislative approval.



                                                Page 105 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page106
                                                             106of
                                                                 of125
                                                                    125PageID
                                                                       PageID1672
                                                                              705
                                                                                              CONTRACT #C2757

         B.      MyFloridaMarketPlace

                 1. Transaction Fee Exemption

                     The State of Florida has instituted MyFloridaMarketPlace, a statewide eProcurement
                     System (“System”). Pursuant to section 287.057(22), Florida Statutes, all payments
                     shall be assessed a Transaction Fee of one percent (1.0%), which the Contractor shall
                     pay to the State, unless otherwise exempt pursuant to Rule 60A-1.032, F.A.C.

                     The Department has determined that payments to be made under this Contract are not
                     subject to the MyFloridaMarketPlace Transaction Fee pursuant to Rule 60A-1.032(2),
                     Florida Administrative Code (F.A.C). A form PUR 3777, Notice of Transaction Fee
                     Exemption, has been filed by the Department.

                 2. Vendor Substitute W-9

                     The State of Florida Department of Financial Services (DFS) needs all vendors that do business
                     with the state to electronically submit a Substitute W-9 Form to https://flvendor.myfloridacfo.com.
                     Forms can be found at: https://flvendor.myfloridacfo.com/casappsp/cw9hsign.htm. Frequently
                     asked questions/answers related to this requirement can be found at:
                     https://flvendor.myfloridacfo.com/W-9%2ofaqs.pdf. DFS is ready to assist vendors with additional
                     questions.      You may contact their Customer Service Desk at 850-413-5519 or
                     FLW9@myfloridacfo.com.

         C.      Submission of Invoice(s)

                 The Contractor agrees to request compensation on a monthly basis for services rendered
                 through submission to the Department of a properly completed invoice for each
                 institution/facility serviced within fifteen (15) days following the end of the month for which
                 payment is being requested. The Contractor shall submit invoices pertaining to this Contract
                 to the Contract Manager. Invoices will be reviewed and approved by the Contract Manager
                 and then forwarded to the appropriate Financial Services’ Office for further processing of
                 payment. The Contractor’s invoice shall include the Contractor’s name, mailing address,
                 and tax ID number/FEIN as well as the Contract Number and date services provided. Every
                 invoice must be accompanied by the appropriate supporting documentation as indicated in
                 Section III., D., Supporting Documentation for Invoice.

         D.      Supporting Documentation for Invoice

                 Invoices must be submitted in detail sufficient for a proper preaudit and postaudit thereof.
                 The Contractor shall provide a monthly summary report as an attachment to the monthly
                 invoice. Invoices will only be approved after receipt of the required invoice supporting
                 documentation.

                 Services will be considered complete and certified as payable when the required monthly
                 report for the previous month has been received. In the report is not received, payment for
                 services provided will be withheld until the report is received.

         E.      Official Payee

                 The name and address of the official payee to whom payment shall be made is as follows:



                                                  Page 106 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page107
                                                             107of
                                                                 of125
                                                                    125PageID
                                                                       PageID1673
                                                                              706
                                                                                       CONTRACT #C2757

                 Corizon, Inc.
                 105 Westpark Drive, Suite 200
                 Brentwood, Tennessee 37027

         F.      Travel Expenses

                 The Department shall not be responsible for the payment of any travel expense for the
                 Contractor that occurs as a result of this Contract.

         G.      Contractor’s Expenses

                 The Contractor shall pay for all licenses, permits, and inspection fees or similar charges
                 required for this Contract, and shall comply with all laws, ordinances, regulations, and any
                 other requirements applicable to the work to be performed under this Contract.

         H.      Annual Appropriation

                 The State of Florida’s and the Department’s performances and obligations to pay for services
                 under this Contract are contingent upon an annual appropriation by the Legislature. The
                 costs of services paid under any other Contract or from any other source are not eligible for
                 reimbursement under this Contract.

         I.      Tax Exemption

                 The Department agrees to pay for contracted services according to the conditions of this
                 Contract. The State of Florida does not pay federal excise taxes and sales tax on direct
                 purchases of services.

         J.      Timeframes for Payment and Interest Penalties

                 Contractors providing goods and services to the Department should be aware of the
                 following time frames:

                 1. Upon receipt, the Department has five (5) working days to inspect and approve the
                    goods and services and associated invoice, unless the ITB, RFP, or ITN specifications,
                    or this Contract specifies otherwise. The Department has twenty (20) days to deliver a
                    request for payment (voucher) to the Department of Financial Services. The twenty (20)
                    days are measured from the latter of the date the invoice is received or the goods or
                    services are received, inspected, and approved.

                 2. If a payment is not available within forty (40) days, a separate interest penalty, as
                    specified in Section 215.422, Florida Statutes, will be due and payable, in addition to the
                    invoice amount, to the Contractor. However in the case of health services contracts, the
                    interest penalty provision applies after a thirty-five (35) day time period to health care
                    contractors, as defined by rule. Interest penalties of less than one (1) dollar will not be
                    enforced unless the Contractor requests payment. Invoices, which have to be returned to
                    a Contractor because of Contractor preparation errors, may cause a delay of the
                    payment. The invoice payment requirements do not start until the Department receives a
                    properly completed invoice.

         K.      Final Invoice

                 The Contractor shall submit the final invoice for payment to the Department no more than
                 forty-five (45) days after acceptance of the final deliverable by the Department or the end


                                                 Page 107 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page108
                                                             108of
                                                                 of125
                                                                    125PageID
                                                                       PageID1674
                                                                              707
                                                                                      CONTRACT #C2757

                 date of this Contract, whichever occurs last. If the Contractor fails to do so, all right to
                 payment is forfeited, and the Department will not honor any request submitted after
                 aforesaid time period. Any payment due under the terms of the Contract may be withheld
                 until all applicable deliverables and invoices have been accepted and approved by the
                 Department.

         L.      Vendor Ombudsman

                 A Vendor Ombudsman has been established within the Department of Financial Services. The
                 duties of this individual include acting as an advocate for vendors who may be experiencing
                 problems in obtaining timely payment(s) from a state agency. The Vendor Ombudsman may
                 be contacted by calling the Department of Financial Services’ Toll Free Hotline.

         M.      Electronic Transfer of Funds

                 Contractors are encouraged to accept payments for work performed under this Contract by
                 receiving Direct Deposit. To enroll in the State of Florida’s Direct Deposit System the
                 Contractor must complete a direct deposit form by contacting the Florida Department of
                 Financial   Services,    Bureau    of   Accounting,    Direct    Deposit   Section    at
                 http://www.myfloridacfo.com/aadir/direct_deposit_web/index.htm or by phone at (850) 413-
                 5517.

         N.      Subcontract Approval

                 As stipulated in Section VII., M., Subcontracts: No payments shall be made to the
                 Contractor until all subcontracts have been approved, in writing by the Department.


  IV.    CONTRACT MANAGEMENT

         A.      Department’s Contract Manager

                 The Contract Manager for this Contract will be:

                 David Randall, OMC Manager – Health Services Operations
                 Office of Health Services-Administration
                 Florida Department of Corrections
                 501 South Calhoun Street
                 Tallahassee, Florida 32399-2500
                 Telephone: (850) 717-3279
                 Fax: (850) 922-6015
                 Email: Randall.David@mail.dc.state.fl.us

                 The Contract Manager will perform the following functions:

                 1. maintain a contract management file;
                 2. serve as the liaison between the Department and the Contractor;
                 3. evaluate the Contractor's performance;
                 4. direct the Contract Administrator to process all amendments, renewals, and termination
                    of this Contract; and
                 5. evaluate Contractor performance upon completion of the overall Contract; this
                    evaluation will be placed on file and will be considered if the Contract is subsequently
                    used as a reference in future procurements.



                                                Page 108 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page109
                                                             109of
                                                                 of125
                                                                    125PageID
                                                                       PageID1675
                                                                              708
                                                                                        CONTRACT #C2757

                 The Contract Manager may delegate the following functions to designated Department staff:

                 1. verify receipt of deliverables from the Contractor;
                 2. monitor the Contractor’s performance; and
                 3. review, verify, and approve invoices from the Contractor.

         B.      Department’s Contract Administrator

                 The Contract Administrator for this Contract will be:

                 Chief, Bureau of Contract Management and Monitoring
                 Florida Department of Corrections
                 501 South Calhoun Street
                 Tallahassee, Florida 32399-2500
                 Telephone: (850) 717-3961
                 Fax: (850) 488-7189

                 The Contract Administrator will perform the following functions:

                 1. maintain the Contract administration file;
                 2. process all Contract amendments, renewals, and termination of the Contract; and
                 3. maintain official records of formal correspondence between the Department and the
                    Contractor.

         C.      Contractor’s Representative

                 The name, title, address, and telephone number of the Contractor’s representative
                 responsible for administration and performance under this Contract is:

                 JM Courtney, Sr. Vice President State Corrections
                 Corizon, Inc.
                 12647 Olive Boulevard
                 St. Louis, Missouri 63141
                 Telephone: (314) 919-9103
                 Fax: (314) 919-8908
                 Email: JM.Courtney@CorizonHealth.com

         D.      Contract Management Changes

                 After execution of this Contract, any changes in the information contained in Section IV.,
                 Contract Management, will be provided to the other party in writing and a copy of the
                 written notification shall be maintained in both the Contract Manager’s and Contract
                 Administrator’s files. The Contract Manager shall be responsible for ensuring that copies
                 are provided to the Contract Administrator.


  V.     CONTRACT MODIFICATION

         Unless otherwise stated herein, modifications to the provisions of this Contract, with the exception of
         Section II., W., 2., Add/Delete Institutions/Facilities for Services; Section III., C., Submission of
         Invoice(s); Section III., D., Supporting Documentation for Invoice; and Section IV., Contract
         Management, shall be valid only through execution of a formal Contract amendment. If cost


                                                Page 109 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page110
                                                             110of
                                                                 of125
                                                                    125PageID
                                                                       PageID1676
                                                                              709
                                                                                        CONTRACT #C2757

         increases occur as a result of any modification of the Contract, in no event may such increases result
         in the total compensation paid under the Contract exceeding the amount appropriated for this project.

         A.      Scope Changes After Contract Execution

                 During the term of the Contract, the Department may unilaterally require, by written order,
                 changes altering, adding to, or deducting from the Contract specifications, provided that such
                 changes are within the general scope of the Contract.

                 The Department may make an equitable adjustment in the Contract prices or delivery date if
                 the change affects the cost or time of performance. Such equitable adjustments require the
                 written consent of the Contractor, which shall not be unreasonably withheld.

                 The Department shall provide written notice to the Contractor thirty (30) days in advance of
                 any Department required changes to the technical specifications and/or scope of service that
                 affect the Contractor’s ability to provide the service as specified herein. Any changes that
                 are other than purely administrative changes will require a formal contract amendment.

                 All changes will be conducted in a professional manner utilizing best industry practices. The
                 Department expects changes to be made timely and within the prices proposed.

         B.      Other Requested Changes

                 In addition to changes pursuant to Section V., A., State or Federal laws, rules and regulations
                 or Department, rules and regulations may change. Such changes may impact Contractor’s
                 service delivery in terms of materially increasing or decreasing the Contractor’s cost of
                 providing services. There is no way to anticipate what those changes will be nor is there any
                 way to anticipate the costs associated with such changes.

                 Either party shall have ninety (90) days from the date such change is implemented to request
                 an increase or decrease in compensation or the applicant party will be considered to have
                 waived this right. Full, written justification with documentation sufficient for audit will be
                 required to authorize an increase in compensation. It is specifically agreed that any changes
                 to payment will be effective the date the changed scope of services is approved, in writing,
                 and implemented.

                 If the parties are unable to negotiate an agreed-upon increase or decrease in rate or
                 reimbursement, the Assistant Secretary of Health Services shall determine what the resultant
                 change in compensation should be, based upon the changes made to the scope of services.


  VI.    TERMINATION

         A.      Termination at Will

                 This Contract may be terminated by the Department upon no less than ninety (90) calendar
                 days’ notice, without cause, or by the Contractor upon no less than one hundred and eighty
                 (180) calendar days’ notice, without cause, unless a lesser time is mutually agreed upon by
                 both parties. Notice shall be delivered by certified mail (return receipt requested), by other
                 method of delivery whereby an original signature is obtained, or in-person with proof of
                 delivery.




                                                Page 110 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page111
                                                             111of
                                                                 of125
                                                                    125PageID
                                                                       PageID1677
                                                                              710
                                                                                        CONTRACT #C2757

         B.      Termination Because of Lack of Funds

                 In the event funds to finance this Contract become unavailable, the Department may
                 terminate the Contract upon no less than twenty-four (24) hours’ notice in writing to the
                 Contractor. Notice shall be delivered by certified mail (return receipt requested), facsimile,
                 by other method of delivery whereby an original signature is obtained, or in-person with
                 proof of delivery. The Department shall be the final authority as to the availability of funds.

         C.      Termination for Cause

                 If a breach of this Contract occurs by the Contractor, the Department may, by written notice
                 to the Contractor, terminate this Contract upon twenty-four (24) hours’ notice. Notice shall
                 be delivered by certified mail (return receipt requested), in-person with proof of delivery, or
                 by another method of delivery whereby an original signature is obtained. If applicable, the
                 Department may employ the default provisions in Chapter 60A-1, Florida Administrative
                 Code. The provisions herein do not limit the Department’s right to remedies at law or to
                 damages.

         D.      Termination for Unauthorized Employment

                 Violation of the provisions of Section 274A of the Immigration and Nationality Act shall be
                 grounds for unilateral cancellation of this Contract.


  VII.   CONDITIONS

         A.      Records

                 1. Public Records Law

                     The Contractor agrees to allow the Department and the public access to any documents,
                     papers, letters, or other materials subject to the provisions of Chapters 119 and 945.10,
                     Florida Statutes, made or received by the Contractor in conjunction with this Contract.
                     The Contractor’s refusal to comply with this provision shall constitute sufficient cause
                     for termination of this Contract.

                 2. Audit Records

                     a. The Contractor agrees to maintain books, records, and documents (including
                        electronic storage media) in accordance with generally accepted accounting
                        procedures and practices which sufficiently and properly reflect all revenues and
                        expenditures of funds provided by the Department under this Contract, and agrees to
                        provide a financial and compliance audit to the Department or to the Office of the
                        Auditor General and to ensure that all related party transactions are disclosed to the
                        auditor.

                     b. The Contractor agrees to include all record-keeping requirements in all subcontracts
                        and assignments related to this Contract.

                 3. Retention of Records

                     The Contractor agrees to retain all client records, financial records, supporting
                     documents, statistical records, and any other documents (including electronic storage



                                                Page 111 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page112
                                                             112of
                                                                 of125
                                                                    125PageID
                                                                       PageID1678
                                                                              711
                                                                                        CONTRACT #C2757

                     media) pertaining to this Contract for a period of seven (7) years. The Contractor shall
                     maintain complete and accurate record-keeping and documentation as required by the
                     Department and the terms of this Contract. Copies of all records and documents shall be
                     made available for the Department upon request. All invoices and documentation must
                     be clear and legible for audit purposes. All documents must be retained by the
                     Contractor at the address listed in Section IV., C., Contractor’s Representative, or the
                     address listed in Section III., E., Official Payee, for the duration of this Contract. Any
                     records not available at the time of an audit will be deemed unavailable for audit
                     purposes. Violations will be noted and forwarded to the Department’s Inspector General
                     for review. All documents must be retained by the Contractor at the Contractor’s
                     primary place of business for a period of seven (7) years following termination of the
                     Contract, or, if an audit has been initiated and audit findings have not been resolved at
                     the end of seven (7) years, the records shall be retained until resolution of the audit
                     findings. The Contractor shall cooperate with the Department to facilitate the
                     duplication and transfer of any said records or documents during the required retention
                     period. The Contractor shall advise the Department of the location of all records
                     pertaining to this Contract and shall notify the Department by certified mail within ten
                     (10) days if/when the records are moved to a new location.

         B.      State Objectives

                 Within thirty (30) calendar days following award of the Contract, the Contractor shall submit
                 plans addressing each of the State’s four (4) objectives listed below, to the extent applicable
                 to the items/services covered by this Contract.

                 (Note: Diversity plans and reporting shall be submitted to Jane Broyles, MBE
                 Coordinator, Bureau of Procurement and Supply, Department of Corrections, 501 South
                 Calhoun Street, Tallahassee, FL 32399-2500. All other plans shall be submitted to the
                 Contract Manager or designee as specified in this Contract.)

                 1. Diversity in Contracting: The State of Florida is committed to supporting its diverse
                    business industry and population through ensuring participation by minority-, women-,
                    and service-disabled veteran business enterprises in the economic life of the state. The
                    State of Florida Mentor Protégé Program connects minority-, women-, and service-
                    disabled veteran business enterprises with private corporations for business development
                    mentoring. We strongly encourage firms doing business with the State of Florida to
                    consider this initiative. For more information on the Mentor Protégé Program, please
                    contact the Office of Supplier Diversity at (850) 487-0915.

                     The state is dedicated to fostering the continued development and economic growth of
                     small, minority-, women-, and service-disabled veteran business enterprises.
                     Participation by a diverse group of Vendors doing business with the state is central to
                     this effort. To this end, it is vital that small, minority-, women-, and service-disabled
                     veteran business enterprises participate in the state’s procurement process as both
                     Contractors and sub-contractors in this Contract. Small, minority-, women-, and
                     service-disabled veteran business enterprises are strongly encouraged to contribute to
                     this Contract.

                     The Contractor shall submit documentation addressing diversity and describing the
                     efforts being made to encourage the participation of small, minority-, women-, and
                     service-disabled veteran business enterprises.



                                                Page 112 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page113
                                                             113of
                                                                 of125
                                                                    125PageID
                                                                       PageID1679
                                                                              712
                                                                                        CONTRACT #C2757

                     Information on Certified Minority Business Enterprises (CMBE) and Certified Service-
                     Disabled Veteran Business Enterprises (CSDVBE) is available from the Office of Supplier
                     Diversity at http://dms.myflorida.com/other_programs/office_of_supplier_diversity_osd/.

                     Diversity in Contracting documentation should identify any participation by diverse
                     contractors and suppliers as prime contractors, sub-contractors, vendors, resellers,
                     distributors, or such other participation as the parties may agree. Diversity in
                     Contracting documentation shall include the timely reporting of spending with certified
                     and other minority/service-disabled veteran business enterprises. Such reports must be
                     submitted at least monthly and include the period covered, the name, minority code and
                     Federal Employer Identification Number of each minority/service-disabled veteran
                     vendor utilized during the period, commodities and services provided by the
                     minority/service-disabled veteran business enterprise, and the amount paid to each
                     minority/service-disabled veteran vendor on behalf of each purchasing agency ordering
                     under the terms of this Contract.

                 2. Environmental Considerations: The State supports and encourages initiatives to
                    protect and preserve our environment. If applicable, the Contractor shall provide a plan
                    for reducing and or handling of any hazardous waste generated by Contractor‘s
                    company. Reference Rule 62-730.160, Florida Administrative Code. It is a requirement
                    of the Florida Department of Environmental Protection that a generator of hazardous
                    waste materials that exceeds a certain threshold must have a valid and current Hazardous
                    Waste Generator Identification Number. This identification number shall be submitted
                    as part of Contractor‘s explanation of its company’s hazardous waste plan and shall
                    explain in detail its handling and disposal of this waste.

                 3. Products Available from the Blind or Other Handicapped (RESPECT): The
                    State/Department supports and encourages the gainful employment of citizens with
                    disabilities. It is expressly understood and agreed that any articles that are the subject
                    of, or required to carry out this Contract shall be purchased from a nonprofit agency
                    for the blind or for the severely handicapped that is qualified pursuant to Chapter 413,
                    Florida Statutes, in the same manner and under the same procedures set forth in
                    Section 413.036(1) and (2), Florida Statutes; and for purposes of this Contract the
                    person, firm, or other business entity carrying out the provisions of this Contract shall
                    be deemed to be substituted for this agency insofar as dealings with such qualified
                    nonprofit agency are concerned." Additional information about the designated
                    nonprofit     agency      and    the    products     it   offers    is     available    at
                    http://www.respectofflorida.org.

                     If applicable, the Contractor shall submit a plan describing how it will address the use of
                     RESPECT in offering the items bid.

                 4. Prison Rehabilitative Industries and Diversified Enterprises, Inc. (PRIDE): The
                    State supports and encourages the use of Florida correctional work programs. It is
                    expressly understood and agreed that any articles which are the subject of, or
                    required to carry out this Contract shall be purchased from the corporation identified
                    under Chapter 946, Florida Statutes, in the same manner and under the same
                    procedures set forth in Section 946.515(2), and (4), Florida Statutes; and for
                    purposes of this Contract the person, firm, or other business entity carrying out the
                    provisions of this Contract shall be deemed to be substituted for this agency insofar
                    as dealings with such corporation are concerned. Additional information about
                    PRIDE and the products it offers is available at http://www.pride-enterprises.org.




                                                Page 113 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page114
                                                             114of
                                                                 of125
                                                                    125PageID
                                                                       PageID1680
                                                                              713
                                                                                        CONTRACT #C2757

                     If applicable, the Contractor shall submit a plan describing how it will address the use of
                     PRIDE in offering the items bid.

         C.      Procurement of Materials with Recycled Content

                 It is expressly understood and agreed that any products or materials, which are the subject of
                 or are required to carry out this Contract, shall be procured in accordance with the provisions
                 of Section 403.7065, Florida Statutes.

         D.      Sponsorship

                 If the Contractor is a nongovernmental organization which sponsors a program financed
                 partially by State funds, including any funds obtained through this Contract, it shall, in
                 publicizing, advertising, or describing the sponsorship of the program, state: “Sponsored by
                 Corizon, Inc., and the State of Florida, Department of Corrections.” If the sponsorship
                 reference is in written material, the words “State of Florida, Department of Corrections”
                 shall appear in the same size letters or type as the name of the organization.

         E.      Employment of Department Personnel

                 The Contractor shall not knowingly engage in this project, on a full-time, part- time, or other
                 basis during the period of this Contract, any current or former employee of the Department
                 where such employment conflicts with Section 112.3185, Florida Statutes.

         F.      Non-Discrimination

                 No person, on the grounds of race, creed, color, national origin, age, gender, marital status,
                 or disability, shall be excluded from participation in, be denied the proceeds or benefits of,
                 or be otherwise subjected to discrimination in the performance of this Contract.

         G.      Americans with Disabilities Act

                 The Contractor shall comply with the Americans with Disabilities Act. In the event of the
                 Contractor’s noncompliance with the nondiscrimination clauses, the Americans with
                 Disabilities Act, or with any other such rules, regulations, or orders, this Contract may be
                 canceled, terminated, or suspended in whole or in part and the Contractor may be declared
                 ineligible for further Contracts.

         H.      Contractors Acting as an Agent of the State

                 In the Contractor’s performance of its duties and responsibilities under this Contract, the
                 Contractor shall, at all times, act and perform as an agent of the Department, but not as an
                 employee of the Department. The Department shall neither have nor exercise any control or
                 direction over the methods by which the Contractor shall perform its work and functions
                 other than as provided herein. Nothing in this Contract is intended to, nor shall be deemed to
                 constitute, a partnership or joint venture between the parties.

         I.      Indemnification for Contractors Acting as an Agent of the State

                 The Contractor shall be liable, and agrees to be liable for, and shall indemnify, defend, and
                 hold the Department, its employees, agents, officers, heirs, and assignees harmless from any
                 and all claims, suits, judgments, or damages including court costs and attorney’s fees arising
                 out of intentional acts, negligence, or omissions by the Contractor, or its employees or


                                                Page 114 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page115
                                                             115of
                                                                 of125
                                                                    125PageID
                                                                       PageID1681
                                                                              714
                                                                                         CONTRACT #C2757

                 agents, in the course of the operations of this Contract, including any claims or actions
                 brought under Title 42 USC §1983, the Civil Rights Act, up to the limits of liability set forth
                 in Section 768.28, Florida Statutes.

         J.      Contractor’s Insurance for Contractors Acting as an Agent of the State

                 The Contractor warrants that it is and shall remain for the term of this Contract, in
                 compliance with the financial responsibility requirements of Section 458.320, Florida
                 Statutes, and is not entitled to, and shall not claim, any exemption from such requirements.
                 The Contractor also warrants that funds held under Section 458.320, Florida Statutes, are
                 available to pay claims against the State in accordance with Section VII., I., Indemnification
                 for Contractors Acting as an Agent of the State.

                 The Contractor agrees to provide adequate liability insurance coverage to the extent of
                 liability under Section 768.28, Florida Statutes, on a comprehensive basis and to hold such
                 liability insurance at all times during the existence of this Contract. Upon the execution of
                 this Contract, the Contractor shall furnish the Contract Manager written verification
                 supporting such insurance coverage. Such coverage may be provided by a self-insurance
                 program established and operating under the laws of the State of Florida. The Department
                 reserves the right to require additional insurance where appropriate.

                 If the Contractor is a state agency or subdivision as defined in Section 768.28, Florida
                 Statutes, the Contractor shall furnish the Department, upon request, written verification of
                 liability protection in accordance with Section 768.28, Florida Statutes. Nothing herein shall
                 be construed to extend any party’s liability beyond that provided in Section 768.28, Florida
                 Statutes.

         K.      Disputes

                 Any dispute concerning performance of this Contract shall be resolved informally by the
                 Contract Manager. Any dispute that cannot be resolved informally shall be reduced to
                 writing and delivered to the Department’s Assistant Secretary for Health Services. The
                 Assistant Secretary for Health Services or designee shall decide the dispute, reduce the
                 decision to writing, and deliver a copy to the Contractor, the Contract Manager, and the
                 Contract Administrator.

         L.      Copyrights, Right to Data, Patents and Royalties

                 Where activities supported by this Contract produce original writing, sound recordings,
                 pictorial reproductions, drawings or other graphic representation and works of any similar
                 nature, the Department has the right to use, duplicate and disclose such materials in whole or
                 in part, in any manner, for any purpose whatsoever and to have others acting on behalf of the
                 Department to do so. If the materials so developed are subject to copyright, trademark, or
                 patent, legal title and every right, interest, claim or demand of any kind in and to any patent,
                 trademark or copyright, or application for the same, will vest in the State of Florida,
                 Department of State for the exclusive use and benefit of the State. Pursuant to Section
                 286.021, Florida Statutes, no person, firm or corporation, including parties to this Contract,
                 shall be entitled to use the copyright, patent, or trademark without the prior written consent
                 of the Department of State.

                 The Department shall have unlimited rights to use, disclose or duplicate, for any purpose
                 whatsoever, all information and data developed, derived, documented, or furnished by the
                 Contractor under this Contract. All computer programs and other documentation produced



                                                Page 115 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page116
                                                             116of
                                                                 of125
                                                                    125PageID
                                                                       PageID1682
                                                                              715
                                                                                          CONTRACT #C2757

                 as part of this Contract shall become the exclusive property of the State of Florida,
                 Department of State, with the exception of data processing software developed by the
                 Department pursuant to Section 119.083, Florida Statutes, and may not be copied or
                 removed by any employee of the Contractor without express written permission of the
                 Department.

                 The Contractor, without exception, shall indemnify and hold harmless the Department and
                 its employees from liability of any nature or kind, including cost and expenses for or on
                 account of any copyrighted, patented, or un-patented invention, process, or article
                 manufactured or supplied by the Contractor. The Contractor has no liability when such
                 claim is solely and exclusively due to the combination, operation, or use of any article
                 supplied hereunder with equipment or data not supplied by the Contractor or is based solely
                 and exclusively upon the Department's alteration of the article. The Department will provide
                 prompt written notification of a claim of copyright or patent infringement and will afford the
                 Contractor full opportunity to defend the action and control the defense of such claim.

                 Further, if such a claim is made or is pending, the Contractor may, at its option and expense,
                 procure for the Department the right to continue use of, replace, or modify the article to
                 render it non-infringing. (If none of the alternatives are reasonably available, the
                 Department agrees to return the article to the Contractor upon its request and receive
                 reimbursement, fees and costs, if any, as may be determined by a court of competent
                 jurisdiction.) If the Contractor uses any design, device, or materials covered by letter, patent
                 or copyright, it is mutually agreed and understood without exception that the Contract prices
                 shall include all royalties or costs arising from the use of such design, device, or materials in
                 any way involved in the work to be performed hereunder.

         M.      Subcontracts

                 The Contractor is fully responsible for all work performed under this Contract. The
                 Contractor may, upon receiving written consent from the Department’s Contract Manager,
                 enter into written subcontract(s) for performance of certain of its functions under this
                 Contract. No subcontract, which the Contractor enters into with respect to performance of
                 any of its functions under this Contract, shall in any way relieve the Contractor of any
                 responsibility for the performance of its duties. All subcontractors, regardless of function,
                 providing services on Department property, shall comply with the Department’s security
                 requirements, as defined by the Department, including background checks, and all other
                 Contract requirements. All payments to subcontractors shall be made by the Contractor.

                 If a subcontractor is utilized by the Contractor, the Contractor shall pay the subcontractor
                 within seven (7) working days after receipt of full or partial payments from the Department,
                 in accordance with Section 287.0585, Florida Statutes. It is understood and agreed that the
                 Department shall not be liable to any subcontractor for any expenses or liabilities incurred
                 under the subcontract and that the Contractor shall be solely liable to the subcontractor for
                 all expenses and liabilities under this Contract. Failure by the Contractor to pay the
                 subcontractor within seven (7) working days will result in a penalty to be paid by the
                 Contractor to the subcontractor in the amount of one-half (½) of one percent (1%) of the
                 amount due per day from the expiration of the period allowed herein for payment. Such
                 penalty shall be in addition to actual payments owed and shall not exceed fifteen percent
                 (15%) of the outstanding balance due.

         N.      Assignment

                 The Contractor shall not assign its responsibilities or interests under this Contract to another
                 party without prior written approval of the Department’s Contract Manager. The


                                                 Page 116 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page117
                                                             117of
                                                                 of125
                                                                    125PageID
                                                                       PageID1683
                                                                              716
                                                                                         CONTRACT #C2757

                 Department shall, at all times, be entitled to assign or transfer its rights, duties and
                 obligations under this Contract to another governmental agency of the State of Florida upon
                 giving written notice to the Contractor.

         O.      Force Majeure

                 Neither party shall be liable for loss or damage suffered as a result of any delay or failure in
                 performance under this Contract or interruption of performance resulting directly or
                 indirectly from acts of God, accidents, fire, explosions, earthquakes, floods, water, wind,
                 lightning, civil or military authority, acts of public enemy, war, riots, civil disturbances,
                 insurrections, strikes, or labor disputes.

         P.      Substitution of Key Personnel

                 In the event the Contractor desires to substitute any key personnel, either permanently or
                 temporarily, the Department shall have the right to approve or disapprove the desired
                 personnel change in advance in writing.

         Q.      Severability

                 The invalidity or unenforceability of any particular provision of this Contract shall not affect
                 the other provisions hereof and this Contract shall be construed in all respects as if such
                 invalid or unenforceable provision was omitted, so long as the material purposes of this
                 Contract can still be determined and effectuated.

         R.      Use of Funds for Lobbying Prohibited

                 The Contractor agrees to comply with the provisions of Section 216.347, Florida Statutes,
                 which prohibits the expenditure of State funds for the purposes of lobbying the Legislature,
                 the Judicial branch, or a State agency.

         S.      Verbal Instructions

                 No negotiations, decisions, or actions shall be initiated or executed by the Contractor as a
                 result of any discussions with any Department employee. Only those communications that
                 are in writing from the Department’s staff identified in Section IV., Contract Management,
                 of this Contract shall be considered a duly authorized expression on behalf of the
                 Department. Only communications from the Contractor’s representative identified in
                 Section IV., C., Contractor’s Representative, which are in writing and signed, will be
                 recognized by the Department as duly authorized expressions on behalf of the Contractor.

         T.      Conflict of Interest

                 The Contractor shall not compensate in any manner, directly or indirectly, any officer, agent,
                 or employee of the Department for any act or service that he/she may do, or perform for, or
                 on behalf of, any officer, agent, or employee of the Contractor. No officer, agent, or
                 employee of the Department shall have any interest, directly or indirectly, in any contract or
                 purchase made, or authorized to be made, by anyone for, or on behalf of, the Department.

                 The Contractor shall have no interest and shall not acquire any interest that shall conflict in
                 any manner or degree with the performance of the services required under this Contract.



                                                 Page 117 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page118
                                                             118of
                                                                 of125
                                                                    125PageID
                                                                       PageID1684
                                                                              717
                                                                                        CONTRACT #C2757

         U.      Department of State Licensing Requirements

                 All entities defined under Chapters 607, 617, or 620, Florida Statutes, seeking to do business
                 with the Department, shall be on file and in good standing with the State of Florida’s
                 Department of State.

         V.      MyFloridaMarketPlace Vendor Registration

                 All vendors that have not re-registered with the State of Florida since March 31, 2003 shall
                 go to http://vendor.myfloridamarketplace.com/ to complete on-line registration, or call 1-
                 866-352-3776 for assisted registration.

         W.      Public Entity Crimes Information Statement

                 A person or affiliate who has been placed on the Convicted Vendor List following a
                 conviction for a public entity crime may not submit a bid or proposal to provide any goods
                 or services to a public entity, may not submit a bid or proposal to a public entity for the
                 construction or repair of a public building or public work, may not submit bids or proposals
                 for leases of real property to a public entity, may not be awarded or perform work as a
                 Contractor, supplier, subcontractor, or consultant under a contract with any public entity, and
                 may not transact business with any public entity in excess of the threshold amount provided
                 in Section 287.017, Florida Statutes, for Category Two for a period of thirty-six (36) months
                 from the date of being placed on the Convicted Vendor List.

         X.      Discriminatory Vendors List

                 An entity or affiliate who has been placed on the Discriminatory Vendors List may not
                 submit a bid or proposal to provide goods or services to a public entity, may not submit a bid
                 or proposal with a public entity for the construction or repair of a public building or public
                 work, may not submit bids or proposals on leases of real property to a public entity, may not
                 perform work as a Contractor, supplier, subcontractor or consultant under a Contract with
                 any public entity, and may not transact business with any public entity.

         Y.      Scrutinized Companies List

                 Pursuant to Chapter 287.135, F.S., an entity or affiliate who has been placed on either the
                 Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with
                 Activities in the Iran Petroleum Energy Sector List is ineligible for and may not bid on,
                 submit a proposal for, or enter into or renew a contract with an agency or local governmental
                 entity for goods or services of $1 million or more.

                 In executing this contract and any subsequent renewals, the Contractor certifies that it is not
                 listed on either the Scrutinized Companies with Activities in Sudan List or the Scrutinized
                 Companies with Activities in the Iran Petroleum Energy Sector List, created pursuant to
                 section 215.473, Florida Statutes. Pursuant to section 287.135(5), F.S., the Contractor
                 agrees the Department may immediately terminate this contract for cause if the Contractor is
                 found to have submitted a false certification or if Contractor is placed on the Scrutinized
                 Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the
                 Iran Petroleum Energy Sector List during the term of the contract. Additionally, the
                 submission of a false certification may subject company to civil penalties, attorney’s fees,
                 and/or costs.




                                                Page 118 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page119
                                                             119of
                                                                 of125
                                                                    125PageID
                                                                       PageID1685
                                                                              718
                                                                                       CONTRACT #C2757

         Z.      Governing Law and Venue

                 This Contract is executed and entered into in the State of Florida and shall be construed,
                 performed, and enforced in all respects in accordance with the laws, rules, and regulations of
                 the State of Florida. Any action hereon or in connection herewith shall be brought in Leon
                 County, Florida.

         AA.     No Third Party Beneficiaries

                 Except as otherwise expressly provided herein, neither this Contract, nor any amendment,
                 addendum or exhibit attached hereto, nor term, provision or clause contained therein, shall
                 be construed as being for the benefit of, or providing a benefit to, any party not a signatory
                 hereto.

         BB.     Health Insurance Portability and Accountability Act

                 The Contractor shall comply with the Health Insurance Portability and Accountability Act of
                 1996 (HIPAA) (42 U. S. C. 1320d-8) and all applicable regulations promulgated thereunder.
                 Agreement to comply with HIPAA is evidenced by the Contractor’s execution of this
                 Contract, which includes and incorporates Attachment #1, Business Associate Agreement,
                 as part of this Contract.

                 In addition to complying with HIPAA requirements, the Contractor shall not disclose any
                 information concerning inmates, specifically concerning inmate transfers/referrals, to parties
                 outside the Department.

         CC.     Reservation of Rights

                 The Department reserves the exclusive right to make certain determinations regarding the
                 service requirements outlined in this Contract. The absence of the Department setting forth a
                 specific reservation of rights does not mean that any provision regarding the services to be
                 performed under this Contract are subject to mutual agreement. The Department reserves
                 the right to make any and all determinations exclusively which it deems are necessary to
                 protect the best interests of the State of Florida and the health, safety, and welfare of the
                 Department’s inmates and of the general public which is serviced by the Department, either
                 directly or indirectly, through these services.

         DD.     Cooperative Purchasing

                 Pursuant to their own governing laws, and subject to the agreement of the Contractor, other
                 entities may be permitted to make purchases in accordance with the terns and conditions
                 contained herein. The Department shall not be a party to any transaction between the
                 Contractor and any other purchaser.

                 Other state agencies wishing to make purchases from this agreement are required to follow
                 the provisions of Section 287.042(16), F.S. This statute requires the Department of
                 Management Services to determine that the requestor’s use of the Contract is cost effective
                 and in the best interest of the State.

         EE.     Performance Guarantee

                 The Contractor shall furnish the Department with a Performance Guarantee in the amount of
                 twenty-seven million dollars ($27,000,000.00) that shall be in effect yearly for a time frame
                 equal to the term of the Contract.



                                                Page 119 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page120
                                                             120of
                                                                 of125
                                                                    125PageID
                                                                       PageID1686
                                                                              719
                                                                                       CONTRACT #C2757

                 The form of the guarantee shall be a bond, cashier’s check, or money order made payable to
                 the Department. In addition, an irrevocable direct draw letter of credit in the amount of
                 $27,000,000 for the benefit of the Department, and from a financial institution acceptable to
                 the Department, may also be used. The guarantee shall be furnished to the Contract
                 Manager within thirty (30) days after execution of this Contract. No payments shall be made
                 to the Contractor until the guarantee is in place and approved by the Department in writing.
                 Upon renewal of the Contract, the Contractor shall provide proof that the performance
                 guarantee has been renewed for the term of the Contract renewal.

                 Based upon Contractor performance after the initial year of the Contract, the Department
                 may, at the Department’s sole discretion, reduce the amount of the bond for any single year
                 of the Contract or for the remaining contract period, including the renewal.




          REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK




                                               Page 120 of 125
  MODEL DOCUMENT REVISED 11/01/11
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page121
                                                             121of
                                                                 of125
                                                                    125PageID
                                                                       PageID1687
                                                                              720
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page122
                                                             122of
                                                                 of125
                                                                    125PageID
                                                                       PageID1688
                                                                              721
                                                                                                       CONTRACT #C2757
                                                                                                           Attachment #1
                                        BUSINESS ASSOCIATE AGREEMENT

This Business Associate Agreement supplements and is made a part of this Agreement between the Florida Department
of Corrections ("Department") and Corizon, Inc. ("Contractor"), (individually, a "Party" and collectively referred to as
"Parties").

Whereas, the Department creates or maintains, or has authorized the Contractor to receive, create, or maintain certain
Protected Health Information (“PHI,”) as that term is defined in 45 C.F.R. §164.501 and that is subject to protection
under the Health Insurance Portability and Accountability Act of 1996, as amended. (“HIPAA”);

Whereas, the Department is a “Covered Entity” as that term is defined in the HIPAA implementing regulations, 45
C.F.R. Part 160 and Part 164, Subparts A, C, and E, the Standards for Privacy of Individually Identifiable Health
Information (“Privacy Rule”) and the Security Standards for the Protection of Electronic Protected Health Information
(“Security Rule”);

Whereas, the Contractor may have access to Protected Health Information in fulfilling its responsibilities under its
contract with the Department;

Whereas, the Contractor is considered to be a “Business Associate” of a Covered Entity as defined in the Privacy Rule;

Whereas, pursuant to the Privacy Rule, all Business Associates of Covered Entities must agree in writing to certain
mandatory provisions regarding the use and disclosure of PHI; and

Whereas, the purpose of this Agreement is to comply with the requirements of the Privacy Rule, including, but not
limited to, the Business Associate contract requirements of 45 C.F.R. §164.504(e).

Whereas, in regards to Electronic Protected Health Information as defined in 45 C.F.R. § 160.103, the purpose of this
Agreement is to comply with the requirements of the Security Rule, including, but not limited to, the Business Associate
contract requirements of 45 C.F.R. §164.314(a).

Now, therefore, in consideration of the mutual promises and covenants contained herein, the Parties agree as follows:

1.      Definitions

        Unless otherwise provided in this Agreement, any and all capitalized terms have the same meanings as set forth
        in the HIPAA Privacy Rule, HIPAA Security Rule or the HITECH Act. Contractor acknowledges and agrees
        that all Protected Health Information that is created or received by the Department and disclosed or made
        available in any form, including paper record, oral communication, audio recording, and electronic display by
        the Department or its operating units to Contractor or is created or received by Contractor on the Department’s
        behalf shall be subject to this Agreement.

2.      Confidentiality Requirements

        A.         Contractor agrees to use and disclose Protected Health Information that is disclosed to it by the
                   Department solely for meeting its obligations under its agreements with the Department, in accordance
                   with the terms of this agreement, the Department's established policies rules, procedures and
                   requirements, or as required by law, rule or regulation.

        B.         In addition to any other uses and/or disclosures permitted or authorized by this Agreement or required
                   by law, Contractor may use and disclose Protected Health Information as follows:

                   (1)     if necessary for the proper management and administration of the Contractor and to carry out the
                           legal responsibilities of the Contractor, provided that any such disclosure is required by law or that
                           Contractor obtains reasonable assurances from the person to whom the information is disclosed
                           that it will be held confidentially and used or further disclosed only as required by law or for the
                           purpose for which it was disclosed to the person, and the person notifies Contractor of any
                           instances of which it is aware in which the confidentiality of the information has been breached;

Revised 06/24/10                                       Page 122 of 125
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page123
                                                             123of
                                                                 of125
                                                                    125PageID
                                                                       PageID1689
                                                                              722
                                                                                                     CONTRACT #C2757
                                                                                                            Attachment #1
                   (2)     for data aggregation services, only if to be provided by Contractor for the health care operations
                           of the Department pursuant to any and all agreements between the Parties. For purposes of this
                           Agreement, data aggregation services means the combining of protected health information by
                           Contractor with the protected health information received by Contractor in its capacity as a
                           Contractor of another covered entity, to permit data analyses that relate to the health care
                           operations of the respective covered entities.

                   (3)     Contractor may use and disclose protected health information that Contractor obtains or creates
                           only if such disclosure is in compliance with every applicable requirement of Section
                           164.504(e) of the Privacy relating to Contractor contracts. The additional requirements of
                           Subtitle D of the HITECH Act that relate to privacy and that are made applicable to the
                           Department as a covered entity shall also be applicable to Contractor and are incorporated
                           herein by reference.

        C.         Contractor will implement appropriate safeguards to prevent use or disclosure of Protected Health
                   Information other than as permitted in this Agreement. Further, Contractor shall implement
                   administrative, physical, and technical safeguards that reasonably and appropriately protect the
                   confidentiality, integrity, and availability of Electronic Protected Health Information that it creates,
                   receives, maintains, or transmits on behalf of the Department. The Secretary of Health and Human
                   Services and the Department shall have the right to audit Contractor’s records and practices related to
                   use and disclosure of Protected Health Information to ensure the Department's compliance with the
                   terms of the HIPAA Privacy Rule and/or the HIPAA Security Rule.

                   Further, Sections 164.308 (administrative safeguards). 164.310 (physical safeguards), 164.312
                   (technical safeguards), and 164.316 (policies and procedures and documentation requirements) of the
                   Security Rule shall apply to the Contractor in the same manner that such sections apply to the
                   Department as a covered entity. The additional requirements of the HITECH Act that relate to security
                   and that are made applicable to covered entities shall be applicable to Contractor and are hereby
                   incorporated by reference into this BA Agreement.

        D.         Contractor shall report to Department any use or disclosure of Protected Health Information, which is not in
                   compliance with the terms of this Agreement as well as any Security incident of which it becomes aware.
                   Contractor agrees to notify the Department, and include a copy of any complaint related to use, disclosure,
                   or requests of Protected Health Information that the Contractor receives directly and use best efforts to
                   assist the Department in investigating and resolving such complaints. In addition, Contractor agrees to
                   mitigate, to the extent practicable, any harmful effect that is known to Contractor of a use or disclosure of
                   Protected Health Information by Contractor in violation of the requirements of this Agreement.

                   Such report shall notify the Department of:

                   1)      any Use or Disclosure of protected health information (including Security Incidents) not
                           permitted by this Agreement or in writing by the Department;

                   2)      any Security Incident;

                   3)      any Breach, as defined by the HITECH Act; or

                   4)      any other breach of a security system, or like system, as may be defined under applicable State
                           law (Collectively a “Breach”).

                   Contractor will without unreasonable delay, but no later than seventy-two (72) hours after discovery of
                   a Breach, send the above report to the Department.

                   Such report shall identify each individual whose protected health information has been, or is reasonably
                   believed to have been, accessed, acquired, or disclosed during any Breach pursuant to 42 U.S.C.A. §
                   17932(b). Such report will:


Revised 06/24/10                                       Page 123 of 125
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page124
                                                             124of
                                                                 of125
                                                                    125PageID
                                                                       PageID1690
                                                                              723
                                                                                                   CONTRACT #C2757
                                                                                                          Attachment #1
                   1)      Identify the nature of the non-permitted or prohibited access, use, or disclosure, including the
                           nature of the Breach and the date of discovery of the Breach.

                   2)      Identify the protected health information accessed, used or disclosed, and provide an exact
                           copy or replication of that protected health information.

                   3)      Identify who or what caused the Breach and who accessed, used, or received the protected
                           health information.

                   4)      Identify what has been or will be done to mitigate the effects of the Breach; and

                   5)      Provide any other information, including further written reports, as the Department may request.

        E.         In accordance with Section 164.504(e)(1)(ii) of the Privacy Rule, each party agrees that if it knows of a
                   pattern of activity or practice of the other party that constitutes a material breach of or violation of the
                   other party’s obligations under the BA Agreement, the non-breaching party will take reasonable steps to
                   cure the breach or end the violation, and if such steps are unsuccessful, terminate the contract or
                   arrangement if feasible. If termination is not feasible, the party will report the problem to the Secretary
                   of Health and Human Services (federal government).

        F.         Contractor will ensure that its agents, including a subcontractor, to whom it provides Protected Health
                   Information received from, or created by Contractor on behalf of the Department, agree to the same
                   restrictions and conditions that apply to Contractor, and apply reasonable and appropriate safeguards to
                   protect such information. Contractor agrees to designate an appropriate individual (by title or name) to
                   ensure the obligations of this agreement are met and to respond to issues and requests related to
                   Protected Health Information. In addition, Contractor agrees to take other reasonable steps to ensure
                   that its employees’ actions or omissions do not cause Contractor to breach the terms of this Agreement.

        G.         Contractor shall secure all protected health information by a technology standard that renders protected
                   health information unusable, unreadable, or indecipherable to unauthorized individuals and is developed
                   or endorsed by a standards developing organization that is accredited by the American National
                   Standards Institute and is consistent with guidance issued by the Secretary of Health and Human
                   Services specifying the technologies and methodologies that render protected health information
                   unusable, unreadable, or indecipherable to unauthorized individuals, including the use of standards
                   developed under Section 3002(b)(2)(B)(vi) of the Public Health Service Act, pursuant to the HITECH
                   Act, 42 U.S.C.A. § 300jj-11, unless the Department agrees in writing that this requirement is infeasible
                   with respect to particular data. These security and protection standards shall also apply to any of
                   Contractor’s agents and subcontractors.

        H.         Contractor agrees to make available Protected Health Information so that the Department may comply
                   with individual rights to access in accordance with Section 164.524 of the HIPAA Privacy Rule.
                   Contractor agrees to make Protected Health Information available for amendment and incorporate any
                   amendments to Protected Health Information in accordance with the requirements of Section 164.526 of
                   the HIPAA Privacy Rule. In addition, Contractor agrees to record disclosures and such other
                   information necessary, and make such information available, for purposes of the Department providing
                   an accounting of disclosures, as required by Section 164.528 of the HIPAA Privacy Rule.

        I.         The Contractor agrees, when requesting Protected Health Information to fulfill its contractual
                   obligations or on the Department’s behalf, and when using and disclosing Protected Health Information
                   as permitted in this contract, that the Contractor will request, use, or disclose only the minimum
                   necessary in order to accomplish the intended purpose.

3.      Obligations of Department

        A.         The Department will make available to the Business Associate the notice of privacy practices
                   (applicable to offenders under supervision, not to inmates) that the Department produces in accordance
                   with 45 CFR 164.520, as well as any material changes to such notice.

Revised 06/24/10                                       Page 124 of 125
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-1
                                    19-2 Filed
                                         Filed06/21/19
                                               03/12/19 Page
                                                        Page125
                                                             125of
                                                                 of125
                                                                    125PageID
                                                                       PageID1691
                                                                              724
                                                                                                    CONTRACT #C2757
                                                                                                        Attachment #1

        B.         The Department shall provide Business Associate with any changes in, or revocation of, permission by
                   an Individual to use or disclose Protected Health Information, if such changes affect Business
                   Associate’s permitted or required uses and disclosures.

        C.         The Department shall notify Business Associate of any restriction to the use or disclosure of Protected
                   Health Information that impacts the business associate’s use or disclosure and that the Department has
                   agreed to in accordance with 45 CFR 164.522 and the HITECH Act.

4.      Termination

        A.         Termination for Breach - The Department may terminate this Agreement if the Department determines
                   that Contractor has breached a material term of this Agreement. Alternatively, the Department may
                   choose to provide Contractor with notice of the existence of an alleged material breach and afford
                   Contractor an opportunity to cure the alleged material breach. In the event Contractor fails to cure the
                   breach to the satisfaction of the Department, the Department may immediately thereafter terminate this
                   Agreement.

        B.         Automatic Termination - This Agreement will automatically terminate upon the termination or
                   expiration of the original contract between the Department and the Contractor.

        C.         Effect of Termination

                   (1)     Termination of this agreement will result in termination of the associated contract between the
                           Department and the Contractor.

                   (2)     Upon termination of this Agreement or the contract, Contractor will return or destroy all PHI
                           received from the Department or created or received by Contractor on behalf of the Department
                           that Contractor still maintains and retain no copies of such PHI; provided that if such return or
                           destruction is not feasible, Contractor will extend the protections of this Agreement to the PHI
                           and limit further uses and disclosure to those purposes that make the return or destruction of the
                           information infeasible.

5.      Amendment - Both parties agree to take such action as is necessary to amend this Agreement from time to time
        as is necessary to comply with the requirements of the Privacy Rule, the HIPAA Security Rule, and the HITECH
        Act.

6.      Interpretation - Any ambiguity in this Agreement shall be resolved to permit the Department to comply with
        the HIPAA Privacy Rule and/or the HIPAA Security Rule.

7.      Indemnification – The Contractor shall be liable for and agrees to be liable for, and shall indemnify, defend,
        and hold harmless the Department, its employees, agents, officers, and assigns from any and all claims, suits,
        judgments, or damages including court costs and attorneys’ fees arising out or in connection with any non-
        permitted or prohibited Use or Disclosure of PHI or other breach of this Agreement, whether intentional,
        negligent or by omission, by Contractor, or any sub-contractor of Contractor, or agent, person or entity under the
        control or direction of Contractor. This indemnification by Contractor includes any claims brought under Title
        42 USC §1983, the Civil Rights Act.

8.      Miscellaneous - Parties to this Agreement do not intend to create any rights in any third parties. The obligations
        of Contractor under this Section shall survive the expiration, termination, or cancellation of this Agreement, or
        any and all other contracts between the parties, and shall continue to bind Contractor, its agents, employees,
        contractors, successors, and assigns as set forth herein for any PHI that is not returned to the Department or
        destroyed.




Revised 06/24/10                                      Page 125 of 125
